Exhibit 10.3

UNITARY MASTER SUBLEASE

THIS LEASE CONSTITUTES A SINGLE AND INDIVISIBLE UNITARY MASTER

SUBLEASE AS TO ALL OF THE LEASED PROPERTIES

UNITARY MASTER SUBLEASE

between

ACI Real Estate Company LLC, a Delaware limited liability company,

as Landlord

and

Those Entities Set Forth on Schedule I, collectively,

as Tenant

Dated: June 9, 2020

Project Bronco: Unitary Master Sublease



--------------------------------------------------------------------------------

UNITARY MASTER SUBLEASE

Table of Contents

 

1.

 

Definitions

     1  

2.

 

Term

     11  

3.

 

Rent

     13  

4.

 

Tenant’s Fixtures

     18  

5.

 

Covenants of Landlord

     19  

6.

 

Condition of the Premises

     19  

7.

 

Construction and Alteration of Improvements on the Leased Properties; Signs

     19  

8.

 

Building and Common Area Development

     24  

9.

 

Easements

     25  

10.

 

Common Area Maintenance

     27  

11.

 

Taxes and Assessments

     28  

12.

 

Tenant’s Repairs

     33  

13.

 

Landlord’s Repairs

     35  

14.

 

Use; Environmental

     36  

15.

 

Indemnification and Insurance

     40  

16.

 

Casualty

     44  

17.

 

Condemnation

     50  

18.

 

Assignment and Subletting

     52  

19.

 

Default

     56  

20.

 

Notices

     62  

21.

 

Holdover

     64  

22.

 

Estoppel Certificates

     65  

23.

 

Attorney’s Fees

     66  

24.

 

Memorandum of Lease

     66  

25.

 

Mortgage

     67  

26.

 

Declaration and CAMA

     68  

27.

 

Financial Statements

     68  

28.

 

Substitution of Leased Properties

     70  

29.

 

Landlord Assignment

     77  

 

i



--------------------------------------------------------------------------------

30.

 

Additional Covenants

     81  

31.

 

General Provisions

     82  

32.

 

Guaranty

     86  

33.

 

Conveyance of Fuel Facilities Parcel

     86  

34.

 

Use of Fuel Facilities Parcel

     88  

35.

 

Force Majeure

     88  

36.

 

Access

     88  

37.

 

Liability of Landlord; Landlord’s Rights Under Lease

     89  

38.

 

Brokers

     89  

39.

 

Intent

     90  

40.

 

Local Laws

     92  

41.

 

Confidentiality

     93  

42.

 

New Leased Properties and Removal of Leased Properties

     93  

 

ii



--------------------------------------------------------------------------------

UNITARY MASTER SUBLEASE

THIS UNITARY MASTER SUBLEASE (as amended, restated, replaced, supplemented, or
otherwise modified from time to time in accordance herewith, this “Lease”) is
made as of the 9th day of June, 2020 (the “Effective Date”), by and between ACI
Real Estate Company LLC, a Delaware limited liability company (together with its
permitted successors and permitted assigns, “Landlord”), and the entities listed
on Schedule I hereof (together with their respective permitted successors and
permitted assigns, collectively, “Tenant”).

1.    Definitions.

The following terms as used in this Lease shall have the meanings hereinafter
set forth:

1.1    “Affiliate” means in relation to any Person, any other Person:
(i) directly or indirectly controlling, controlled by, or under common control
with, the first Person; (ii) directly or indirectly owning or holding thirty
(30) percent or more of any equity interest in the first Person; or (iii) thirty
(30) percent or more of whose voting stock or other equity interest is directly
or indirectly owned or held by the first Person. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. Without limiting the foregoing, the
Affiliates of any Person that is an entity shall include all natural persons who
are officers, agents, directors, members, partners, or employees of the entity
Person.

1.2     “Alteration” means any repairs, additions, alterations or improvements
to the Leased Properties or any Improvements.

1.3    “Applicable Rent Reduction Percentage” means, with respect to any Leased
Property, a fraction, the numerator of which shall be the dollar amount
allocated to such

 

1



--------------------------------------------------------------------------------

Leased Property for such applicable Lease Year on Schedule 3.1 attached hereto,
and the denominator of which shall be the total dollar amount allocated to all
Leased Properties for such applicable Lease Year on Schedule 3.1 attached hereto
that are then subject to this Lease.

1.4    “Bankruptcy Code” means Title 11 of the United States Code, 11 U,S.C.
Sec. 101 et seq., as amended.

1.5     “Building” means those certain buildings and docks on the Leased
Property together with any replacement thereof and all Alterations thereto.

1.6    “CAMA” means any existing common area maintenance agreement of record
affecting the Leased Property, as amended from time to time.

1.7    “Change of Control” means a change in control resulting from direct or
indirect transfers of voting stock or partnership, membership, or other
ownership interests, whether in one or a series of transactions. For purposes of
this definition, the word “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of Tenant, and a Change of Control will occur if any of the following
occur: (i) any merger or consolidation by Tenant with or into any other entity
and Tenant is not the surviving entity; or (ii) if any “Person” as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, subsequent to the
Effective Date, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), of securities of Tenant representing 50% or more of the
combined voting power of Tenant’s then outstanding securities (other than
indirectly as a result of the redemption by Tenant, as applicable, of its
securities).

 

2



--------------------------------------------------------------------------------

1.8    “Cleanup Standard” means the applicable concentration, amount or presence
of Hazardous Materials in Environmental Media allowed by Environmental Law at
the Leased Property for commercial use of the Leased Property, including the
commercial use of the Leased Property on the Effective Date, provided that if
applicable Environmental Law in the jurisdiction for the Leased Property at
issue does not specify a cleanup standard for commercial properties, then the
Cleanup Standard shall mean the concentration, amount or presence of Hazardous
Materials allowed by Environmental Law with respect to the use of the Leased
Property at issue.

1.9     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.10    “Common Area” means those areas on the Leased Properties which are not
from time to time actually covered by a Building. Canopies which extend over the
Common Area, together with any columns or posts supporting same, shall be deemed
to be a part of the building to which they are attached and not a part of the
Common Area.

1.11     “CPI” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982-1984, as published by the United States Department of Labor’s Bureau
of Labor Statistics or any successor agency. In the event that the Consumer
Price Index ceases to be published, its successor index as published by the same
governmental authority which published the Consumer Price Index shall be
substituted and any necessary reasonable adjustments shall be made by Landlord
and Tenant in order to carry out the intent of this Lease. In the event there is
no successor index, Landlord shall reasonably select an alternative price index
that will constitute a reasonable substitute for the Consumer Price Index.

 

3



--------------------------------------------------------------------------------

1.12    Declaration” means any existing reciprocal easement agreement of record,
declaration of record, or development agreement of record, affecting all or any
portion of a Leased Property, as amended from time to time.

1.13    “EBITDA” means the earnings before interest, taxes, depreciation, and
amortization calculated on a trailing twelve month basis in accordance with
GAAP.

1.14    “Environmental Conditions” means the conditions of Environmental Media
and the conditions of all or any part of a Leased Property that affect
Environmental Media or that are related to Hazardous Materials.

1.15    “Environmental Laws” means any federal, state or local law (including
common law), statute, ordinance, permit condition, written policy having the
force of law, rule or regulation regarding Hazardous Materials, public or worker
health or safety with regard to Hazardous Materials, natural resources,
protection of Environmental Media, or protection of the indoor or outdoor
environment, together with all rules and regulations promulgated thereunder, all
present or future amendments thereto and all administrative or judicial orders
promulgated under or implementing the foregoing, including but not limited to
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Toxic Substances Control Act, the Clean Water Act, the Clean Air Act,
and the Resource Conservation and Recovery Act, and any equivalent state laws or
regulations implementing those statutes.

1.16     “Environmental Media” means soil, fill, or other geologic materials,
groundwater, surface water including storm water, and sewerage, and indoor and
outdoor air.

 

4



--------------------------------------------------------------------------------

1.17     “ERISA” means the Employee Retirement Income Security Act of 1974, and
all rules and regulations promulgated thereunder.

1.18     “Fuel Center Equipment” means any equipment used for or associated with
a retail convenience store or kiosk or the storage and/or sale of motor fuels,
including, without limitation, underground storage tanks, aboveground storage
tanks, gasoline canopies, motor fuel dispensers, overflow protection equipment,
leak detection equipment, pumps and compressors, and associated piping and the
fuel facility canopy.

1.19    “Governmental Authority” means any federal, state, county, municipal and
other governmental authority, agency, department, commission, bureau, board,
instrumentality, court or quasi-governmental authority having jurisdiction or
supervisory or regulatory authority over all or any portion of a Leased Property
or Tenant.

1.20    “Guarantor” means, collectively, and jointly and severally, the entities
listed on Schedule 1.20 attached hereto, together with their respective
permitted successors and permitted assigns.

1.21    “Hazardous Materials” means any hazardous or toxic substance, pollutant,
contaminant, waste or materials defined or regulated as hazardous or toxic
under, or which gives rise to liability under, any Environmental Laws, petroleum
and petroleum products, asbestos, polychlorinated biphenyls (“PCBs”),
urea-formaldehyde, radon, mold or fungi that has a significant adverse effect on
human health or property, and any underground storage tanks currently or
previously containing any substance described in this definition.

1.22     “Improvements” means all Buildings, structures, and other improvements
of every kind now or hereafter located on or under the Land, including alleyways
and connecting tunnels, sidewalks, utility pipes, conduits and lines (on site
and off site to the extent Landlord has obtained any interest in the same),
parking areas, and roadways appurtenant thereto.

 

5



--------------------------------------------------------------------------------

1.23    “Insurable Value” means the replacement cost of the insured item.

1.24    “Land” means all tracts, pieces, and parcel(s) of property or properties
located at the street addresses and descriptions respectively set forth in
Schedule II and all easements, rights, and appurtenances relating to each such
property, as applicable.

1.25    “Landlord” has the meaning set forth in the introductory paragraph of
this Lease.

1.26     “Landlord Parties” means, collectively, (i) Landlord, Affiliates of
Landlord, Landlord’s Lenders and any Landlord’s mortgagee, and (ii) any members,
partners, shareholders, officers, directors, employees, agents, attorneys,
contractors, affiliates, successors or assigns of any of the foregoing.

1.27    “Landlord Party’s Gross Negligence” means the gross negligence or
willful misconduct of such Landlord Party (provided, however, that the term
“gross negligence” shall not include gross negligence imputed as a matter of law
to Landlord solely by reason of its interest in the Leased Properties or the
failure to act by Landlord or anyone acting under its direction or control or on
its behalf, in respect of matters that are or were the obligation of Tenant
under this Lease).

1.28    “Landlord’s Lenders” means any persons or entities providing financing
to Landlord.

1.29     “Laws” means all laws, statutes, rules, regulations, ordinances, and
other pronouncements (including, without limitation, guidance documents) having
the effect of law of any Governmental Authority which are applicable to all or
any portion of a Leased Property and shall include Environmental Laws. “Law”
shall be the singular reference to Laws.

 

6



--------------------------------------------------------------------------------

1.30    “Lease Year” means (i) if the Rent Commencement Date is the first day of
a calendar month, the twelve (12) calendar month period commencing on the Rent
Commencement Date and ending at 11:59 p.m. on the day immediately preceding the
first (1st) anniversary of the Rent Commencement Date, and each succeeding
twelve (12) calendar month period during the Term of this Lease; or (ii) if the
Rent Commencement Date is not the first day of a calendar month, the twelve
(12) calendar month period commencing on the first day of the first calendar
month following the Rent Commencement Date and ending at 11:59 p.m. on the day
immediately preceding the first (1st) anniversary of such date, and each
succeeding twelve (12) calendar month period during the Term of the Lease,
provided, however, that if the Rent Commencement Date is a day other than the
first day of a calendar month, the first Lease Year shall include the period
from the Rent Commencement Date through the last day of the calendar month
during which the Rent Commencement Date occurs.

1.31    “Leased Properties” means, collectively, the Land and the Improvements
(and the Land and the Improvements with respect to only one of the locations
described in Schedule II, a “Leased Property”).

1.32     “Lienholder” means any mortgagee under a mortgage or a trustee or
beneficiary under a deed of trust constituting a lien on all or any portion of a
Leased Property.

1.33    “Losses” means all losses, claims, demands, actions, causes of action,
settlements, obligations, duties, indebtedness, debts, controversies, remedies,
choses in action, liabilities, costs, penalties, fines, damages, injuries,
judgments, forfeitures, or expenses (including reasonable attorneys’,
consultant, testing and investigation and expert fees and court costs), whether
known or unknown, liquidated or unliquidated, or direct or indirect.

 

7



--------------------------------------------------------------------------------

1.34    “Noxious Use” has the meaning set forth on Schedule 1.34.

1.35     “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

1.36    “Permitted Exceptions” means those easements, restrictions, liens and
encumbrances of any of the Leased Properties of record as of June 9, 2020, any
Mortgage, and any other easements, restrictions, liens and encumbrances to which
Tenant gives, or is deemed to have given pursuant to and in accordance with the
terms of this Lease, its written consent during the Term, or which have been
requested or caused by Tenant, or which are otherwise required pursuant to the
terms of this Lease.

1.37    “Permitted Materials” means (a) Hazardous Materials which are present at
the Leased Property in compliance with Environmental Laws for use in the
ordinary course of business for a use permitted hereunder (and not for any
Noxious Use); and (b) Hazardous Materials which are motor fuels (and components
thereof and additions thereto) stored or dispensed through any Fuel Center
Equipment in compliance with Environmental Laws, petroleum products for retail
sale, batteries or energy and electricity storage, transmission and dispensing
equipment used for the energizing of automobiles and other vehicles, and other
commercial products in retail packaging or containers for sale that constitute
or contain Hazardous Materials which are in compliance with Environmental Laws,
or cleaning, maintenance and office supplies in reasonable commercial quantities
utilized in the ordinary course of Tenant’s business that constitute or contain
Hazardous Materials which are in compliance with Environmental Laws.

 

8



--------------------------------------------------------------------------------

1.38     “Person” means individuals, partnerships, firms, associations,
corporations, trusts, governmental agencies, administrative tribunals or any
other form of business or legal entity.

1.39    “Petition” means a petition in bankruptcy (including any such petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief) under the Bankruptcy Code, or under any other
present or future federal or state statute, law or regulation of similar intent
or application.

1.40     “Prohibited Landlord Transferee” means any Person, or any Person that
directly controls, is controlled by, or is under common control with, a Person
whose (x) business consists primarily of the retail sale of food and alcohol for
off-premises consumption, drug store or any combination thereof; and (y) such
Person operates such business either nationally operating one hundred and fifty
(150) stores or more or regionally operating fifteen (15) stores or more, in
each case, excluding, however, financial investors in real property (e.g.,
pension funds, life insurance companies, equity funds, and other investors or
others engaged in making, purchasing, holding or otherwise investing in real
property in the ordinary course).

1.41    “Release” means any active, passive or threatened spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Materials into any Environmental
Media.

1.42    “Remedial Activities” means any response action, investigation, work
plan preparation, removal, repair, cleanup, abatement, remediation, monitored
natural attenuation, remedial activity or other activity of any kind to
necessary to (i) assess Environmental Conditions, or (ii) take action with
regard to Environmental Conditions but with regard to this Section 1.39(ii), in
each case, only to the extent required to achieve the Cleanup Standard or
otherwise comply with valid and enforceable orders by any Governmental
Authority.

 

9



--------------------------------------------------------------------------------

1.43     “Rent” means the Annual Rent and the Additional Rent specified and
provided for in this Lease.

1.44    “Rent Commencement Date” means the Effective Date of this Lease.

1.45    “Structural Alteration” means (i) Alterations that remove or materially
alter a load-bearing wall in or around the Building the cost of which is
reasonably expected to exceed $1,000,000 per Leased Property (which amount shall
be increased annually based on increases in CPI) (provided, however, an
Alteration that includes a new or updated outside façade or includes the
treatment of aesthetic elements of a load-bearing wall shall not be deemed a
Structural Alteration solely because of the costs of such new or updated outside
façade or treatment of aesthetic elements (any such costs, “Cosmetic Costs”) (as
opposed to the costs of actually removing or materially altering a load-bearing
wall in or around the Building), which Cosmetic Costs shall not be counted
against the $1,000,000 (as increased by CPI) threshold referenced in this clause
(i)), (ii) Alterations that, when considered with all other previous
Alterations, permanently decrease the footprint of the Building by more than
five percent (5%) of such Building’s square footage as of the Effective Date
(provided that any decrease in the footprint of the Building that results in a
diminution in value of the Leased Property shall be deemed a “Structural
Alteration” hereunder) or (iii) Alterations that have a material adverse affect
on the structural integrity of the Building.

1.46    “Tenant” has the meaning set forth in the introductory paragraph of this
Lease.

 

10



--------------------------------------------------------------------------------

1.47    “Tenant’s Property” means any trade fixtures, equipment, furniture,
inventory and other personal property of Tenant at a Leased Property.

1.48     “Use” means the receipt, handling, generation, storage, treatment,
recycling, disposal, transfer, transportation, introduction, or incorporation
into, on, about, under or from the Leased Property.

2.    Term.

2.1    Landlord leases and Tenant rents the Leased Properties upon the terms and
conditions of this Lease for a primary term commencing on the Rent Commencement
Date and expiring on the twentieth (20th) anniversary of the last day of the
month in which the Rent Commencement Date occurs provided that if RE Investor
(defined below) exercises the “Investor Exchange Right” as defined and provided
in that certain Real Estate Agreement (“Real Estate Agreement”) dated May 20,
2020 and entered into by and between Landlord and AL RE Investor Holdings, LLC,
a Delaware limited liability company (“RE Investor”), then the primary term
shall expire on the twentieth (20th) anniversary of the last day of the month in
which the sale of the “Selected SPEs” or the “Real Estate Assets” held by such
“Selected SPEs” is consummated as contemplated in Section 5.02(e) of the Real
Estate Agreement (the “Primary Term”), unless earlier terminated pursuant to the
terms of this Lease.

2.2    Tenant, by giving Landlord at least twelve (12) months written notice (an
“Option Exercise Notice”) before the expiration of the applicable Primary Term
or Option Term (as hereinafter defined) then in effect, may extend the term of
this Lease with respect to any or all of the Leased Properties then leased
hereunder, by eight (8) consecutive periods of extension terms of five (5) years
each for each Leased Property, each on the same terms and conditions, except
length of term, as the Primary Term (each such five (5) year period is
hereinafter referred to as an

 

11



--------------------------------------------------------------------------------

“Option Term” and collectively as the “Option Terms”), subject to the terms of
this Lease, including without limitation Section 3.1(b) and Section 3.2 hereof.
If Tenant elects not to extend the term of this Lease as to a particular Leased
Property, the Lease shall terminate with respect to such Leased Property at the
expiration of the applicable Primary Term or Option Term then in effect and the
terms and conditions set forth in Section 2.4 hereof shall apply.

2.3    As used herein, “Term” shall mean the Primary Term and any Option Term
exercised by Tenant pursuant to the terms of Section 2.2.

2.4    Wherever in this Lease the action of terminating this Lease with respect
to any Leased Property (or action of similar import) is discussed, such action
shall mean the termination of Tenant’s rights in and to such Leased Property
only. Notwithstanding anything in this Lease, if this Lease shall be terminated
by Landlord or Tenant with respect to any Leased Property in accordance with the
terms and provisions of this Lease, such termination shall not affect the
applicable Term of this Lease with respect to the balance of the Leased
Properties not so terminated, and this Lease shall continue in full force and
effect with respect to each other such Leased Property, except that the total
Annual Rent payable hereunder shall be reduced by an amount equal to the product
of (i) the Applicable Rent Reduction Percentage for the Leased Property as to
which this Lease has so terminated, and (ii) the Annual Rent in effect at the
time of such termination. Nothing contained in this Section 2.4 shall serve in
any way (a) to limit Landlord’s ability, pursuant to and solely in accordance
with Section 19, to terminate this Lease as set forth therein, or (b) in the
event of a termination because of an Event of Default, to recover damages or
otherwise exercise its remedies as provided in Section 19.

 

12



--------------------------------------------------------------------------------

3.    Rent.

3.1    Tenant shall pay during the Term of this Lease an annual rent for the
Leased Properties (“Annual Rent”) as follows:

 

  (a)

The amounts set forth on Schedule 3.1 attached hereto for each Lease Year
described therein.

 

  (b)

Beginning with each Option Term as specified in Schedule 3.1 and for all
subsequent Option Terms, if exercised by Tenant pursuant to the terms of
Section 2.2, Annual Rent shall be an amount equal to the greater of (i) the
Annual Rent in effect during the immediately preceding Lease Year, or (ii) one
hundred percent (100%) of fair market value rent for a supermarket use (“FMV”)
for the Leased Property at the time Tenant exercises such Option Term, as
determined pursuant to Section 3.2 hereof.

3.2    With respect to any Option Term which Tenant desires to exercise pursuant
to the terms of Section 2.2 of this Agreement and regarding which FMV applies as
provided in Section 3.l(b), Tenant shall deliver to Landlord no earlier than
twenty one (21) months and no later than seventeen (17) months prior to the
expiration of the Primary Term or Option Term then in effect a good faith
estimate of the FMV (the “FMV Notice”). Landlord shall have thirty (30) days
from receipt of the FMV Notice to send Tenant written notice disputing the FMV
set forth in the FMV Notice (the “FMV Dispute Notice”). If Landlord does not
deliver a FMV Dispute Notice within such thirty (30) day period, then the FMV
for purposes of determining Annual Rent for such Option Term shall be as set
forth in the FMV Notice. If Landlord sends the FMV Dispute Notice within the
thirty (30) day time period set forth above, the parties shall consult and
negotiate in good faith to reasonably agree on the FMV. If Landlord and Tenant
do not agree as to the FMV within fifteen (15) days following Tenant’s receipt
of the FMV Dispute Notice, then, Landlord

 

13



--------------------------------------------------------------------------------

and Tenant shall each, within fifteen (15) days of the expiration of such
fifteen (15) day period, appoint an independent appraiser with at least 10
years’ experience in the appraisal of commercial property in the same
geographical area as the Leased Property, who shall be a member of the American
Institute of Real Estate Appraisers (“MAI”; and any such appraiser, an
“Appraiser”), and shall each notify the other party in writing of the name and
address of said Appraiser. In the event a party fails or refuses to appoint an
Appraiser and provide written notice of such Appraiser’s name and address to the
other party within the fifteen (15) day period, the single Appraiser appointed
shall constitute the sole Appraiser for the purpose of determining the FMV. In
the event both parties appoint an Appraiser in accordance with the procedures
hereinabove set forth, the two (2) Appraisers shall immediately proceed to
determine the FMV value and shall complete their appraisals within thirty
(30) days after their appointment. If the higher of the two appraisals is no
more than 110% of the lower appraisal, the FMV shall be the average of the two
appraisals. If the higher of the two appraisals is more than 110% of the lower
appraisal, the two Appraisers shall together within fifteen (15) days thereafter
appoint a third Appraiser who shall be an MAI and shall promptly complete its
appraisal, and a majority of the three (3) Appraisers shall within thirty
(30) days thereafter determine the FMV. In the event the two (2) Appraisers are
unable to agree upon a third Appraiser, then the parties shall consult and
negotiate in good faith to reasonably agree upon a third Appraiser who shall be
an MAI, and, in the event that the parties are unable to agree upon a third
Appraiser within ten (10) days, then either party shall have the right, upon ten
(10) days prior written notice to the other party, to apply to the MAI or to the
presiding judge of the court of general jurisdiction of the county in which the
Leased Property is located, or other appropriate tribunal, for appointment of
the third Appraiser. In the event a majority of the three (3) Appraisers are
unable to agree upon the FMV within thirty (30) days after the date of
appointment

 

14



--------------------------------------------------------------------------------

of the third Appraiser, the amount obtained by averaging the three
(3) appraisals shall constitute the FMV. Each party agrees to pay its respective
Appraiser’s fee plus one-half (1/2) of the third Appraiser’s fee plus all costs
and attorney’s fees incurred by it in any judicial proceeding or any proceeding
before the American Institute of Real Estate Appraisers which is not
attributable to the default of the other party. If for any reason (other than
Tenant’s grossly negligent or willful failure to comply with the terms of this
Section 3.2), the FMV with respect to any Option Term has not been determined
prior to the date that Tenant is required to deliver an Option Exercise Notice
in order to exercise its right to extend the Term for such Option Term pursuant
to Section 2.2, the timeframe for Tenant to deliver such Option Exercise Notice
shall be extended until the date which is thirty (30) days after the FMV has
been determined pursuant to this Section; the Primary Term or Option Term then
in effect shall be extended (at the Annual Rent then in effect) as necessary
such that (x) any Option Term for which Tenant delivers an Option Exercise
Notice shall not commence earlier than thirty (30) days after Tenant has
delivered its Option Exercise Notice, or (y) if Tenant does not deliver the
Option Exercise Notice, the Term shall not expire less than thirty (30) days
after the time period for Tenant to deliver such Option Exercise Notice has
passed.

3.3    Annual Rent shall be payable to Landlord in equal monthly installments in
advance on the first day of each calendar month. Annual Rent for any partial
month shall be prorated. If the Rent Commencement Date is other than the first
day of a calendar month, the monthly installment of Annual Rent payable for the
period from the Rent Commencement Date through the end of the calendar month
during which the Rent Commencement Date occurs shall be the monthly installment
of Annual Rent prorated on a daily basis, and shall be payable in advance, on
the Effective Date. If the termination date of this Lease is a day other than
the last day of a calendar month, the monthly installment of Annual Rent payable
for the month during which

 

15



--------------------------------------------------------------------------------

such termination occurs shall be the monthly installment of Annual Rent prorated
on a daily basis, and Landlord shall, promptly following any such termination,
provide any applicable refund of Annual Rent to Tenant at the address set forth
in Section 20.1 or such other address as Tenant may designate in writing to
Landlord.

3.4    In addition to Annual Rent, Tenant shall pay as additional rent
(hereinafter referred to as “Additional Rent”) during the Term any and all other
sums and charges required to be paid by Tenant pursuant to this Lease, whether
designated as additional rent or not, and such sums and charges shall be
collectible when due as additional rent and shall be subject to all provisions
of this Lease as to default in the payment of Rent; provided, however, to the
extent Tenant is required to remit such sums and charges directly to a third
party, Landlord shall have no right to receive such sums and charges, and Tenant
shall have no obligation to remit the same to Landlord unless there is an Event
of Default that has occurred and is continuing, in which case, Landlord shall
have the right to receive such sums and charges to pay such third parties, and
Tenant shall have the obligation to remit the same to Landlord.

3.5    This Lease is a net lease and Annual Rent and Additional Rent shall be
paid without notice, demand, counterclaim, setoff, recoupment, deduction or
defense, and without abatement, suspension, deferment, diminution or reduction,
and subject to the exclusions in Section 11.5, all impositions of every kind or
nature whatsoever relating to the Leased Properties, that may arise or become
due during the Term, shall be paid by Tenant. Tenant hereby assumes and agrees
to perform all duties and obligations with relation to the Leased Properties, as
well as the use, operation, management, maintenance or repair thereof even
though such duties and obligations would otherwise be construed to be those of
the Landlord. It is the purpose and intent of Landlord and Tenant that Annual
Rent shall be absolutely net to Landlord, so that this Lease

 

16



--------------------------------------------------------------------------------

shall yield, net to Landlord, the Annual Rent specified in Section 3.1 herein
throughout the Term, and that except as expressly provided herein, all costs,
expenses and obligations of every kind and nature whatsoever relating to the
Leased Properties, including, without limitation, all costs relating to any
Permitted Exceptions (including without limitation any Common Area maintenance
charges, owner’s association fees, or similar charges and fees), and even if any
such costs, expenses or obligations relating the Leased Properties are, pursuant
to applicable Law or pursuant to a recorded agreement, the obligation of the fee
owner of, or Landlord pursuant to the Prime Leases (as defined below), the
Leased Property, shall be paid and performed by Tenant. Without limiting the
foregoing, Tenant shall pay and discharge all claims, liabilities or obligations
of any kind, fixed or contingent, known or unknown, relating to or arising in
connection with the use, non-use, and ownership of the Leased Properties,
whether or not such claims, liabilities and obligations accrue or are
attributable to the period of time prior to the Term or during the Term;
provided, however, the foregoing shall not obligate Tenant to perform any of
Landlord’s express obligations under the Lease or any obligations of Landlord to
Landlord’s Lender (provided that this proviso shall not limit any of Tenant’s
express obligations under this Lease). Provided, however, nothing in this
Section 3.5 shall be deemed to limit any Tenant rights of notice, demand,
counterclaim, setoff, recoupment, deduction, defense, abatement, suspension,
deferment, diminution or reduction to the extent expressly provided for in this
Lease. Any amounts due by Tenant to Landlord hereunder for which no due date is
expressly specified herein shall be due within thirty (30) days following the
delivery to Tenant by Landlord of written notice of such amounts due. Except as
otherwise expressly provided herein, in the event of nonpayment by Tenant of any
Rent, Landlord shall have the same rights and remedies in respect thereof
regardless of whether such Rent is Annual Rent or Additional Rent. All payments
of Rent due to Landlord shall be paid at Landlord’s address or such other place
as Landlord shall advise Tenant, and Landlord may require that such payments be
made by ACH or other wire transfer.

 

17



--------------------------------------------------------------------------------

4.    Tenant’s Fixtures.

4.1    Tenant may install on the Leased Properties any trade fixtures and
equipment Tenant deems desirable, and they shall remain Tenant’s Property.
Tenant may remove any such trade fixtures and equipment, and electric charging
stations, at any time during the Term of this Lease, and shall promptly repair
any damage to any of the Leased Properties caused by such removal of such trade
fixtures, equipment, and electric charging stations. The provisions of this
Section 4.1 shall be in addition to and not in lieu of the requirements of
Section 12.3. Any trade fixtures, other personal property and electric charging
stations of Tenant that are left on the Leased Properties following the
expiration or earlier termination of the Term shall be deemed abandoned by
Tenant and may be removed, stored, disposed of or used by Landlord without
payment of any compensation to Tenant.

4.2    Upon termination of this Lease Tenant may remove the compressors,
refrigeration coils, and associated controls, and shall promptly repair any
damage to any of the Leased Properties caused by such removal (except for
ordinary wear and tear assuming commercially reasonable maintenance procedures
are followed), but shall not remove any duct work or air handling equipment that
could be used by Landlord in installing an alternative heating system.

5.    Covenants of Landlord.

5.1    Landlord represents and warrants to Tenant as of the Effective Date that
Landlord has full right and authority to enter into this Lease.

 

18



--------------------------------------------------------------------------------

5.2    So long as Tenant is not in default under the terms of this Lease,
pursuant to Article 19 hereof, Landlord covenants that throughout the Term,
Tenant shall have quiet and peaceful possession of the Leased Properties and
enjoy all of the rights granted herein without interference from Landlord,
anyone claiming by, through or under Landlord (including without limitation any
Person holding title paramount to Landlord if Landlord has caused such Person to
hold same, but subject to the obligations of Tenant under, and the provisions
of, this Lease, Section 25.1, any SNDA, Laws, and the Permitted Exceptions).

6.    Condition of the Premises. Tenant represents to Landlord that Tenant has
inspected the Leased Properties and Landlord’s title thereto and has found the
same to be satisfactory for all purposes hereunder and Tenant accepts the Leased
Properties in their existing condition “AS IS”, “WHERE IS”, without any
representation or warranty from Landlord, subject to all legal requirements, the
Permitted Exceptions, and any state of facts which an accurate survey or
physical inspection of the Leased Properties might reveal, without warranties,
either express or implied, “with all faults”, including, but not limited to,
both latent and patent defects, and the existence of Hazardous Materials, if
any. Tenant acknowledges that it or its Affiliate owned the Leased Properties
prior to its acquisition by Landlord.

7.    Construction and Alteration of Improvements on the Leased Properties;
Signs.

7.1    Tenant may, at Tenant’s expense, and subject in each case to the terms of
this Article 7 and the other provisions of this Lease (and, as applicable to a
Leased Property, the Declaration and/or CAMA), raze any improvements located on
the Leased Properties, construct on the Leased Properties any improvements,
including, without limitation, store building(s), electrical vehicle charging
stations, electrical facilities for staging home delivery vehicles, parking

 

19



--------------------------------------------------------------------------------

area(s) and free-standing signs and install any exterior signs on the
Improvements, and make such Alterations as Tenant deems desirable; provided,
however, that Structural Alterations shall be subject to the prior written
approval of Landlord, which approval Landlord may withhold in its reasonable
discretion and if Landlord fails to respond to such request containing the
legend described in clause (ii) below within thirty (30) days after receipt
thereof, such request shall be deemed approved.

(i)    With respect to the portion of the Leased Properties that consists of the
Fuel Center Equipment, or if Tenant installs Fuel Center Equipment on a Leased
Property in accordance with Section 7.1(iii)(D), Tenant agrees that, to the
fullest extent permitted by applicable Law, all permits, licenses and
registrations necessary to the installation and operation of Fuel Center
Equipment shall be maintained by Tenant in Tenant’s name as the operator of the
Fuel Center Equipment and Tenant’s name as the owner of the Fuel Center
Equipment. To the extent any Law imposes any obligation on both Tenant and
Landlord with regard to the Fuel Center Equipment, Tenant shall fulfill such
obligations on behalf of both Landlord and Tenant and with the Landlord’s
reasonable cooperation. Notwithstanding any provision of this Lease, Tenant
shall not install more than four (4) underground storage tanks which contain
Hazardous Materials at a Leased Property without Landlord’s written approval,
which Landlord may withhold in its reasonable discretion. Excluding with respect
to any Leased Property or portion of any Leased Property ownership of which
Landlord has conveyed to Tenant, at the end the Term or as of the termination of
this Lease, Tenant shall, at its sole expense, as directed in writing by
Landlord (the “UST Removal Notice”) prior to the expiration of the Term in the
event of default, or not later than one hundred and twenty (120) days prior to
the end of the Term,

 

20



--------------------------------------------------------------------------------

remove all, or any part of, the Fuel Center Equipment from the Leased Property,
in accordance with Laws, and as further directed in writing by Landlord in the
UST Removal Notice, either install paving material in the area, from which such
Fuel Center Equipment was removed which shall be the same type of paving
material as was present before the Fuel Center Equipment removal or backfill any
excavation to grade with compacted gravel, otherwise repair any damage to the
Leased Property caused during the removal of such Fuel Center Equipment and
perform any necessary Remedial Activities in connection with such removal to the
extent Remedial Activities are required by Environmental Law. Any Fuel Center
Equipment remaining on a Leased Property at the end of the Term or as of the
termination of this Lease, except for Fuel Center Equipment required to be
removed under the foregoing sentence, shall be deemed abandoned by Tenant and
may be removed, stored, disposed of or used by Landlord without payment or
compensation to Tenant.

(ii)    To the extent Landlord’s consent is required as provided for in this
Article 7, Landlord shall approve or disapprove any proposed Structural
Alterations within thirty (30) days after receipt of Tenant’s request for
approval (and if Landlord fails to respond to such request within such thirty
(30)-day period, then such request shall be deemed approved; provided, that
Tenant’s request for consent shall have contained a legend clearly marked in not
less than fourteen (14) point bold face type, underlined, in all capital letters
stating “NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LEASE. IF YOU FAIL TO
PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN THIRTY (30) DAYS, YOUR APPROVAL SHALL BE DEEMED GRANTED.”). If Landlord
disapproves

 

21



--------------------------------------------------------------------------------

any proposed Structural Alterations, Landlord shall provide Tenant with a
written explanation of the reason for such disapproval. Landlord shall have the
right to reasonably require that Tenant maintain insurance with respect to any
Structural Alterations, in addition to the insurance required pursuant to
Articles 15 and 16 of this Lease (subject to Tenant’s right to self-insure as
provided for in Section 16.10). Landlord shall have the right to post and keep
posted on the Leased Property such notices as may be provided or required by
applicable Law to disclaim responsibility for any construction on the Leased
Property.

(iii)    Subject in each case to the terms of this Article 7 and the other
provision of this Lease (and, as applicable to a Leased Property, the
Declaration and/or CAMA), on the portion of the Leased Properties that do not
include the Buildings, Tenant shall have the right to construct any
improvements, including, without limitation, store building(s), parking area(s),
free-standing signs, electrical vehicle charging stations, and electrical
facilities for staging home delivery vehicles, and install any exterior signs,
and otherwise make such Alterations and Structural Alterations as Tenant deems
desirable; provided that (A) Tenant shall deliver prior written notice of any
such activities to Landlord, (B) no such activities shall diminish the value of
the Leased Property, (C) no such activities shall reduce the amount of parking
or access at the Leased Property in violation of Laws; and (D) Tenant shall not
install any Fuel Center Equipment as part of the foregoing without Landlord’s
prior written consent, which Landlord may withhold in its reasonable discretion
(provided, however, that the foregoing shall not limit the rights of Tenant to
install Fuel Center Equipment at any fuel center existing on the Property as of
the Effective Date, as provided in Section 7(i)).

 

22



--------------------------------------------------------------------------------

7.2    Notwithstanding anything else contained herein, the following conditions
shall be met by Tenant when performing any and all Alterations:

(i)    All Alterations shall be completed in compliance with all Laws applicable
thereto, and Tenant shall promptly pay all costs and expenses of any such
Alterations and shall, subject to Section 8.3, discharge all liens filed against
the Leased Properties arising out of the same.

(ii)    If any Alterations involve the Use, permitting, abatement or reporting
of Hazardous Materials, Tenant shall prepare and retain all documentation
reasonably necessary or advisable to establish that such Hazardous Materials
were handled in compliance with applicable Law, including preparation of all
documentation required by applicable Law in connection with such handling.

(iii)    No Alterations shall be commenced until Tenant has obtained all
certificates, licenses, permits, authorizations and consents required by a
Governmental Authority or Permitted Exception (not including any Mortgage) which
are necessary for such Alterations, and Tenant shall deliver copies of same to
Landlord upon Landlord’s written request from time to time. Landlord shall
reasonably cooperate with Tenant (at no cost or expense to Landlord) in
obtaining any such certificates, licenses permits, authorizations and consents
required in connection with any Alterations, including, without limitation,
executing applications or permits as owner of title to the Leased Property.

(iv)    Tenant shall perform all Alterations in a good and workmanlike manner,
in accordance with the terms, provisions and conditions of this Lease, and in
accordance with all Laws.

 

23



--------------------------------------------------------------------------------

(v)    All Alterations shall be performed at Tenant’s cost and expense and free
of any expense to Landlord.

(vi)    If required by the local Governmental Authority, upon substantial
completion of any such alterations or renovations Tenant shall procure a
certificate of occupancy or other written approval from the appropriate
Governmental Authorities verifying the substantial completion thereof and shall
provide a copy of same to Landlord.

(vii)    Tenant shall deliver to Landlord written notice of any Structural
Alterations that permanently decrease the footprint of the Building within
thirty (30) days after completion of such Structural Alteration.

(viii)    Within thirty (30) days after receipt of a written request by
Landlord, Tenant shall deliver to Landlord copies of “as-built” plans for any
Structural Alterations for the applicable Leased Property provided such
“as-built” plans are available.

7.3    Fee title to all improvements located on the Leased Property, together
with all Alterations thereto, shall be and remain the sole property of Prime
Landlord (as defined below), except, at Tenant’s election, which shall be
exercised in Tenant’s sole and absolute discretion, any electric vehicle
charging stations.

8.    Building and Common Area Development.

8.1    All Improvements shall be constructed and maintained in accordance with
(i) all Laws applicable thereto and (ii) the terms and conditions of the
Declaration and CAMA. Subject to Article 26 of this Lease, the Common Area shall
be operated and maintained in accordance with the Declaration and CAMA. This
Section 8.1 of this Lease shall only apply to those particular Leased Properties
where there is a Declaration and/or CAMA in effect.

 

24



--------------------------------------------------------------------------------

8.2    All Improvements shall be constructed and maintained in accordance with
all Laws applicable thereto. The Common Area shall be kept and maintained as
provided for in Section 10.2. This Section 8.2 of this Lease shall only apply to
those particular Leased Properties where there is no Declaration or CAMA in
effect.

8.3    Tenant shall not permit any liens to stand against the Leased Properties
for any work done or materials furnished in connection with the performance of
work on the Leased Properties. In the event any such lien shall nonetheless be
filed, Tenant shall, within five (5) Business Days after receipt of notice of
such lien, deliver written notice to Landlord thereof, and Tenant shall, within
seventy-five (75) days after Tenant’s receipt of notice of such lien, discharge
the same by bond or payment of the amount due the lien claimant. Tenant may in
good faith contest any such lien, provided that within such seventy-five
(75) day period Tenant provides Landlord with a surety bond or other form of
security reasonably acceptable to Landlord protecting against said lien. In
addition to the foregoing, Tenant shall indemnify, defend and hold Landlord
harmless for, from and against any and all Losses arising out of or in any way
connected with the performance of the applicable work (together with all
penalties, fines, interest, costs, and expenses resulting from any such
contest), except to the extent caused by a Landlord Party’s Gross Negligence.

9.    Easements.

9.1    Each party agrees, from time to time, at the request of the other party
and at the requesting party’s sole cost and expense, to (i) grant easements and
other rights in the nature of easements, (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the Leased
Properties, (iii) dedicate or transfer unimproved portions of the Leased
Properties for road, highway or public purposes, (iv) execute and deliver to any
person any

 

25



--------------------------------------------------------------------------------

instrument appropriate to confirm or effect such grants, releases, dedications
and transfers; provided, however, (i) Landlord shall have the right to review
and approve or deny any such request for a grant, release, dedication or
transfer that affects Prime Landlord’s fee interest in the Leased Properties
with such approval not to be unreasonably withheld, conditioned or delayed
(provided, however, without limitation, it shall be deemed reasonable to
withhold approval if such grant, release, dedication or transfer materially
lessens the value of Prime Landlord’s fee interest in the Property) and
(ii) Tenant shall have the right to review and approve any such request for a
grant, release, dedication or transfer that affects Tenant’s leasehold interest
in the Leased Properties with such approval not to be unreasonably withheld,
conditioned or delayed (provided, however, without limitation, it shall be
deemed reasonable for Tenant to withhold approval if such grant, release,
dedication or transfer materially lessens the value of Tenant’s leasehold
interest in the Leased Property or materially interferes with Tenant’s or
Tenant’s assignee’s or subtenant’s, or a licensee’s use of the Leased Property).
The requesting party shall provide any request for any such grant, release,
dedication or transfer to the other party in writing. If the non-requesting
party fails to respond to such request within thirty (30) days after receipt
thereof, such request shall be deemed approved and the non-requesting party
shall promptly execute such documentation evidencing the grant, release,
dedication or transfer (as applicable); provided, that the requesting party’s
request for approval shall have contained a legend clearly marked in not less
than fourteen (14) point bold face type, underlined, in all capital letters
stating “NOTICE: THIS IS A REQUEST FOR APPROVAL UNDER THE LEASE. IF YOU FAIL TO
PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN THIRTY (30) DAYS, YOUR APPROVAL SHALL BE DEEMED

 

26



--------------------------------------------------------------------------------

GRANTED.” Nothing in this Section 9 prohibits a Mortgage and/or assignment of
rents and leases in favor of any mortgagee under a Mortgage (each, a
“Mortgagee”) so long as such Mortgage and/or assignment of rents and leases has
been entered into in accordance with the terms and conditions of this Lease.

10.    Common Area Maintenance.

10.1    Commencing on the Effective Date, Tenant shall maintain or cause to be
maintained, at its sole cost and expense, the Common Area at all times in
accordance with the Declaration and CAMA. This Section 10.1 of this Lease shall
only apply to those particular Leased Properties where there is a Declaration
and/or CAMA in effect.

10.2    This Section 10.2 of this Lease shall only apply to those particular
Leased Properties where there is no Declaration or CAMA in effect. Commencing on
the Effective Date, Tenant shall maintain or cause to be maintained, at its sole
cost and expense, the Common Area at all times in good and clean condition and
repair, said maintenance to include, without limitation, the following:

(A)    Maintaining, repairing, resurfacing, and replacing, when necessary, all
paved surfaces in a level, smooth and evenly covered condition with the type of
surfacing material originally installed or such substitute as shall in all
respects be equal or superior in quality, use and durability; and restriping,
when necessary;

(B)    Removing all snow, papers, debris, filth and refuse and thoroughly
sweeping the area to the extent reasonably necessary to keep the area in a clean
and orderly condition;

(C)    Maintaining, repairing and replacing, when necessary, all traffic
directional signs, markers and lines;

 

27



--------------------------------------------------------------------------------

(D)    Operating, maintaining, repairing and replacing, when necessary, such
artificial lighting facilities as shall be reasonably required;

(E)    Maintaining all landscaped areas; maintaining, repairing and replacing,
when necessary, automatic sprinkler systems and water lines; and replacing
shrubs and other landscaping as is necessary;

(F)    Maintaining, repairing and replacing, when necessary, all Common Area
walls;

(G)    Maintaining, repairing and replacing, when necessary, all storm drains,
sewers and other utility lines and facilities not dedicated to the public or
conveyed to any public or private utility which are necessary for the operation
of the buildings and improvements located in the Leased Property;

(H)    Performing itself or contracting with a third party or parties to perform
any of the services described herein; provided, however, that Tenant shall
remain responsible and liable for the performance of all of said services in
accordance with the terms of this Article 10 and for the performance of any such
third party or parties under any such contract or contracts.

11.    Taxes and Assessments.

11.1    Tenant shall be liable for and, to the extent permitted under applicable
law, agrees to pay directly to the applicable collecting authority, as they
accrue, all taxes and assessments of every type or nature levied or assessed
against, imposed upon or arising with respect to (i) the Leased Properties (or
any portion thereof) and Tenant’s Property, (ii) this Lease, or (iii) the rental
or other payments due under this Lease, or any tax or charge levied in lieu of
such taxes and assessments, in each case prior to or during the Term of this
Lease, including, without

 

28



--------------------------------------------------------------------------------

limitation, any Real Estate Taxes (as defined below), excise taxes, transaction
taxes, privilege taxes, license taxes, sales taxes, use taxes, rental taxes,
gross income or gross receipts taxes, and other similar taxes (other than any
such taxes which are imposed in lieu of franchise taxes or net income taxes), in
each case whether such taxes are existing at the date hereof or are hereinafter
imposed by any Governmental Authority (collectively, “Taxes and Assessments”).

11.2    Any Taxes and Assessments for the calendar year of expiration or earlier
termination of the Lease shall be pro-rated so that Tenant pays only that
portion of the Taxes and Assessments for such calendar year allocable to the
period prior to the expiration or earlier termination of the Lease with respect
to such Leased Property.

11.3    During the Term, Tenant shall be permitted to satisfy its obligation to
pay any Taxes and Assessments as they accrue by paying such Taxes and
Assessments prior to the earlier of delinquency or the accrual of interest on
such unpaid Taxes and Assessments. Not more than once in any twelve (12) month
period (within a reasonable time period following the due date of the final
installment of taxes for the most recent tax year or Landlord’s written request
therefor) or at any time from time to time following the written request of
Landlord if Tenant is in breach of any provision of this Lease beyond any
applicable notice and/or cure periods, Tenant shall provide Landlord with
evidence that all Taxes and Assessments for the applicable tax year have been
paid in a timely fashion. In the event any Taxes and Assessments may be legally
paid in installments without any penalty, Tenant may pay such Taxes and
Assessments in installments and shall be liable only for those installments
which are levied or assessed with respect to periods prior to or during the Term
of this Lease with such installments prorated for the calendar year of
expiration or earlier termination of the Lease being prorated so that Tenant
pays only that portion of any installment allocable to the period prior to the
expiration or earlier termination of the Lease

 

29



--------------------------------------------------------------------------------

with respect to such Leased Property; provided that Landlord shall have the
option to pay all remaining installments coming due following the Term without
interest. To the extent permitted under applicable law, Tenant shall prepare and
file all tax reports required by any taxing authority related to the Taxes and
Assessments. All taxing authorities shall be instructed by Landlord to send all
invoices for all Taxes and Assessments to Tenant. In the event that any taxing
authority shall send any invoice for Taxes and Assessments to Landlord and not
simultaneously to Tenant, Landlord shall, not later than thirty (30) days after
its receipt of any such invoice, deliver the same to Tenant.

11.4    Without limiting any of Tenant’s other obligations set forth in this
Article, Tenant shall pay to Landlord, with each payment of Rent due to Landlord
hereunder, all Taxes and Assessments levied or assessed against, imposed upon or
arising with respect to rental or other payments under this Lease (including any
Real Estate Taxes paid to Landlord hereunder, or directly to the applicable
taxing authority, in each case to the extent deemed includible in Landlord’s
gross income or gross receipts but, for purposes of clarity, not including any
tax imposed on net income or any franchise taxes of Landlord measured by net
income or net worth) which, when added to such payment of Rent, shall yield to
Landlord, after deduction of all tax payable by Landlord with respect to all
such payments, a net amount that Landlord would have realized from such payment
had no such tax been imposed. To the extent permitted by applicable Law, Tenant
may pay any such tax directly to the taxing authority, provided (i) Tenant
establishes such right to Landlord’s reasonable satisfaction prior to making any
such payment, and (ii) Tenant, within ten (10) Business Days after any such
payment, delivers to Landlord written evidence reasonably satisfactory to
Landlord that such payment has been made. As used herein, “Real Estate Taxes”
means (y) all taxes and general and special assessments and other impositions in

 

30



--------------------------------------------------------------------------------

lieu thereof, or as a supplement thereto and any other tax measured by the value
of real property and assessed on a uniform basis against the owners of real
property, including any substitution in whole or in part therefor due to a
future change in the method of taxation, and including any increase in any of
the foregoing resulting from any sale, exchange, mortgage, encumbrance or other
disposition by Landlord, in each case assessed against, or allocable or
attributable to, the Leased Properties and accruing during or prior to the Term
and (z) all real estate transfer taxes imposed in connection with this Lease,
and any and all transfer taxes assessed against, or allocable or attributable
to, Leased Properties and accruing during or prior to the Term (other than as
expressly stated below). For the avoidance of doubt, the term “Real Estate
Taxes” shall not include any mortgage recording taxes with respect to any
Mortgage.

11.5    Notwithstanding the foregoing, but without limiting the preceding
obligation of Tenant to pay all Taxes and Assessments, in no event will Tenant
be required to pay (i) any net income taxes of Landlord (i.e., taxes which are
determined taking into account deductions for depreciation, interest, taxes and
ordinary and necessary business expenses), (ii) any franchise taxes of Landlord
(unless imposed by a Governmental Authority in lieu of other taxes that would
otherwise be the obligation of Tenant under this Lease, including, without
limitation, any “gross receipts tax” or any similar tax based upon gross income
or receipts of Landlord which does not take into account deductions from
depreciation, interest, taxes and/or ordinary or necessary business expenses,
but not including any “gross receipts taxes” which are imposed in lieu of net
income taxes), or (iii) any real estate transfer tax imposed with respect to the
sale, exchange or other disposition by Landlord, in whole or in part, of the
Leased Properties or Landlord’s interest in this Lease (other than any real
estate transfer, recordation or similar taxes imposed in connection with the
transfer of the Leased Properties to Tenant or the termination of this Lease
pursuant to the provisions of this Lease).

 

31



--------------------------------------------------------------------------------

11.6    If Tenant fails to pay the appropriate party (Landlord or the collecting
authority, as provided herein) all Taxes and Assessments when due hereunder,
then Tenant shall, without limiting any other remedies available to Landlord,
reimburse Landlord for any and all penalties or interest, or portion thereof,
paid or incurred by Landlord as a result of such nonpayment or late payment by
Tenant.

11.7    Tenant shall have the right to contest the amount or validity of all or
any part of the Taxes and Assessments which Tenant is required to pay pursuant
to this Lease and, for that purpose, Tenant shall have the right to file in the
name of Landlord all such protests or other instruments and to institute and
prosecute all such proceedings Tenant may deem necessary for the purpose of such
contest; provided, however, that (i) Tenant shall first make all contested
payments (which payments may be made under protest) unless such proceeding shall
suspend the collection thereof, such that no part of a Leased Property or any
interest therein shall be subjected thereby to sale, forfeiture or foreclosure
for non-payment, (ii) Tenant delivers to Landlord prior written notice of any
such contest and provides Landlord with all information reasonably requested by
Landlord in connection therewith, within five (5) Business Days after receipt of
Landlord’s written request, (iii) Tenant shall have furnished any security
required in such proceeding to ensure payment of any such Taxes and Assessments
and (iv) Tenant shall have agreed in writing to indemnify and hold Landlord
harmless against the amount of any Taxes and Assessments as finally determined
in any such proceeding, including any interest and penalties imposed in
connection therewith. Any refund of any Taxes and Assessments Tenant has paid
pursuant to this Lease shall belong to Tenant, and Landlord agrees to pay the
same to Tenant promptly in the event payment thereof is initially made to
Landlord. Landlord shall within reasonable means supply requested information to
Tenant for tax appeal purposes, but only information in Landlord’s possession,
and at no cost to Landlord.

 

32



--------------------------------------------------------------------------------

11.8    Any indemnity payments due to Landlord from Tenant hereunder that are
attributable to liabilities, fixed or contingent, known or unknown (a) that
existed as of the date hereof, or relate to periods prior to and including the
date hereof, or (b) to which the Leased Properties were subject as of the date
hereof, or that existed on the date hereof and ran with the Leased Properties
and became a liability of the Landlord as the transferee or assignee of the
previous owner of the Leased Properties, shall not be treated as additional rent
or other gross income of the Landlord for federal income tax purposes but as an
adjustment to the Landlord’s adjusted basis in the Leased Properties, which
adjusted basis shall, prior to the receipt by Landlord of such indemnity
payments, be deemed to include the amount of such liabilities. Tenant agrees
that it will take no position inconsistent herewith for federal income tax
purposes.

11.9    Tenant’s obligations regarding Taxes and Assessments allocable to the
period prior to the expiration or earlier termination of the Lease with respect
to any Leased Property under this Article 11 shall survive the termination or
expiration of this Lease and shall remain in force until thirty (30) days
following the expiration of the applicable statute of limitations.

12.    Tenant’s Repairs.

12.1    Commencing on the Effective Date, and during the Term of this Lease,
Tenant shall, at Tenant’s sole cost and expense, maintain the Leased Properties,
structural and non-structural, interior and exterior, in good repair and
condition, except for ordinary wear and tear (assuming commercially reasonable
maintenance procedures are followed), and will make all

 

33



--------------------------------------------------------------------------------

structural and non-structural, interior and exterior, foreseen and unforeseen
and ordinary and extraordinary changes, replacements, upgrades and repairs which
may be required with respect to the Leased Properties, including in order to
maintain the same in good order and condition, and including pursuant to any
Permitted Exception (not including any Mortgage). Tenant hereby expressly waives
the right to make repairs at the expense of Landlord, which right may be
provided for in any applicable Law now or hereinafter in effect. Tenant waives
any right (a) to require Landlord to maintain, repair, replace, or rebuild all
or any part of the Leased Properties, or (b) to make repairs at the expense of
Landlord pursuant to any Laws at any time in effect.

12.2    Tenant may make Alterations to the Leased Properties (including, without
limitation, installation and maintenance of signs on or about the Building)
subject to the terms of Article 7 hereof. Notwithstanding anything contained
herein to the contrary, Tenant shall have the right to satisfy its obligations
contained in this Article 12 of the Lease without the consent or approval of the
Landlord even if in doing so Tenant performs a Structural Alteration as
described in clause (i) of the definition of “Structural Alteration” (except as
may be required by Law, in no event shall Tenant have the right perform a
Structural Alteration as described in clause (ii) or clause (iii) of the
definition of “Structural Alteration” without Landlord’s prior written consent,
as described in Article 7 hereof).

12.3    Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Leased Properties in the same condition in which the Leased
Properties were originally received from Landlord at the commencement of the
Term of this Lease, except as repaired, rebuilt, restored or added to as
permitted or required by any provision of this Lease, and except for ordinary
wear and tear (assuming commercially reasonable maintenance procedures have been
followed) and any casualty as provided for in Article 16 of this Lease. Any
removal of Tenant’s Property by Tenant shall be done in compliance with Laws.

 

34



--------------------------------------------------------------------------------

12.4    Tenant agrees to contract, in Tenant’s name, for and pay directly to the
applicable service providers all charges for electricity, gas, heat, water,
telephone and other utility services used in any Leased Property during the Term
of this Lease. If Tenant fails to pay the applicable service providers, as
provided herein all such charges when due hereunder, then Tenant shall, without
limiting any other remedies available to Landlord, reimburse Landlord for any
and all penalties or interest, or portion thereof, paid or incurred by Landlord
as a result of such nonpayment or late payment by Tenant. Under no circumstances
shall Landlord be responsible for any interruption of any utility service except
to the extent caused by a Landlord’s Party Gross Negligence.

13.    Landlord’s Repairs.

13.1    Landlord shall have no duty whatsoever to maintain, alter, replace,
rebuild, upgrade, or repair any portion of the Leased Properties, including any
structural items, roof or roofing materials, or any aboveground or underground
storage tanks. Notwithstanding the foregoing, Landlord shall be responsible for
repairing any damage to the Leased Properties and any improvements or personal
property located thereon to the extent caused by a Landlord Party’s Gross
Negligence, subject to Section 16.5.

13.2    In the event of damage to the Leased Properties caused by a Landlord’s
Party’s Gross Negligence, subject to Section 16.5, which damage it is Landlord’s
duty to repair pursuant to Section 13.1 of this Lease and for which immediate
action is necessary to prevent potential loss or injury to Tenant’s (or its
subtenant’s or licensee’s) property or their customers, invitees, or employees,
Tenant may make such repairs and Landlord shall reimburse Tenant for the
reasonable and necessary cost of such repairs within thirty (30) days after
receipt of request for same.

 

35



--------------------------------------------------------------------------------

14.    Use; Environmental.

14.1    Subject to the terms of this Lease, Tenant may use the Leased Properties
for any lawful use (provided any required licenses and permits are maintained in
connection therewith); including, without limitation, in each case if lawful,
the sale of alcohol, lottery, fireworks, and the use of parking or other areas
contained within the Leased Properties for short-term parking of third-parties,
whether or not such uses are related to or incidental to Tenant’s primary use of
the Leased Properties; provided that Tenant shall not use or permit the use,
handling, generation, storage, release, disposal or transportation of Hazardous
Materials, other than Permitted Materials, on, about, or under the Leased
Properties, and Tenant shall cause such use, handling, generation, storage,
release, disposal or transportation of Permitted Materials to be done in the
ordinary course of its business and in compliance with all Environmental Laws.
Pursuant to any permitted assignment of the Lease or a permitted sublease or
license of all or any portion of a Leased Property, the related assignee,
subtenant, or licensee may only use a Leased Property for a use permitted
hereunder. Neither Tenant nor any such assignee, subtenant, or licensee shall
use or permit the use of all or any portion of the Leased Properties for any
Noxious Use.

14.2    Nothing in this Lease shall constitute an express or implied covenant to
operate by Tenant and/or any assignee, subtenant, or licensee, or to prevent
Tenant from closing a business in any Leased Property at any time after
operating any such business. Notwithstanding anything contained in this Lease to
the contrary, Tenant, in its sole option, may elect not to conduct business or
cease to conduct business in all or portions of any Leased Property from time to
time and at various times during the Term, provided Tenant shall continue to pay
to Landlord Rent and perform its other obligations under this Lease.

 

36



--------------------------------------------------------------------------------

14.3    Tenant shall, at Tenant’s sole cost and expense promptly comply with all
Laws, now or hereinafter in effect, affecting the Leased Properties. Tenant
shall not use or occupy the Leased Properties, or permit the Leased Properties
to be used or occupied for any unlawful purpose in violation of any Law, in any
manner that would violate any certificate of occupancy with respect to the
Leased Properties, or in any manner which would violate any Permitted Exception
(not including any Mortgage). Tenant shall, at Landlord’s reasonable request,
provide Landlord with a copy of records Tenant is required by Environmental Law
to maintain.

14.4    From and after the Effective Date, Tenant covenants to, and shall at its
sole cost and expense, undertake all Remedial Activities necessary to comply
with Environmental Laws with respect to any Release of Hazardous Materials
before or after the date of this Lease, adversely affecting the Leased
Properties, and shall give prompt written notice of same to Landlord.
Notwithstanding the foregoing or any other provision of this Lease, in no event
shall Tenant undertake any Remedial Activity that requires the imposition of:
(a) any restriction on the use of the Leased Property other than one restricting
use to commercial, provided that the form and wording of any such restriction
required to be recorded against title to the Leased Property must be acceptable
to Landlord in its reasonable discretion; or (b) the imposition of any other
institutional or engineering control on the Leased Property allowed by
Environmental Law without first obtaining Landlord’s written consent, which
Landlord may withhold in its reasonable discretion.

14.5    Tenant shall promptly inform Landlord in writing of (a) any and all
material enforcement actions, initiation of Remedial Activities, or other
governmental or regulatory actions

 

37



--------------------------------------------------------------------------------

(excluding routine actions such as permit renewals) instituted, or completed
pursuant to any Environmental Laws affecting any Leased Property; (b) all
material claims made in writing by any third Person against Tenant or any Leased
Property relating to Hazardous Materials or Environmental Conditions affecting
any Leased Property; and (c) Tenant’s knowledge of any material Release, other
than by Landlord Parties, at, on, in, under or from any Leased Property. Tenant
shall also supply to Landlord, within a reasonable period after receipt, copies
of all written claims, complaints filed in lawsuits, and notices of violations
received from third parties relating to the matters described in this Section,
and supply to Landlord within a reasonable period any other documents reasonably
requested by Landlord to assist it in understanding such matters, provided that
Tenant shall not provide any of the foregoing that is protected by a legal
privilege. Landlord agrees to keep all such information received by it
confidential and shall not disclose such information to third parties other than
its consultants, advisors, lenders, potential buyers of any Leased Property and
their lenders (who shall similarly be obligated to keep the information
confidential) or as may be required by applicable Laws or with regard to such
information that is publicly available.

14.6    Tenant shall be responsible for and shall indemnify, reimburse, protect,
defend, release and hold harmless all Landlord Parties from and against any and
all Losses directly or indirectly arising out of or associated in any manner
whatsoever with (i) the violation of any Environmental Law in connection with
the Leased Properties, (ii) Environmental Conditions, not caused by Landlord,
at, on, under, or from the Leased Properties during the Term (and in the event
of any holding over by Tenant, during any period that Tenant occupies such
Leased Property) to the extent such Environmental Conditions exceed the Cleanup
Standard, are a subject of a claim, demand or other action by a Person not a
Landlord Party related to Hazardous Materials, or require

 

38



--------------------------------------------------------------------------------

Remedial Activities under Environmental Law, or (iii) Tenant’s Use or the
presence of Hazardous Materials or Release of Hazardous Materials at, on, under,
or from the Leased Properties during the Term (and in the event of any holding
over by Tenant, during any period that Tenant occupies such Leased Property) to
the extent such Use or presence results in an Environmental Condition which
exceeds the Cleanup Standard, is a subject of a claim, demand or other action by
a Person not a Landlord Party related to Hazardous Materials, or requires
Remedial Activities under Environmental Law. Tenant’s foregoing indemnity and
release includes: (a) the costs associated with Remedial Activities required by
Environmental Law, (b) any fines or penalties arising from the presence or
Release of Hazardous Materials and any related Remedial Activities required by
Environmental Law; (c) any liability to party other than Landlord Parties
arising out of the presence or Release of Hazardous Materials at the Leased
Properties; (d) all direct or indirect compensatory damages, consequential or
punitive damages resulting from a claim from any party other than Landlord
Parties arising out of the presence or Release of Hazardous Materials; (e) for
any Remedial Activities after the termination of the Lease until such time as
the Cleanup Standard is achieved, including without limitation for the Rent that
that would have otherwise accrued under the Lease absent such termination if the
performance of the Remedial Activities prevents Landlord’s ability to lease with
market terms all or a portion of the Leased Property, provided Landlord has used
commercially reasonable efforts to lease with market terms the Leased Property,
and provided further that if Landlord can lease with market terms a portion of
the Leased Property during the performance of Remedial Activities, Tenant’s
obligation to pay Rent shall be limited to the percentage of the Rent
corresponding to the percentage of the Leased Property Landlord cannot lease
with market terms; and (f) any action or omission or use of the Leased
Properties by a subtenant or licensee. The foregoing indemnity shall apply to
Tenant’s Use of Hazardous Materials

 

39



--------------------------------------------------------------------------------

irrespective of whether any of Tenant’s activities were or will be undertaken in
accordance with applicable Laws. Tenant specifically agrees that it shall not
sue or seek contribution from any Landlord Party in any matter relating to any
Hazardous Material or Environmental Law, other than for matters resulting from
Landlord’s Release of Hazardous Materials at the Leased Properties or Hazardous
Materials brought to the Leased Properties by Landlord. All costs and expenses
paid or incurred by Landlord for which Tenant is obligated to indemnify Landlord
under this Section shall be paid promptly by Tenant to Landlord. This Article
shall survive termination of this Lease. Notwithstanding anything contained in
this Lease to the contrary, Tenant’s obligations under this Article 14 shall not
apply to Hazardous Materials Released or brought to the Leased Properties by
(w) Landlord; (x) any Person acting at the request or direction of Landlord, or
directly or indirectly controlling, controlled by, or under common control with,
Landlord; (y) Landlord’s Lenders; and (z) any Landlord’s mortgagee.

15.    Indemnification and Insurance.

15.1    To the extent not prohibited by applicable Law, none of the Landlord
Parties shall be liable for, under any circumstances, and Tenant hereby releases
all Landlord Parties from, any loss, injury, death or damage to person or
property (including any business or any loss of income or profit therefrom) of
Tenant, Tenant’s members, officers, directors, shareholders, agents, employees,
contractors, customers, invitees, or any other Person in or about the Leased
Properties, from any cause or condition whatsoever; provided, however, that the
foregoing release set forth in this Section 15.1 shall not be applicable to any
claim against a Landlord Party to the extent, and only to the extent, that such
claim is directly attributable to such Landlord Party’s Gross Negligence.
Without limiting the foregoing, Tenant hereby waives any right to any
consequential, special, indirect or punitive damages against any Landlord
Parties arising out of any claim in connection with or related to this Lease or
the Leased Properties.

 

40



--------------------------------------------------------------------------------

15.2    In addition to any and all other obligations of Tenant under this Lease
(including under any other indemnity or similar provision set forth herein), to
the extent permitted by applicable Law, Tenant hereby agrees to fully and
forever indemnify, protect, defend (with counsel selected by Landlord) and hold
all Landlord Parties free and harmless of, from and against any and all Losses
arising out of or in any way related to or resulting directly or indirectly
from: (i) the use, occupancy, or activities of Tenant, its subtenants, licensee,
assignees, agents, employees, contractors, invitees or any other Person in or
about the Leased Properties (including without limitation any activities of
Tenant, any affiliate of Tenant, or any assignee or transferee of any of them,
in connection with any oil, gas or mineral rights with respect to the Leased
Properties); (ii) any failure on the part of Tenant to comply with any
applicable Law, including any Environmental Laws, (iii) any failure of Tenant or
any Affiliate of Tenant to comply with the terms of any Permitted Exception (not
including any Mortgage), including without limitation any Declaration or CAMA;
(iv) any breach or default under this Lease or any breach or default by Tenant
or any other party (other than Landlord) under any document or instrument
delivered in connection with this Lease (including as a result of any
termination by Landlord, following any default by Tenant under this Lease, of
any sublease, license, concession, or other consensual arrangement for
possession entered into by Tenant and affecting the Leased Properties), and
including any additional fees and costs, or any increased interest rate or other
charges imposed by any Landlord’s Lender by reason of such breach or default
(whether or not such breach or default is a default under any agreements with
any Landlord’s Lender); provided, however, that without limiting the foregoing
in this clause (iv), nothing herein shall be deemed to make Tenant a

 

41



--------------------------------------------------------------------------------

guarantor of Landlord’s loan obligations to any Landlord’s Lender; (v) any other
loss, injury or damage described in Section 15.1 above; and (vi) work or labor
performed, materials or supplies furnished to or at the request of Tenant or in
connection with obligations incurred by or performance of any work done for the
account of Tenant in, on or about the Leased Properties. Without limiting the
foregoing, (x) the indemnity set forth in this Section 15.2 includes direct or
indirect, compensatory, consequential, special and punitive damages, (y) Tenant
shall pay on demand all reasonable fees and costs actually incurred by Landlord
(including reasonable attorneys’ fees and costs) in connection with any
enforcement by Landlord of the terms of this Lease, and (z) all of the personal
or any other property of Tenant kept or stored at, on or about the Leased
Properties shall be kept or stored at the sole risk of Tenant. Notwithstanding
the foregoing, the indemnity set forth in this Section 15.2 shall not be
applicable to any claim against any Landlord Party to the extent, and only to
the extent, such claim is attributable to such Landlord Party’s Gross
Negligence. In no event shall any indemnification by Tenant of Landlord or any
Landlord Party under this Lease be limited by the existence or policy limits of
any insurance carried by Tenant.

15.3    The provisions of this Article 15 shall survive the expiration or sooner
termination of this Lease. Tenant hereby waives the provisions of any applicable
Law restricting the release of claims, or extent of release of claims, that
Tenant does not know or suspect to exist at the time of release, that, if known,
would have materially affected Tenant’s decision to agree to the release
contained in this Article 15. In this regard, Tenant hereby agrees, represents,
and warrants to Landlord that Tenant realizes and acknowledges that factual
matters now unknown to Tenant may hereafter give rise to Losses that are
presently unknown, unanticipated and unsuspected, and Tenant further agrees,
represents and warrants that the release provided

 

42



--------------------------------------------------------------------------------

hereunder has been negotiated and agreed upon in light of that realization and
that Tenant nevertheless hereby intends to release, discharge and acquit the
parties set forth herein above from any such unknown Losses that are in any
manner set forth in or related to this Lease, the Leased Properties and all
dealings in connection therewith.

15.4    Tenant shall maintain commercial general and auto liability insurance
covering its obligations under this Article 15 and insuring it against claims
for personal injury, bodily injury or death, and property damage or destruction.
The limits of liability of all such insurance shall be not less than $10,000,000
for personal injury or bodily injury or death of any one person, $10,000,000 for
personal injury or bodily injury or death of more than one person in one
occurrence and $10,000,000 with respect to damage to or destruction of property;
or, in lieu of such coverage, a combined single limit (covering personal injury,
bodily injury or death and property damage or destruction) with a limit of not
less than $10,000,000 per occurrence. The auto liability coverage shall include
coverage for any of Tenant’s owned, hired or non-owned vehicles. If Tenant sells
or serves alcoholic beverages for consumption in or on a Leased Property, then
such general liability insurance shall include Liquor Legal Liability coverage
at the same minimum limits of liability as shown above. Tenant shall furnish
Landlord with certificates evidencing such insurance as and when required
pursuant to Section 16.7. Tenant shall maintain Workers’ Compensation and
Employers’ Liability Insurance required under applicable Workers’ Compensation
Acts and such other insurance as may from time to time be reasonably required by
Landlord, to be requested one time for any given three year period during the
Term, in order to protect its interests with respect to the Leased Properties
and that is customarily carried or required to be carried by prudent tenants of
improvements similar to the Improvements in character, location, and use;
provided, however, Tenant shall only be required to obtain such additional

 

43



--------------------------------------------------------------------------------

insurance and/or changes to such insurance so long as the same are available at
commercially reasonable rates and any such changes shall be limited to amounts
of coverage only and shall not add any new coverages or change any deductible or
add any new deductible.

15.5    If Tenant fails to procure insurance required under this Lease and fails
to maintain same in full force and effect continuously during the Term,
following notice to Tenant and an opportunity to Tenant to cure within thirty
(30) days of the giving of such notice, then Landlord shall be entitled to
immediately procure the same, and Tenant shall, within thirty (30) days after
demand therefor, reimburse Landlord for such premium expense as Additional Rent.

16.    Casualty.

16.1    Subject to Section 16.3, if all or any part of any Leased Property is
damaged by fire, the elements or other casualty, regardless of cause or origin,
prior to or at any time during the Term, Tenant shall promptly repair all such
damage and restore the Leased Property, or any part thereof, at Tenant’s sole
cost and expense, in compliance with the terms of this Lease (including without
limitation Article 7) as nearly as possible to its condition and character
immediately prior to such damage, with such variations and alterations as may be
permitted under (and subject to the provisions of) Article 7, and suitable for
use by Tenant or any assignee, subtenant, or licensee of Tenant in compliance
with any Permitted Exception (not including any Mortgage) but, including without
limitation the Declaration and/or CAMA, if applicable. Subject to the terms
hereof, this Lease shall not be affected in any manner by reason of the total or
partial destruction of the Leased Property or any part thereof, and Tenant,
notwithstanding any applicable Law, present or future, waives all rights to quit
or surrender any Leased Property or any portion thereof because of the total or
partial destruction of the Leased Property (prior to the expiration of this
Lease). There shall be no abatement or adjustment of Rent under this Lease as a
result of any

 

44



--------------------------------------------------------------------------------

casualty. If insurance proceeds as a result of a casualty to the Leased Property
are insufficient to complete the repairs and restoration required hereunder,
then Tenant shall be responsible for the payment of such amounts necessary to
complete such repairs and restoration.

16.2    Tenant agrees to keep in effect on the Leased Property insurance against
damage caused by fire, lightning, windstorm, hail, smoke and all other risks
from time to time included in Special Peril Form policies or endorsements
generally available in the same geographic area as the Leased Property and
including damage caused by Flood, Earthquake, Terrorism, Boiler & Machinery and
any additional expense to bring the Leased Property up to legal compliance as
covered under an Ordinance or Law form in an amount not less than one hundred
percent (100%) of the Insurable Value of the Building (excluding footings and
foundations), the proceeds of which shall be applied to restoration of the
Leased Property. Such insurance required under this Section 16.2 shall be
subject to Tenant’s right to self-insure as provided in Section 16.10.

16.3    If the Improvements of any Leased Property is damaged by fire, the
elements or other casualty to the extent of sixty seven percent (67%) or more of
its Insurable Value during the last two (2) years of the Primary Term or at any
time during an Option Term (“Casualty Affected Property”), Tenant shall have the
right, at its election and in lieu of fulfilling its obligations under
Section 16.1 above, to terminate this Lease as to the Casualty Affected Property
as of the date of the damage by notice to Landlord within one hundred twenty
(120) days after the date of said damage, which notice shall be accompanied by a
sum equal to all Rent due from Tenant to Landlord to the date of termination. If
Tenant elects to terminate the Lease as to the Casualty Affected Property
pursuant to this Section 16.3, Tenant shall (1) assign to Landlord all of
Tenant’s right, title and interest in and to any insurance proceeds received in
connection with such casualty and (2) pay to Landlord an amount equal to
Tenant’s deductible under any insurance

 

45



--------------------------------------------------------------------------------

and/or any applicable self-insured retention amount. From and after the
effective date of the termination of this Lease with respect to the Casualty
Affected Property, the Term with respect to such Leased Property shall cease as
of the time of such taking, and upon such termination, (a) Annual Rent shall be
reduced by an amount equal to the product of (i) the Applicable Rent Reduction
Percentage for such Leased Property, and (ii) the Annual Rent in effect at the
time of such cessation.

16.4    All property and casualty insurance proceeds payable to Landlord or
Tenant (except (a) insurance proceeds payable to Tenant on account of Tenant’s
inventory, personal property or business interruption; and (b) insurance
proceeds payable from comprehensive general public liability insurance, or any
other liability insurance) at any time as a result of casualty to the Leased
Properties shall be paid jointly to Landlord and Tenant for purposes of payment
for the cost of the required repairs and restoration. For the avoidance of
doubt, any reconstructed improvements at the Leased Properties following a
casualty shall be subject to all insurance requirements hereunder regarding the
Leased Properties. At any time that Tenant is not maintaining at least the
Minimum Credit Standard: (y) if required by Landlord, all casualty insurance
proceeds shall be deposited with a depository reasonably acceptable to Landlord
and Tenant (“Depository”), and (z) all insurance proceeds shall be disbursed
during the course of reconstruction in accordance with customary construction
disbursement procedures (including without limitation a commercially reasonable
retention), reasonably acceptable to Landlord and Tenant; provided, however,
that if casualty insurance proceeds are insufficient to cover the anticipated
cost of reconstruction, Tenant shall fund a percentage of each disbursement
during the course of construction equal to the difference, expressed as a
percentage, between the estimated cost of construction and the amount of
casualty insurance proceeds, and Depository shall fund the

 

46



--------------------------------------------------------------------------------

balance of each such disbursement. (For example, if the estimated cost of
construction exceeds by 10% the amount of casualty insurance proceeds, then
Tenant shall fund 10% of each disbursement during the course of construction,
and Depository shall fund the balance of each such disbursement.)

16.5    Landlord and Tenant each hereby release the other from any and all
liability to the other or anyone claiming by, through or under them by way of
subrogation or otherwise for any loss or damage to property caused by fire or
any of the other casualties or risks described in Section 16.2, and will include
a Waiver of Subrogation in favor of Landlord and Tenant from each respective
insurance company consistent herewith, even if such fire or other casualty shall
have been caused by the willful or negligent act or omission of the other party,
or anyone for whom such party may be responsible; provided, however, that
Landlord’s release described in this Section 16.5 shall only apply if Tenant is
maintaining all insurance as required by Section 16.2, and only up to the policy
limits of such insurance.

16.6    If Tenant maintains insurance which covers environmental releases at the
Leased Property then Tenant shall name Landlord as an additional insured for
such insurance if it is reasonably able to do so at no or nominal cost.
Notwithstanding the foregoing, Tenant shall not be obligated to maintain such
insurance.

16.7    All insurance required to be carried by Tenant under this Lease shall be
written with an insurer having a minimum rating of A- and VII in Best’s
Insurance Reports or the equivalent and licensed to do business in the state in
which the Leased Property is located, and shall name Landlord, and the
Lienholder with respect to any first mortgage or first deed of trust (provided
that Tenant has been provided with the name and address of said Lienholder), as
additional insureds under the General Liability and Excess policies and loss
payee/mortgagee on

 

47



--------------------------------------------------------------------------------

any property policies. Tenant shall furnish Landlord with certificates
evidencing such insurance from time to time within fifteen (15) days after
Landlord request. The policies of such insurance shall provide that the
insurance represented by such certificates shall not be cancelled, materially
change or nonrenewed without the giving of thirty (30) days prior written notice
to the holders of such insurance and the holders of such certificates.

16.8    All insurance which Tenant is required to maintain hereunder may be
provided under a blanket policy provided such policy otherwise complies with the
requirements of this Lease. Tenant may maintain customary and usual deductibles
for a company of Tenant’s size and type. Tenant agrees to pay the amount of any
deductible provided under any insurance which it is required to maintain
hereunder.

16.9    At any time that Tenant is self-insuring under Section 16.10 with
respect to any coverages required hereunder, and it then fails to meet the
Minimum Credit Standard, Tenant shall obtain all insurance required under this
Lease and deliver written evidence of same to Landlord within fifteen (15) days
thereafter, and if Tenant fails to do so, then Landlord shall be entitled to
procure such insurance and any sums expended by Landlord in procuring such
insurance shall be repaid by Tenant promptly upon written demand therefor by
Landlord. In addition, (a) if Tenant is not self-insuring as to any coverages
required hereunder, but is instead maintaining such coverages with a third party
provider as described herein, and Landlord receives written notice from any such
provider of a pending cancellation or non-renewal of any such coverages, then
following delivery of written notice from Landlord to Tenant regarding same,
Tenant shall obtain all such insurance required under this Lease and deliver
written evidence of same to Landlord within fifteen (15) days after delivery of
such notice from Landlord, and if Tenant fails to do so, then Landlord shall be
entitled to procure such insurance and any sums expended by Landlord in

 

48



--------------------------------------------------------------------------------

procuring such insurance shall be repaid by Tenant promptly upon written demand
therefor by Landlord, and (b) if Tenant fails to furnish Landlord with
certificates evidencing its insurance hereunder within fifteen (15) days after
Landlord request, and such failure continues for ten (10) additional days after
an additional written notice from Landlord to Tenant regarding same, then
Landlord shall be entitled to procure such insurance and any sums expended by
Landlord in procuring such insurance shall be repaid by Tenant promptly upon
written demand therefor by Landlord. Finally, at any time that any insurance
coverage required hereunder actually lapses, Landlord shall be entitled to
procure such insurance and any sums expended by Landlord in procuring such
insurance shall be repaid by Tenant promptly upon written demand therefor by
Landlord.

16.10    If, and only if, Albertsons Companies, Inc., a Delaware corporation or
its permitted successor or permitted assigns (“Albertsons Companies”) maintains
at all times one or the other of the following (the “Minimum Credit Standard”):
(a) a corporate family credit rating of not less than “B3” from Moody’s
Investors Service, Inc. or (b) a credit rating of not less than “B-” from
Standard and Poor’s Ratings Group, then Tenant shall have the option, as long as
no Event of Default has occurred and is continuing, either alone or in
conjunction with Albertsons Companies, to maintain self-insurance and/or provide
or maintain any insurance required by this Lease under blanket insurance
policies maintained by Tenant or Albertsons Companies, or provide or maintain
insurance through such alternative risk management programs as Tenant or
Albertsons Companies may provide or participate in from time to time (such types
of insurance programs being herein collectively and severally referred to as
“self-insurance”), provided the same does not thereby decrease the coverage
requirements set forth in this Lease. Any self-insurance shall be deemed to
contain all of the coverage terms and conditions as required in Articles 15 and
16 hereof

 

49



--------------------------------------------------------------------------------

(including without limitation the obligation to furnish Landlord with
certificates evidencing such insurance from time to time within fifteen
(15) days after Landlord request). If Tenant elects to self-insure, then, with
respect to any claims which may result from incidents occurring during the Term,
such self-insurance obligation shall survive the expiration or earlier
termination of this Lease to the same extent as the insurance required would
survive. In the event that either or both of Moody’s Investors Service, Inc. and
Standard and Poor’s Ratings Group ceases to be in existence, their successor
credit rating agency and such successor credit rating agency’s equivalent rating
to the Minimum Credit Standard shall be substituted as reasonably determined by
Landlord.

17.    Condemnation.

17.1    In the event of a taking of, any portion of, interest in or access to
any Leased Property, the Improvements or the shopping center of any Leased
Property or any easements, rights or appurtenances thereto by eminent domain or
any transfer in lieu thereof or by any other governmental action, which taking,
in Tenant’s and Landlord’s reasonable judgment, will render any Leased Property
or the Improvements materially unsuitable for Tenant’s business operations
following reasonable repair and reconstruction efforts by Tenant (“Taking
Affected Property”), then Tenant may terminate this Lease as to such Taking
Affected Property within one hundred twenty (120) days after the taking deprives
Tenant of possession of any such portion of, interest in or access to the Leased
Property, the Improvements or the shopping center of the Taking Affected
Property or any easements, rights or appurtenances thereto, with such
termination effective on the date such written notice is delivered to Landlord.
In the event of a termination pursuant to this Section 17.1, such termination
shall be effective as of the time physical possession of such Taking Affected
Property is taken, and, upon such termination, Annual Rent shall be reduced by
an amount equal to the product of (i) the Applicable Rent Reduction Percentage
for such Leased Property, and (ii) the Annual Rent in effect at the time of such
termination.

 

50



--------------------------------------------------------------------------------

17.2    In the event this Lease is not so terminated as to the Taking Affected
Property, Tenant shall promptly restore, at its sole cost and expense, the
Taking Affected Property to an architectural unit substantially the same as the
unit existing immediately prior to such taking or damage, and this Lease shall
continue in full force and effect as to the Taking Affected Property; provided,
however, that commencing on the date on which Tenant is deprived of the use of
any portion of, interest in or access to the Taking Affected Property, the
Improvements or the shopping center of the Taking Affected Property or any
easements, rights or appurtenances thereto, the Annual Rent due and payable
under this Lease shall be reduced by the percentage by which the fair market
rental value of the Taking Affected Property (including the rights granted in
this Lease) immediately after the taking or damage (but giving effect to any
applicable restoration for which Tenant is responsible as provided herein) is
reduced from such fair market rental value of the Taking Affected Property
immediately prior to such taking or damage.

17.3    Landlord shall be entitled to the entire award for the condemned Taking
Affected Property and Landlord shall reimburse Tenant for any portion of
Tenant’s costs and expenses associated with Tenant’s restoration obligations set
forth in Section 17.1 of this Lease up to the amount of such award for the
condemned Taking Affected Property that Landlord receives. In the event of any
condemnation and whether or not Tenant elects to terminate this Lease, Tenant
shall be entitled to any and all awards or payments made in the condemnation
proceedings with respect to (i) Tenant’s relocation costs, (ii) any damage to
Tenant’s trade fixtures and equipment, and (iii) Tenant’s loss of business,
provided such awards or payments described in clauses (i)-(iii) of this sentence
do not reduce the award or payment received by Landlord in connection with such
condemnation.

 

51



--------------------------------------------------------------------------------

17.4    Landlord and Tenant hereby agree that in no event shall any taking of
any of the Leased Property for any public or quasi-public use under any statute
or by right of eminent domain, or by purchase in lieu thereof, in any way
relieve Tenant of any obligations under this Lease (as to the applicable Leased
Property or otherwise), except as explicitly provided in this Article.

17.5    Tenant agrees that Landlord has the right in its sole discretion, and at
Tenant’s sole cost and expense, to oppose any proposed taking regarding the
Leased Property. The parties hereto agree to cooperate in applying for and in
prosecuting any claim for any taking regarding the Leased Property.

18.    Assignment and Subletting.

18.1    Except as otherwise explicitly provided in this Article 18, (i) neither
Tenant, nor Tenant’s successors or assigns, shall assign, transfer, mortgage, or
pledge, in whole or in part, by operation of Law or otherwise, this Lease or any
interest therein, or sublet a Leased Property, in whole or in part, or permit a
Leased Property or any portion of any of them to be used or occupied by others,
or enter into a management contract or other arrangement whereby a Leased
Property shall be managed or operated by anyone other than the owner of the
Tenant’s leasehold estate, (ii) no Change of Control shall occur, and (iii) no
interest in Tenant shall be pledged, encumbered, hypothecated, or assigned as
collateral for any obligation of Tenant, without the prior written consent of
Landlord in each instance, which Landlord may withhold in its reasonable
discretion (each of the foregoing under clause (i), (ii), or (iii), a
“Transfer”). Any Transfer in breach of this Article 18 shall be null and void ab
initio.

 

52



--------------------------------------------------------------------------------

18.2    Notwithstanding Section 18.1, Tenant may assign this Lease to (i) an
Affiliate of Albertsons Companies, (ii) in connection with a merger that
includes substantially all of the assets of Tenant, reorganization,
consolidation or acquisition or sale involving the entirety of Tenant, or
(iii) to any entity acquiring all or substantially all of Tenant’s assets
(“Permitted Assignment”), without Landlord’s prior written consent, but with not
less than five (5) Business Days’ prior written notice to Landlord which notice
shall also indicate whether the assignee is an Affiliate of Guarantor, and
provided no breach or default exists under this Lease beyond any applicable
notice and/or cure periods as of the delivery of Tenant’s notice to Landlord and
as of the effective date of the applicable assignment provided that the assignee
fully assumes all of Tenant’s obligations under this Lease from and after the
date of the assignment. Notwithstanding Section 18.1 regarding a Change of
Control, a Change of Control is permitted and shall not require Landlord’s prior
written consent if it occurs or results pursuant to a Permitted Assignment.
Without limitation, any assignee permitted under this Section 18.2 shall be
subject to all of the provisions of this Lease.

18.3    Notwithstanding Section 18.1, Tenant may sublease or license the whole
or any part of a Leased Property, at any time, in the ordinary course of
business hereunder, without Landlord’s prior written consent, but with not less
than five (5) Business Days’ prior written notice to Landlord, and provided no
breach or default exists under this Lease beyond any applicable notice and/or
cure periods as of the delivery of Tenant’s notice to Landlord and as of the
effective date of the applicable sublease or license, and provided all of the
following conditions are satisfied: (a) the permitted use under the sublease or
license is limited to a legally permitted use that otherwise complies with the
provisions of this Lease, (b) the sublease or license shall contain language
expressly subordinating the sublease or license in all respects to this Lease
and requiring

 

53



--------------------------------------------------------------------------------

the subtenant or licensee to attorn to Landlord at Landlord’s sole option upon
the termination of the Lease, and (c) the term of the sublease or license,
including any extension options, does not (and cannot) extend beyond the
scheduled Term (including any validly exercised Option Terms). In connection
with any sublease or license in which Tenant requests Landlord to execute and
deliver to a subtenant or licensee a written non-disturbance agreement
substantially in the form attached hereto as Exhibit H (an “NDA”), Landlord
shall execute and deliver to the applicable subtenant or licensee an NDA
provided such sublease or license (1) demises not less than eighty percent (80%)
of a Leased Property, (2) provides for reasonable market rentals or licensee
fees, as applicable, (3) has a term lasting not later than the end of the Term
(provided that such sublease only extends to the end of any Option Term if
Tenant has validly exercised such Option Term under this Lease), and (4) is
otherwise reasonably acceptable to Landlord; provided, however, that Landlord
may reasonably qualify or list exceptions to any of the factual statements
contained in such form NDA, as applicable.

18.4    If Tenant assigns this Lease, sublets, or licenses the whole or any part
of a Leased Property, Tenant shall remain primarily liable to Landlord for the
full performance of Tenant’s obligations hereunder. Any sublease or license of a
Leased Property shall expressly provide that it is subject to the terms and
provisions of this Lease; provided, however, that if Tenant sublets or licenses
the whole or any part of a Leased Property and no Event of Default exists
hereunder, Tenant shall be entitled to retain any amounts in excess of the
Annual Rent that Tenant is required to pay to Landlord per the terms of this
Lease (without limiting Tenant’s obligation to pay all Rent hereunder). If
Tenant assigns this Lease or sublets or licenses the whole or any part of a
Leased Property, any assignee’s, subtenant’s or licensee’s use of a Leased
Property shall be restricted as set forth in Section 14.1. Upon any sublease,
license, or assignment not restricted

 

54



--------------------------------------------------------------------------------

under this Article 18 (or amendment, extension or modification thereof) Tenant
shall deliver to Landlord copies of such sublease, license, or assignment
agreement (or amendment, extension or modification thereof) promptly after the
execution thereof by Tenant; provided, however, that Tenant shall not be
obligated to deliver to Landlord a copy of any sublease or license that demises
less than 3,000 square feet, unless Landlord delivers written notice requesting
same. In the event of any sublease, license, or assignment where Tenant does not
satisfy certain conditions to subleasing, licensing, or assignment contemplated
in this Article 18 (and Tenant has therefore obtained Landlord’s consent to such
subleasing, license, or assignment as required hereunder), Tenant shall not be
entitled to amend, extend or otherwise modify such sublease, license, or
assignment agreement without the prior written consent of Landlord, which
consent Landlord may withhold in its reasonable discretion. If this Lease is
assigned or transferred, or if all or any part of a Leased Property is sublet,
licensed, or occupied by any party other than Tenant, Landlord may collect rent
from the assignee, transferee, or, after the occurrence of a default, subtenant
or similar occupant, and apply the net amount collected to the Tenant’s
obligation to pay all Rent hereunder, but no such assignment, subletting,
license, occupancy or collection shall be deemed a waiver of any covenant or
condition of this Lease, or the acceptance of the assignee, transferee,
subtenant or occupant as tenant, or a release of Tenant from the performance or
further performance by Tenant of its obligations under this Lease; provided,
however, that if Tenant sublets or licenses the whole or any part of a Leased
Property and no Event of Default of this Lease has occurred and is continuing,
Tenant shall be entitled to retain any amounts in excess of the Annual Rent that
Tenant is required to pay to Landlord per the terms of this Lease (without
limiting Tenant’s obligation to pay all Rent hereunder, and without limiting
Article 19 hereof).

 

55



--------------------------------------------------------------------------------

19.    Default.

19.1    Tenant shall be deemed to be in default of this Lease upon the
occurrence of any of the following (each, an “Event of Default”):

 

  (a)

Failure to pay any installment of Annual Rent under this Lease on or before the
date when due and such failure continues five (5) days after written notice from
Landlord.

 

  (b)

Except as provided in Section 19.1(c), failure to pay Additional Rent under this
Lease on or before the date that is ten (10) days from receipt of written notice
from Landlord.

 

  (c)

Failure to pay amounts due to a third party under any reciprocal easement
agreement or similar agreement that affects the Leased Property on or before the
date that is thirty (30) days after the date when due; provided, however, that
if such amounts are in dispute (in Tenant’s reasonable judgment), then Tenant
shall not be deemed to be in default if Tenant is using good faith and its best
efforts to resolve such dispute, provided all such amounts are paid in full
within three hundred and sixty (360) days after the date when due.

 

  (d)

If at any time during the Term, (i) Tenant or Albertsons Companies files a
Petition, (ii) any creditor or other Person that is an Affiliate of Tenant or
Albertsons Companies files against Tenant or Albertsons Companies any Petition,
or any creditor or other Person (whether or not an Affiliate of Tenant or
Albertsons Companies) files against Tenant or Albertsons Companies any Petition,
where Tenant, Albertsons Companies, or an

 

56



--------------------------------------------------------------------------------

  Affiliate of either of them, cooperates or colludes with such creditor or
other Person in connection with such Petition or the filing thereof, (iii) any
creditor or other Person that is not an Affiliate of Tenant or Albertsons
Companies files a Petition against Tenant or Albertsons Companies, where none of
Tenant, Albertsons Companies, or an Affiliate of either of them, cooperates or
colludes with such creditor or other Person in connection with such Petition or
the filing thereof, and such Petition is not vacated or withdrawn within one
hundred twenty (120) days after the filing thereof, (iv) a trustee or receiver
is appointed to take possession of any of the Leased Property, or of all or
substantially all of the business or assets of Tenant or Albertsons Companies,
and such appointment is not vacated or withdrawn and possession restored to
Tenant within ninety (90) days thereafter, (v) a general assignment is made by
Tenant or Albertsons Companies for the benefit of creditors, (vi) any sheriff,
marshal, constable or other duly-constituted public official takes possession of
any Leased Property, or of all or substantially all of the business or assets of
Tenant or Albertsons Companies by authority of any attachment, execution, or
other judicial seizure proceedings, and such attachment or other seizure remains
undismissed or undischarged for a period of ninety (90) days after the levy
thereof, (vii) Tenant or Albertsons Companies admits in writing its inability to
pay its debts as they become due; or (viii) Tenant or Albertsons Companies files
an answer admitting or failing timely to contest a material allegation of any
Petition filed against Tenant or Albertsons Companies, respectively.

 

57



--------------------------------------------------------------------------------

  (e)

If the Guaranty shall for any reason cease to be in full force and effect.

 

  (f)

If Tenant causes, permits or suffers to occur any circumstance (other than an
affirmative act of Landlord including, without limitation, Landlord entering
into a letter of intent to sell the Leased Property after Tenant’s cessation of
business operations at the Leased Property) that triggers any purchase right,
termination right, recapture right, reversion of title or option in favor of any
third party pursuant to any agreement or other instrument encumbering any Leased
Property.

 

  (g)

Tenant fails to comply with the provisions of Section 30.1 or 30.3.

 

  (h)

The failure by Tenant to deliver any of the notices or other documents required
to be delivered to Landlord under this Lease, in each case within the time
periods required herein (other than any such notices or other documents
specifically addressed in another clause of this Section 19.1, for which Tenant
will have the grace periods (if any) and notice rights (if any) set forth in
such other clause), provided, however, that if no time period is stated in this
Lease for the delivery by Tenant of any notice or other document to Landlord,
then Tenant shall have a grace period of thirty (30) days from receipt of
written notice from Landlord specifying the particulars in which Tenant has
failed to perform the obligations of this Lease. Tenant shall commence to
rectify the particulars specified in said written notice

 

58



--------------------------------------------------------------------------------

  within such thirty (30) day period and thereafter diligently pursue such
effort to completion. However, Tenant shall not be deemed to be in default if
such failure cannot be rectified within said thirty (30) day period and Tenant
is using good faith and commercially reasonable efforts to rectify the
particulars specified in such written notice from Landlord.

 

  (i)

Subject to Section 8.3, any claim of lien is recorded against a Leased Property
and such claim of lien continues for seventy-five (75) days after Tenant
receives notice thereof without discharge (by bonding or other means available
pursuant to applicable Law), or satisfaction being made by or on behalf of
Tenant.

 

  (j)

Except with respect to those matters otherwise specified in this Section 19.1,
expiration of thirty (30) days from receipt of written notice from Landlord
specifying the particulars in which Tenant has failed to perform the obligations
of this Lease, unless Tenant, prior to the expiration of said thirty (30) days,
has rectified the particulars specified in said written notice. Tenant shall
commence to rectify the particulars specified in said written notice within such
thirty (30) day period and thereafter diligently pursue such effort to
completion. However, Tenant shall not be deemed to be in default if such failure
cannot be rectified within said thirty (30) day period and Tenant is using good
faith and commercially reasonable efforts to rectify the particulars specified
in such written notice from Landlord.

 

59



--------------------------------------------------------------------------------

19.2    In the event of an Event of Default by Tenant, Landlord may, in addition
to all other rights at law and in equity regarding such default, (i) terminate
this Lease and re-enter the Leased Premises, or (ii) re-enter the Leased
Premises without terminating this Lease and sublet or license the whole or any
part thereof for the account of Tenant upon as favorable terms and conditions as
the market will allow. In the latter event (a) Landlord shall have the right to
collect any rent or license fees which may thereafter become due and payable
under such sublease or license and to apply the same first, to the payment of
any expenses incurred by Landlord in dispossessing Tenant and in subletting or
licensing the Leased Property (subject to Section 18.1, above), and second, to
the payment of the Rent herein reserved and to the fulfillment of Tenant’s other
covenants hereunder, and Landlord may retain any excess sublease rent or license
fees, and (b) Tenant shall be liable for amounts equal to the Rent as the same
would under the terms of this Lease become due, less any amounts actually
received by Landlord and applied on account of Rent as aforesaid. Upon any
default by Tenant, Landlord may incur any reasonable expenses necessary to
perform the applicable obligations of Tenant and may add such expenses to the
Annual Rent thereafter becoming due.

19.3    The failure of a party to insist upon strict performance of any of the
terms, covenants, conditions or agreements contained herein shall not be deemed
a waiver of any rights or remedies that said party may have, and shall not be
deemed a waiver of any subsequent breach or default in the performance of any of
the terms, covenants, conditions or agreements contained herein. The performance
of each and every term, covenant, condition and agreement to be performed by
Landlord pursuant to this Lease shall not be a condition precedent to Landlord’s
right to collect Rent or to enforce this Lease; provided, however, the foregoing
shall in no way be deemed to limit any Tenant rights of notice, demand,
counterclaim, setoff, recoupment, deduction, defense, abatement, suspension,
deferment, diminution or reduction provided for in this Lease.

 

60



--------------------------------------------------------------------------------

19.4    In addition to the remedies set forth in this Lease, Landlord shall have
all other remedies provided by law or statute to the same extent as if fully set
forth herein word for word. No remedy herein conferred upon, or reserved to
Landlord shall exclude any other remedy herein or by Law provided, but each
shall be cumulative. The remedies available to Landlord pursuant to this Article
shall survive expiration or termination of this Lease.

19.5    Without limiting any remedies of Landlord relating to any default of
this Lease, if any payment of Annual Rent or Additional Rent is not paid when
due hereunder (whether or not the same constitutes a default pursuant to the
terms hereof), such payment shall be deemed delinquent and Tenant shall pay to
Landlord a late fee of three percent (3%) of each such delinquent payment, due
and payable to Landlord simultaneously with the payment of the delinquent Annual
Rent or delinquent Additional Rent, as the case may be; provided, however, that
the foregoing late fee shall not apply to the first delinquent payment of Rent
in any twelve (12) month period.

19.6    No endorsement or statement by Tenant on any check or any letter
accompanying any payment by Tenant to Landlord will be deemed an accord and
satisfaction of any amount in dispute between Tenant and Landlord or otherwise.

19.7    Landlord shall be in default of this Lease if it fails to perform any
obligation of Landlord hereunder, and such failure continues for thirty
(30) days after receipt of written notice from Tenant specifying the particulars
in which Landlord has failed to perform such obligations; provided, however,
that Landlord shall not be deemed to be in default if such failure cannot be
rectified within said thirty (30) day period and Landlord is using good faith
and its best efforts to rectify the particulars specified in Tenant’s written
notice so long as such failure is rectified within an additional sixty
(60) days.

 

61



--------------------------------------------------------------------------------

19.8    Notwithstanding anything contained in this Section 19, if there are any
Event of Defaults that have occurred pursuant to Section 19.1 and cannot be
cured by the payment of money by Tenant to a Governmental Authority or a third
party, then Tenant may, within ten (10) days after the occurrence of such Event
of Default, give Landlord notice that Tenant desires to substitute a Substitute
Property for such Leased Property pursuant to Section 28 (the “Substitution
Notice”); provided however, such substitution of a Substitute Property for a
Replacement Property shall be subject to the reasonable approval by Landlord. If
the Substitution Notice is permitted to be given by Tenant and is timely given,
then Landlord agrees to (a) forbear from exercising any remedies under this
Section 19 for the Forbearance Period, and (b) during the Forbearance Period, to
work in good faith and reasonably cooperate with Tenant to effectuate a
substitution pursuant to Section 28, in each case, as long as (i) Tenant is
diligently pursuing such substitution in good faith during the Forbearance
Period, and (ii) no other default occurs during the Forbearance Period. The term
“Forbearance Period” shall mean a period of four (4) months from the date Tenant
gives the Substitution Notice. For avoidance of doubt, Tenant’s rights herein is
a continual right to be exercised by Tenant one or more times at any points
during the Term.

20.    Notices.

20.1    All notices given pursuant to this Lease shall be in writing and shall
be given by personal delivery, by United States mail or by United States express
mail or other established express delivery service (such as Federal Express),
postage or delivery charge prepaid, return receipt requested, addressed to the
person and address designated below or, in the absence of such designation, to
the person and address shown on the then current real property tax rolls of the

 

62



--------------------------------------------------------------------------------

county in which such Leased Property is located. All notices to Landlord or
Tenant shall be sent to the person and address set forth below:

 

Landlord:  

ACI Real Estate Company LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Travis M. Molis and Senior Director of Corporate Real Estate

with a copy to:          

ACI Real Estate Company LLC

11555 Dublin Canyon Road

Pleasanton, CA 94588

Attn: Natacha Epley

Legal Department – Real Estate

with a copy to:  

ACI Real Estate Company LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Bradley R. Beckstrom, Legal Department

 

GREENBERG TRAURIG, LLP

77 W. Wacker Drive, Suite 3100

Chicago, Illinois 60601

Attention: Corey Light

E-Mail: lightc@gtlaw.com

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166-0193

Attention: Matthew Kidd, Esq.

Tenant:  

Albertson’s LLC, Acme Markets, Inc., Jewel Food Stores, Inc.,

NAI Saturn Eastern LLC, Randall’s Food & Drugs LP, Safeway Inc.,

The Vons Companies, Inc., and United Supermarkets, L.L.C.

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Travis M. Molis and Senior Director of Corporate Real Estate

 

And

 

Albertson’s LLC, Acme Markets, Inc., Jewel Food Stores, Inc.,

NAI Saturn Eastern LLC, Randall’s Food & Drugs LP, Safeway Inc.,

The Vons Companies, Inc., and United Supermarkets, L.L.C.

11555 Dublin Canyon Road

Pleasanton, CA 94588

Attn: Natacha Epley

 

63



--------------------------------------------------------------------------------

with a copy to:  

Albertson’s LLC, Acme Markets, Inc., Jewel Food Stores, Inc.,

NAI Saturn Eastern LLC, Randall’s Food & Drugs LP, Safeway Inc.,

The Vons Companies, Inc., and United Supermarkets, L.L.C.

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Bradley R. Beckstrom, Legal Department

 

GREENBERG TRAURIG, LLP

77 W. Wacker Drive, Suite 3100

Chicago, Illinois 60601

Attention: Corey Light

E-Mail: lightc@gtlaw.com

The person and address to which notices are to be given may be changed at any
time by any party upon written notice to the other party. All notices given
pursuant to this Lease shall be deemed given upon receipt.

20.2    For the purpose of this Lease, the term “receipt” shall mean the earlier
of any of the following: (i) the date of delivery of the notice or other
document to the address specified pursuant to Section 20.1 as shown on the
return receipt, (ii) the date of actual receipt of the notice or other document
by the person or entity specified pursuant to Section 20.1, or (iii) in the case
of refusal to accept delivery or inability to deliver the notice or other
document, the earlier of (a) the date of the attempted delivery or refusal to
accept delivery, (b) the date of the postmark on the return receipt, or (c) the
date of receipt of notice of refusal or notice of nondelivery by the sending
party. Notices from either party may be given by such party’s attorney.

20.3    Landlord and Tenant agree that a copy of all notices given hereunder
shall also be given to such other persons and addresses as Landlord or Tenant
may designate in writing to the other party.

21.    Holdover.

21.1    If the Tenant shall hold over following the expiration of the Primary
Term or any Option Term of this Lease with respect to a Leased Property, Tenant,
at the option of

 

64



--------------------------------------------------------------------------------

Landlord, shall be deemed to be occupying only such Leased Property as a tenant
from month to month under the terms of this Lease (including without limitation
all payment and indemnity obligations under this Lease, which shall apply during
such tenancy as though part of the Term) and at one hundred and twenty five
percent (125%) of the product of (i) the Applicable Rent Reduction Percentage
for such Leased Property, and (ii) the Annual Rent in effect at the time of the
expiration of the Term with respect to such Leased Property, as well as for all
Additional Rent payable by Tenant under this Lease with respect to such Leased
Property.

22.    Estoppel Certificates.

22.1    Each party agrees, within fifteen (15) business days after receipt of
written request from the other party, and on the Effective Date if requested by
the other party, to certify in writing to the requesting party, and/or a
prospective purchaser or Lienholder of the requesting party (it being intended
that any such statement delivered pursuant to this Section 22.1 may be relied
upon by any prospective purchaser or Lienholder), in form reasonably acceptable
to the requesting party (i) that this Lease is in full force and effect (if
accurate), (ii) that this Lease has not been amended (or, if it has, identifying
all such amendments), (iii) that this Lease has not been assigned by the
requested party (or, if it has, identifying all such assignments), (iv) that, to
the requested party’s knowledge, the requesting party is not in default of any
of the terms, covenants, conditions or agreements contained in this Lease (or,
if the requesting party is in default, specifying the nature of such default),
and (v) such additional facts within the requested party’s knowledge as may be
reasonably required by the requesting party.

22.2    Any certificate issued pursuant to Section 22.1 shall act as a waiver of
any claim by the party furnishing it against any such requesting party,
prospective purchaser or Lienholder to the extent such claim is based upon facts
contrary to those contained in the certificate.

 

65



--------------------------------------------------------------------------------

23.    Attorney’s Fees.

23.1    In the event either party to this Lease initiates or defends any legal
action or proceeding with the other party in any way connected with this Lease,
the prevailing party in any such legal action or proceeding, in addition to any
other relief which may be granted, whether legal or equitable, shall be entitled
to recover from the losing party in any such action or proceeding its reasonable
costs and attorney’s fees (including its reasonable costs and attorney’s fees on
any appeal). In the event either party to this Lease initiates or defends any
legal action or proceeding with a third party because of the violation of any
term, covenant, condition or agreement contained in this Lease by the other
party to this Lease, then the party so litigating shall be entitled to recover
from the other party to this Lease the first party’s reasonable costs and
attorney’s fees (including its reasonable costs and attorney’s fees on any
appeal) incurred in connection with such litigation. All such costs and
attorney’s fees shall be deemed to have accrued on commencement of any such
legal action or proceeding and shall be enforceable whether or not such legal
action or proceeding is prosecuted to judgment.

24.    Memorandum of Lease.

24.1    This Lease shall not be recorded, but on the Effective Date, a
Memorandum of this Lease for each Leased Property, in form and substance
reasonably acceptable to Landlord and Tenant, shall be executed and acknowledged
by the parties and recorded in the county in which the relevant Leased Property
is located; provided, that a Memorandum of this Lease shall not be recorded for
the following Leased Properties: (i) Store #0878AS located at 7900 Ft. Hunt,
Alexandria, VA, (ii) Store #1939AS located at 1925 Main St., Chester, MD,
(iii) Store #2912AS

 

66



--------------------------------------------------------------------------------

located at 1855 Wisconsin Ave. NW,    Washington, DC, (iv) Store #3250AS located
at 3526 King Street, Alexandria, VA, (v) Store #4007AS located at 3713 Lee
Highway, Arlington, VA, and (vi) Store #4715AS located at 1901 Johnston Street,
Philadelphia, PA. Tenant shall pay any fees or costs related to the recordation
of any Memorandum of Lease(s) related to this Lease. Upon termination of this
Lease with respect to any Leased Property, upon the request of either party, the
other party will execute an instrument in recordable form indicating that this
Lease has been terminated with respect to such Leased Property.

25.    Mortgage.

25.1    This Lease shall not be subordinate to any leases, deeds of trust or
mortgages; provided, however, Tenant shall subordinate this Lease to an existing
or future deed of trust or mortgage and any related documentation (collectively,
a “Mortgage”) covering any Leased Property by executing and delivering a
subordination, non-disturbance and attornment agreement substantially in the
form attached hereto as Exhibit B, or other form reasonably acceptable to Tenant
(either, an “SNDA”) on the Effective Date, and within fifteen (15) Business Days
after written request therefor by Landlord from time to time. Tenant shall
reasonably cooperate with Landlord and execute any and all instruments
reasonably requested by Landlord (including, if necessary, the execution of an
amendment to this Lease), in the establishment and maintenance of cash
management procedures reasonably requested by any Landlord’s Lender with respect
to payment of Annual Rent and other amounts payable by Tenant directly to
Landlord as and when the same are due and payable hereunder; provided, however,
that Tenant shall not be obligated to agree to any requested action or execute
any requested instrument if the same would have a material adverse effect upon
Tenant, unless Tenant is reasonably compensated therefor by Landlord.

 

67



--------------------------------------------------------------------------------

25.2    Intentionally Omitted.

25.3    This Article shall survive termination of this Lease.

26.    Declaration and CAMA. This Section 26 of this Lease shall only apply to
those particular Leased Properties where there is a Declaration and/or CAMA in
effect. Landlord shall not grant any consent or waiver, enter into an amendment
with respect to, or otherwise permit the modification or termination of the
Declaration or CAMA, without the prior written consent of Tenant, not to be
unreasonably withheld, conditioned or delayed. Landlord shall provide any
request for consent to Tenant in writing which request shall contain a legend
clearly marked in not less than fourteen (14) point bold face type, underlined,
in all capital letters stating “NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
LEASE. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR
REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN
WRITING WITHIN THIRTY (30) DAYS, YOUR APPROVAL SHALL BE DEEMED GRANTED.” If
Tenant fails to respond to such request for consent within thirty (30) days
after receipt thereof, such consent shall be deemed granted. If Tenant requests
the Landlord’s consent, waiver or approval to enter into an amendment of the
Declaration or CAMA, Landlord shall not unreasonably withhold, condition or
delay its consent, waiver or approval, as the case may be, and if Tenant
requests Landlord to enter into such amendment, Landlord shall not unreasonably
withhold, condition or delay its agreement to do so.

27.    Financial Statements.

27.1    Within sixty (60) days after the end of each fiscal quarter and within
one hundred twenty (120) days after the end of each fiscal year of Albertsons
Companies, Tenant shall deliver to Landlord, at Landlord’s request, complete
financial statements of Albertsons Companies

 

68



--------------------------------------------------------------------------------

including a balance sheet, profit and loss statement, statement of cash flows
and all other related schedules for the fiscal period then ended; provided,
however, that Tenant shall not be required to deliver financial statements of
Albertsons Companies to the extent that Albertsons Companies’ financial
statements are publicly filed with the U.S. Securities Exchange Commission. All
such financial statements required to be delivered pursuant to this Section 27.1
shall be prepared in accordance with GAAP (or such other accounting practices
consistently applied) from period to period, and shall be certified to be
accurate and complete by Albertsons Companies in all material respects (or the
Treasurer or other appropriate officer of Tenant).

27.2    Within 30 days after Albertsons Companies’ release of its quarterly or
annual earnings, at Landlord’s written request, Tenant shall post on a secure
data site to which Landlord will be granted access to, a store summary report
(excluding fuel) of the Leased Properties that reflects the following columns
(i) Sales to Public, (ii) Average Weekly Sales, (iii) ID Growth %, (iv) SL
EBITDA, and (v) SL EBITDAR. All such financial statements shall be certified to
be accurate and complete by Tenant in all material respects (or the Treasurer or
other appropriate officer of Tenant).

27.3    Landlord will maintain strict confidentiality of the data and
information set forth in all such financial statements and store summary reports
and, if requested by Tenant, Landlord and RE Investor shall enter into an
agreement with Albertsons Companies, Inc. substantially in the same form as the
existing Clean Team Agreement, by and between Albertsons Companies, Inc. and
Apollo Capital Management, L.P., dated as of March 6, 2020. Notwithstanding the
foregoing, Landlord shall have the right to disclose such data and information
set forth in the financial statements and other reports delivered hereunder to
(a) officers, directors, employees, attorneys, accountants, environmental
auditors, engineers and other consultants and

 

69



--------------------------------------------------------------------------------

lenders (collectively, “Related Parties”) of Landlord to the extent necessary
for Landlord to confirm Tenant’s compliance with the terms and provisions of
this Lease, and (b) third parties and their Related Parties in connection with
(i) a sale or potential sale of the Leased Property or (ii) any financing or
potential financing secured by the Leased Property; provided that all such
Related Parties of Landlord and third parties, as applicable, are told that such
information is confidential and agree to keep such information confidential and
Landlord remains responsible for any breach by such Related Parties of such
confidentiality obligation and shall execute a confidentiality agreement
memorializing same. The foregoing restrictions do not apply to information in
the public domain as a result of lawful disclosure, or if the disclosure is
(i) required under applicable laws, including, governmental regulatory,
disclosure, tax and other reporting requirements, or (ii) in response to lawful
process or subpoena or other valid or enforceable order of a court.

28.    Substitution of Leased Properties.

28.1    Tenant shall have the right from time to time to request that Landlord
substitute for one or more of the individual Leased Properties (any such Leased
Property, a “Replacement Property”), an improved real estate, together with all
rights, privileges and appurtenances associated therewith, and all the
buildings, structures, improvements and fixtures located thereon, which meets
all of the criteria in Section 28.2(a) (a “Substitute Property”). The
substitution of a Substitute Property for a Replacement Property shall be
subject to approval by Landlord, which approval may be withheld in Landlord’s
sole discretion. The substitution of a Substitute Property for a Replacement
Property shall be subject to the fulfillment of all of the following terms and
conditions set forth in Sections 28.2 and 28.3.

 

70



--------------------------------------------------------------------------------

28.2    

(A)    The Substitute Property shall: (i) be owned in fee simple by Tenant at
the time of the request and will be owned in fee simple by Prime Landlord or, at
Landlord’s option, an Affiliate thereof (such transferee, the “New Prime
Landlord”), upon the effective date of the substitution; (ii) be a store which
sells products and/or provides or sells services similar to the products and/or
services being sold and/or provided from, on or at the Replacement Property or
from, on or at least one (1) of the then Leased Properties (including the
proposed Replacement Property); (iii) have an as-is fair market value equal to
or greater than the as-is fair market value of the Replacement Property at the
time of the substitution (either individually if only one Leased Property is
subject to any such substitution, or in the aggregate, if multiple Leased
Properties are subject to any such substitution) based on a current (i.e. dated
no more than 45 days before the substitution) appraisal of the Substitute
Property and Replacement Property using similar criteria and prepared by an
independent appraiser who is a member in good standing as an MAI professional
appraiser and who is reasonably acceptable to Landlord and Tenant, which
appraisal shall be provided at Tenant’s sole cost; provided, however, that if
the appraised market value of the Substitute Property is less than that of the
Replacement Property, Tenant shall be deemed to have satisfied this condition if
Tenant pays Landlord an amount equal to the difference at or prior to such
substitution; (iv) be made subject to this Lease and the Annual Rent allocable
to the Replacement Property must be equal to or greater than the Annual Base
Rent under the Lease allocable to the Substitute Property immediately prior to
such substitution (either individually if only one Leased Property is subject to
any such substitution, or in the aggregate, if multiple Leased Properties are
subject to any such substitution); (v) be conveyed to New Prime Landlord by
special warranty deed, free and

 

71



--------------------------------------------------------------------------------

clear of all liens, covenants, restrictions and encumbrances, except such
matters as are acceptable to New Prime Landlord (the “Substitute Property
Permitted Exceptions”); (vi) must be: (A) profitable on an EBITDA basis, and
(B) have equal or greater EBITDA than the Replacement Property, in each case, in
Landlord’s reasonable discretion; (vii) shall be open for business at the time
of the substitution for a use permitted under this Lease.

(B)    The remaining useful life of the Substitute Property shall be at least
equal to the remaining useful life of the Replacement Property at the time of
the substitution.

(C)    Tenant shall provide Landlord with written notice of the prospective
substitution at least thirty (30) days before the date on which such
substitution is sought to be effected or in accordance with Section 19.8.

(D)    Unless the substitution is being done in accordance with Section 19.8, no
Event of Default and no event that, with the passage of time or the giving of
notice or both, would become an Event of Default shall have occurred and be
continuing under this Lease either at the time of the request for the proposed
substitution or on the date of the substitution.

(E)    The geographic location of the Substitute Property shall be in a
comparable or better tier market than that of the Replacement Property in
Landlord’s discretion.

(F)    Landlord shall have received a property condition report and zoning
report with respect to the Substitute Property stating that the Substitute
Property and its use comply in all material respects with all applicable Laws
(including, without limitation, zoning, subdivision and building laws) and that
the Substitute Property is in good condition and repair, which reports shall be
in a form recognized and approved by Landlord and Mortgagee from a nationally
recognized engineering consultant approved by Landlord and

 

72



--------------------------------------------------------------------------------

Mortgagee, dated not more than forty-five (45) days prior to the date of the
proposed substitution, together with a reliance letter from the engineering
consultant in favor of Mortgagee, New Prime Landlord and their respective
successors and assigns, and otherwise in form and substance satisfactory to
Landlord.

(G)    Landlord and Mortgagee, and their respective agents, shall be provided
with reasonable access to the Substitute Property at reasonable times with a
representative of Tenant present in order conduct their inspection of the
Substitute Property and perform their due diligence.

(H)    All of Tenant’s representations and warranties under this Lease shall be
true and correct both at the time of the request for the proposed substitution
and as of the date of the substitution.

(I)    Tenant shall be solely responsible for the payment of all actual and
reasonable costs and expenses resulting from such proposed substitution,
regardless of whether such substitution is consummated, including without
limitation the cost of title examination, title insurance and endorsements for
both New Prime Landlord and Landlord’s Lender, survey charges, transfer taxes,
stamp taxes, mortgage taxes, transfer fees, escrow and recording fees, if any,
income, capital gains and transfer taxes actually incurred by Landlord as a
result of such substitution and the reasonable attorneys’ fees and expenses of
counsel to Tenant, Landlord and Landlord’s Lender. Tenant shall reimburse
Landlord and Landlord’s Lender for all of their actual and reasonable
out-of-pocket costs and expenses incurred with respect to such proposed
substitution, including the costs of all due diligence comparable to the due
diligence undertaken by Landlord with respect to the Replacement Property and
the cost of environmental due diligence undertaken pursuant to Section 28.2(F)
below.

 

73



--------------------------------------------------------------------------------

(J)    Tenant shall cause to be delivered to New Prime Landlord and Mortgagee,
without any cost or expense to either such party an ALTA extended coverage title
insurance policy (an owner’s policy and a lender’s policy in such ALTA form that
Landlord and Mortgagee may select, subject to the availability of such form in
the state in which the Substitute Property is located) for the Substitute
Property issued by the title insurance company, chosen by Landlord, with any
endorsements Landlord and/or Mortgagee may require, insuring (A) Mortgagee and
its successors and assigns in an amount equal to its loan amount for the
Replacement Property, which policy shall provide that the mortgage constitutes a
first lien or charge upon the Substitute Property, subject only to the
Substitute Property Permitted Exceptions, and (B) New Prime Landlord, in the
amount equal to the appraised value of the Substitute Property, insuring New
Prime Landlord’s fee interest in the Substitute Property subject only to the
Substitute Property Permitted Exceptions.

(K)    New Prime Landlord shall have received a current (i.e. dated not more
than forty-five (45) days prior to the date of the substitution) ALTA/ASCM
survey of the proposed Substitute Property, the form of which shall be
comparable to that received by Landlord at the closing of Landlord’s acquisition
of the Replacement Property and sufficient to cause the standard survey
exceptions set forth in the title policy referred to in Section 28.1(K) to be
deleted. Such survey shall reflect the same legal description (metes and bounds)
as the one contained in the title policy, and shall contain a certification
regarding flood zone.

 

74



--------------------------------------------------------------------------------

(L)    Landlord shall have received a current (i.e. dated not more than
forty-five (45) days prior to the date of the substitution) Phase I
environmental report with respect to the Substitute Property, the form,
substance and conclusions of which shall be satisfactory to Landlord in its
reasonable discretion, together with a reliance letter from the environmental
consultant in favor of Mortgagee, New Prime Landlord and their respective
successors and assigns, and Landlord shall have approved the environmental
condition of the proposed Substitute Property.

(M)    Tenant shall cause to be delivered to Landlord and Mortgagee, without any
cost or expense to either such party, such other documents and information
relating to the Substitute Property in connection with Landlord’s and
Mortgagee’s due diligence with respect thereto as Landlord or Mortgagee may
reasonably request.

(N)    Landlord’s Lender shall have released any interest which Landlord’s
Lender has in the Replacement Property by instrument in form and content
reasonably acceptable to Tenant, and Tenant shall be responsible for all
reasonable costs, expenses, fees and penalties related thereto.

(O)    Tenant shall have delivered to Landlord certificates of insurance showing
that insurance required by this Lease is in full force and effect with respect
to the Substitute Property, together with evidence of payment of all premiums
for the existing policy period (or, to the extent the provisions of Section 15.6
are applicable, the certificate and documentation required under Section 15.6).

(P)    The date of the closing of the substitution shall occur as soon as
reasonably possible, but in no event later than one hundred and twenty
(120) days, after the date Landlord has approved the Substitute Property.

 

75



--------------------------------------------------------------------------------

28.3    Upon satisfaction of the criteria set forth in Sections 28.1 and 28.2
and the closing of the conveyance and transfer of fee ownership title of the
Substitute Property to Prime Landlord: (i) the proposed Substitute Property
shall be deemed substituted for the Replacement Property to be replaced;
(ii) the Substitute Property shall be referred to herein as a Leased Property;
(iii) Landlord and Tenant shall execute, acknowledge (where required) and
deliver such documents as may be reasonably required by Landlord or Tenant in
connection with such substitution, including a special warranty deed conveying
title to the Substitute Property to New Prime Landlord and a limited or special
warranty deed conveying title to the Replacement Property to Tenant, and an
amendment to this Lease sufficient (and a corresponding memorandum or short form
of such amendment if applicable) to substitute the Substitute Property for the
Replacement Property, all of which documents shall be in form and substance
reasonably satisfactory to both Landlord and Tenant and shall be dated as of the
date of the substitution; and (iv) the Replacement Property shall be released
from this Lease (including a corresponding termination of the existing
memorandum of lease for such Replacement Property if applicable) and any
mortgages and Prime Landlord shall convey the Replacement Property to be
replaced to Tenant or a designee of Tenant “as-is” by special warranty deed,
subject to all matters of record. Landlord and Tenant acknowledge and agree the
Replacement Property shall be conveyed by Prime Landlord to Tenant “AS IS, WHERE
IS, WITH ALL FAULTS,” without any representations or warranties by Landlord or
Prime Landlord. Rent payable by Tenant under the Lease, shall continue
uninterrupted and unaltered by the substitution. Landlord and Tenant agree to
cooperate reasonably with each other in effecting for the benefit of either
party a tax deferred exchange pursuant to Section 1031 of the United States
Internal Revenue Code and similar provisions of applicable state law (a “1031
Exchange”) with regard to the respective conveyances of the Substitute Property
and the Replacement Property in

 

76



--------------------------------------------------------------------------------

accordance with Section 28. Tenant shall pay all costs and expenses, including,
without limitation, recording fees, excise taxes and transfer taxes, 1031
Exchange costs, with respect to each conveyance of a Substitute Property to New
Prime Landlord and a Replacement Property by Prime Landlord.

29.    Landlord Assignment.

29.1    This Lease shall be fully assignable at any time and from time to time
by Landlord or its successors and assigns, in whole or in part (including,
without limitation, to one or more Affiliates of Landlord), subject to the terms
of this Article.

29.2    In the event that from time to time Landlord assigns its interest in the
Lease with respect to one or more of the Leased Properties (each such partial
Lease assignment, a “Partial Lease Assignment,” and each Leased Property that is
the subject of a Partial Lease Assignment, an “Assigned Leased Property”), then
from and after, and with respect to, any such Partial Lease Assignment, the
following terms and conditions shall apply:

(i)    with respect to the applicable Assigned Leased Property only, upon the
effective date of the Partial Lease Assignment, this Lease shall be
automatically amended and restated upon all of the terms, covenants, conditions,
and agreements set forth in this Lease (each, an “Amended and Restated Lease”),
except that: (a) subject to clause (b) below, (1) the landlord under the Amended
and Restated Lease shall be only the assignee of Landlord’s interest under the
Partial Lease Assignment (together with any permitted successors and permitted
assigns thereof, “New Landlord”); (2) the tenant under the Amended and Restated
Lease shall be only the Tenant whose name is indicated on Schedule I attached
hereto with respect to such Assigned Leased Property (together with any
permitted successors and permitted assigns thereof, “New Tenant”); (3) the
Leased

 

77



--------------------------------------------------------------------------------

Property under the Amended and Restated Lease shall be only such Assigned Leased
Property; (4) the Annual Rent under the Amended and Restated Lease shall be only
the Annual Rent indicated on Schedule 3.1 attached hereto with respect to such
Assigned Leased Property, as the same may have been adjusted in accordance with
this Lease; and (b) to the extent the Partial Lease Assignment is with respect
to multiple Leased Properties, such Amended and Restated Lease shall be a
“master lease” covering all such multiple Assigned Leased Properties and all New
Landlords and all New Tenants applicable thereto, with the liability of multiple
New Tenants thereunder being joint and several. Each such New Tenant hereby
agrees to attorn to the applicable New Landlord as its landlord under the
applicable Amended and Restated Lease so as to establish direct privity of
estate and contract between New Landlord and New Tenant, said attornment to be
effective and self-operative without execution of the applicable Amended and
Restated Lease or any further instrument on the part of either of New Landlord
and New Tenant; and

(ii)    simultaneously upon the effective date of any Amended and Restated Lease
with respect to an Assigned Leased Property, this Lease shall remain in full
force and effect solely with respect to all Leased Properties other than such
Assigned Leased Properties, and accordingly this Lease shall be automatically
amended (each, a “Partial Assignment Lease Amendment”) to exclude the Assigned
Leased Property from the Lease and to reduce the Annual Rent due hereunder by an
amount equal to the product of (i) the Applicable Rent Reduction Percentage for
such Assigned Leased Property, and (ii) the Annual Rent in effect at the time of
such assignment.

29.3    Notwithstanding the foregoing, in connection with a Partial Lease
Assignment, (i) the applicable New Landlord at its sole cost and expense may
(but is not obligated

 

78



--------------------------------------------------------------------------------

to) prepare in writing the applicable Amended and Restated Lease and if
applicable, corresponding amended and restated memorandum of lease for the
applicable Assigned Leased Property, and the applicable New Tenant shall execute
and deliver to such New Landlord any such Amended and Restated Lease and if
applicable, corresponding amended and restated memorandum of lease within five
(5) Business Days after delivery thereof to such New Tenant (and such New
Landlord may cause if applicable, such amended and restated memorandum of lease
to be recorded in the applicable jurisdiction), but whether or not execution and
delivery of such Amended and Restated Lease and if applicable, corresponding
amended and restated memorandum of lease shall take place, upon the effective
date of such Partial Lease Assignment such New Tenant shall be bound by the
above-described Amended and Restated Lease as if it had been executed and
delivered by such New Tenant and such New Landlord; and (ii) Landlord at its
sole cost and expense may (but is not obligated to) prepare in writing the
applicable Partial Assignment Lease Amendment in the form attached hereto as
Exhibit J, and Tenant shall execute and deliver to Landlord any such Partial
Assignment Lease Amendment within five (5) Business Days after delivery thereof
to Tenant, but whether or not execution and delivery of such Partial Assignment
Lease Amendment shall take place, Tenant shall be bound by the above-described
Partial Assignment Lease Amendment as if it had been executed and delivered by
Tenant and Landlord.

29.4    Promptly following a Partial Lease Assignment with respect to an
Assigned Leased Property, (i) Guarantor shall execute and deliver to New
Landlord an Amended and Restated Guaranty (as defined in Exhibit D attached
hereto) (a “New Guaranty”), which New Guaranty shall be effective upon the
effective date of the Partial Lease Assignment, but whether or not execution and
delivery of such Amended and Restated Guaranty shall take place, upon the
effective date of such Partial Lease Assignment, Guarantor shall be bound by the
Amended and

 

79



--------------------------------------------------------------------------------

Restated Guaranty as if it had been executed and delivered by Guarantor, and
(ii) Tenant shall execute and deliver to Landlord and/or New Landlord any other
instruments and documents reasonably requested by Landlord or New Landlord in
connection with the Partial Lease Assignment, including without limitation the
SNDA as provided under the terms of this Lease for any new Mortgage. Tenant
agrees to cooperate reasonably with Landlord in connection with any such Partial
Lease Assignment.

29.5    From and after the effective date of any Partial Lease Assignment,
(i) Landlord will be released from any future liability thereafter arising with
respect to the Assigned Leased Properties covered thereby; (ii) any New Landlord
that is an assignee pursuant to any Partial Lease Assignment shall have no
liability for any obligations of Landlord that arose prior to such assignment,
nor shall any such New Landlord be liable or bound by any prepayment of Rent
that Tenant might have paid for more than one (1) month in advance to any
predecessor Landlord; and (iii) New Tenant shall be jointly and severally liable
with Landlord for any liability of Landlord that arose under the Prime Lease in
connection with the Assigned Lease Properties before the effective date of the
Partial Lease Assignment. In no event shall Landlord have any liability under
any Amended and Restated Lease but shall remain responsible and liable for any
existing obligations prior to such assignment. This Lease shall not be
cross-defaulted with any Amended and Restated Lease.

29.6    Notwithstanding anything contained herein to the contrary, Landlord
shall not be permitted to sell the Leased Properties and assign this Lease to a
Prohibited Landlord Transferee.

 

80



--------------------------------------------------------------------------------

30.    Additional Covenants.

30.1    Neither Tenant nor Guarantor is or shall be a Person (i) who is on
OFAC’s list of Specially Designated Nationals and Blocked Persons, or (ii) with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States.

30.2    Tenant does not intend to apply the constant rental accrual method
(within the meaning of section 1.467-3(d) of the Treasury Regulations
promulgated under the Internal Revenue Code of 1986) to any Rent paid by Tenant
under this Lease.

30.3    Tenant represents that it is not and shall not at any time during the
Term become, and that Guarantor is not and shall not at any time during the Term
become, (1) an employee benefit plan defined in Section 3(3) of ERISA that is
subject to ERISA, (2) a plan as defined in Section 4975(e)(1) of the Code that
is subject to Section 4975 of the Code, (3) a “governmental plan” within the
meaning of Section 3(32) of ERISA, or (4) an entity any of whose underlying
assets constitute “plan assets” of any such employee benefit plan for purposes
of 29 CFR Section 2510.3-101, as amended by Section 3(42) of ERISA, or
government plan for purposes of any state statutes applicable to Persons
regulating investments of government plans.

30.4    Tenant represents and warrants to Landlord as of the Effective Date that
Tenant has full right and authority to enter into this Lease.

30.5    Landlord is not nor shall be a Person (i) who is on OFAC’s list of
Specially Designated Nationals and Blocked Persons, or (ii) with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States.

 

81



--------------------------------------------------------------------------------

31.    General Provisions.

31.1    All of the provisions contained in this Lease shall be binding upon and
inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties hereto.

31.2    If any term, covenant, condition or agreement of this Lease or the
application of it to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Lease or the application of such term,
covenant, condition or agreement to persons or circumstances, other than those
as to which it is invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition or agreement of this Lease shall be valid and
shall be enforced to the extent permitted by Law. As used in this Lease: (a) the
word “or” is not exclusive and the word “including” is not limiting,
(b) references to a law include any rule or regulation issued under the law and
any amendment to the law, rule or regulation, (c) whenever the words “include,”
“includes,” or “including” appear, they shall be deemed to be followed by the
words “without limitation,” (d) personal pronouns shall be deemed to include the
other genders and the singular to include the plural, and (e) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Lease as a whole and not to any particular Article, Section or other
subdivision. Wherever a period of time is stated in this Lease as commencing or
ending on specified dates, such period of time shall be deemed (i) inclusive of
such stated commencement and ending dates, and (ii) to commence at 12:00 A.M.
Eastern Time on such stated commencement date and to end at 11:59 P.M. Eastern
Time on such stated ending date. This Lease shall be interpreted and enforced
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question.

 

82



--------------------------------------------------------------------------------

31.3    The captions and headings in this Lease are for reference only and shall
not be deemed to define or limit the scope or intent of any of the terms,
covenants, conditions or agreements contained herein.

31.4    This Lease contains the entire agreement between the parties hereto and
supersedes all prior agreements, oral or written, with respect to the subject
matter hereof. The provisions of this Lease shall be construed as a whole and
not strictly for or against any party.

31.5    In construing the provisions of this Lease and whenever the context so
requires, the use of a gender shall include all other genders, the use of the
singular shall include the plural, and the use of the plural shall include the
singular.

31.6    In the event any party hereto is composed of more than one person, the
obligations of said party shall be joint and several.

31.7    Nothing herein contained shall be deemed to be a gift or dedication of
any portion of the Leased Properties to the general public or for the general
public or for any public purpose whatsoever, it being the intention of the
parties that this Lease shall be strictly limited to and for the purposes herein
expressed.

31.8    The provisions of this Lease are not intended to create, nor shall they
be in any way interpreted or construed to create, a joint venture, partnership,
or any other similar relationship between the parties.

31.9    The representative for the RE Investor designated in accordance with the
RE Investor’s limited liability company agreement shall be deemed to be a third
party beneficiary of Landlord’s rights for purposes of Sections 7, 8.3, 9, 11,
18, 19, and 27. This Lease is not intended to create, nor shall it be in any way
interpreted or construed to create, any third party beneficiary rights in any
person not a party hereto unless otherwise expressly provided herein.

 

83



--------------------------------------------------------------------------------

31.10    This Lease shall be governed by, construed under and interpreted and
enforced in accordance with the laws of the State of New York, however, with
respect to any underlying lien or enforcement issues, this Lease shall be
governed by the laws of the State of where the Leased Property is located. Each
of Tenant and Landlord, to the full extent permitted by Law, hereby knowingly,
intentionally and voluntarily, with and upon the advice of competent counsel,
waives, relinquishes and forever forgoes the right to a trial by jury in any
action or proceeding (whether sounding in contract, tort or otherwise) based
upon, arising out of, or in any way relating to this Lease. EACH OF LANDLORD AND
TENANT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF (1) ANY STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, OR (2) ANY STATE COURT OR FEDERAL COURT OF THE UNITED
STATES OF AMERICA, AND ANY APPELLATE COURT FROM ANY THEREOF, HAVING JURISDICTION
OVER ALL OR ANY APPLICABLE PORTION OF THE LEASED PROPERTIES, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE (WHETHER SOUNDING IN
CONTRACT OR TORT LAW), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN

 

84



--------------------------------------------------------------------------------

OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH OF LANDLORD AND TENANT HEREBY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, AT THE ADDRESS SPECIFIED IN SECTION 20.1.

31.11    No modification, amendment, extension, discharge, termination or waiver
of any provision of this Lease shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

31.12    Time is of the essence of this Lease. If any date set forth in this
Lease shall fall on, or any time period set forth in this Lease shall expire on,
a day which is not a Business Day, such date shall automatically be extended to,
and the expiration of such time period shall automatically be extended to, the
next day which is a Business Day. As used herein, “Business Day” means any
calendar day that is not (a) Saturday or Sunday or (b) a federal or state
holiday. Any provision of this Lease explicitly providing for the performance by
Tenant of obligations upon or after the expiration or termination of this Lease
shall survive any such expiration or termination.

31.13    Landlord shall have no liability for damages resulting from Landlord’s
failure to give any consent, approval or instruction reserved to Landlord,
Tenant’s sole remedy in any such event being an action for injunctive relief and
declaratory relief.

31.14    This Lease may be executed in one or more counterparts, any one or all
of which shall constitute one and the same instrument.

31.15    This Lease and all the rights of the Tenant hereunder are subject and
subordinate to those certain Unitary Master Leases dated as of the date hereof,
by and between those entities set forth on Schedule III, as “landlord” (“Prime
Landlord”) and Landlord as “tenant,” respectively (collectively, the “Prime
Leases”).

 

85



--------------------------------------------------------------------------------

32.    Guaranty. As additional consideration for Landlord to enter into this
Lease, Tenant shall cause Guarantor to execute the guaranty, attached hereto as
Exhibit D and Tenant shall deliver same to Landlord contemporaneously with
Tenant’s execution hereof.

33.    Conveyance of Fuel Facilities Parcel.

33.1    Landlord and Tenant acknowledge and agree that, as of the date of this
Lease, a portion of the Leased Properties listed on Schedule 33.1 of this Lease
is intended to be conveyed to Tenant but that such parcel is not yet a separate
parcel.    As such, Landlord and Tenant agree to cooperate in good faith and use
commercially reasonable efforts to cause such parcel to be subdivided or
otherwise separated from the Leased Property whereby such Fuel Facilities Parcel
can be conveyed to Tenant by Prime Landlord but that the remainder of the Leased
Property shall remain owned by Prime Landlord. Tenant shall use commercially
reasonable efforts to obtain requisite approvals from any Governmental
Authority, including, without limitation, replatting or subdividing, as
applicable (collectively, the “Approvals”), such that the fuel center parcel
located within the Leased Property (the “Fuel Facilities Parcel”) may be
conveyed by Prime Landlord to Tenant (the “Fuel Facilities Conveyance”).

33.2    Promptly after Tenant obtains the Approvals, the parties agree that:

(i)    Landlord shall effectuate the Fuel Facilities Conveyance by (a) causing
Prime Landlord to execute and deliver to Tenant a special warranty deed by Prime
Landlord in the form attached hereto Exhibit F and incorporated herein by this
reference, which shall include as an exception a declaration substantially in
the form of the declaration attached as Exhibit G attached hereto (the “Fuel
Facilities Declaration”) subject to such

 

86



--------------------------------------------------------------------------------

other exceptions reasonably agreed to by Prime Landlord and Tenant, and
(b) taking further action and executing and delivering to Tenant any further
instruments, including, without limitation, the Fuel Facilities Declaration, as
Tenant reasonably requires in order to effect the purpose of this Article 33.
Prior to any Fuel Facilities Conveyance, Landlord shall cause any Lienholder or
Landlord’s Lenders to remove or cause to be removed any Liens evidencing any
financing or monetary lien caused by Landlord encumbering the Fuel Facilities
Parcel. Tenant shall also take further action as Landlord reasonably requires in
order to effect the purpose of this Article 33.

(ii)    The parties shall amend this Lease and if applicable, any recorded
memorandum of lease, to evidence the Fuel Facilities Parcel’s removal from the
Leased Property; provided, however, that such amendment shall not otherwise
contain any other material amendments or modifications to this Lease, and there
shall be no change in the Rent due hereunder as a result thereof.

33.3    In connection with the Fuel Facilities Conveyance, Landlord covenants as
of the Effective Date and continuing through the date of the Fuel Facilities
Conveyance that:

(i)    Landlord shall not take any action, including, without limitation,
entering into any loan documents, that would prohibit the Fuel Facilities
Conveyance or cause an unreasonable delay in Tenant timely obtaining the
Approvals in connection with the Fuel Facilities Conveyance;

(ii)    Landlord shall reasonably cooperate with Tenant in connection with
obtaining the Approvals and effectuating the Fuel Facilities Conveyance;
provided, however, that Tenant shall be responsible for all reasonable, actual
out-of-pocket costs incurred by Landlord and any of Landlord’s mortgagees in
connection therewith; and

 

87



--------------------------------------------------------------------------------

(iii)    If Landlord fails to perform any of its obligations under this Article
33 and such failure is not due to Force Majeure or the failure of Tenant to
cooperate reasonably, and Tenant has otherwise fully performed its obligations
under this Article and this Lease, then Landlord shall, upon written notice from
Tenant and opportunity to cure as provided in Section 19.7, be deemed in default
under this Lease as a result thereof until Landlord has complied with all of its
obligations hereunder; provided, that Tenant’s sole remedy for any such breach
shall be an action for specific performance.

34.    Use of Fuel Facilities Parcel. Notwithstanding anything to the contrary
contained in Article 14 of this Lease, for so long as the Fuel Facilities Parcel
is included as a part of the Leased Property, Tenant may use and occupy the
Leased Property for all lawful uses or purposes otherwise permitted hereunder,
including (even if not otherwise permitted hereunder) the operation of a retail
convenience store with sales of motor fuels, petroleum products, cigarettes and
other tobacco products, and alcoholic beverages, subject to the express terms
and conditions of this Lease and no Noxious Uses with respect thereto.

35.    Force Majeure. Neither Landlord nor Tenant shall be deemed to be in
default of this lease if such default is due to acts of God, acts of the public
enemy, acts of Governmental Authority, or any other circumstances which are not
within the respective party’s control (“Force Majeure”); provided, that this
provision shall not apply to failures by either party to pay their respective
monetary obligations under this Lease.

36.    Access. Landlord and its designees shall have the right, upon not less
than forty- eight hours’ prior written notice to Tenant and not to exceed more
than two (2) times within any twelve (12) month period (except in the event of
an emergency, or any Tenant default hereunder, where no prior notice shall be
required, and no such limit shall apply), to enter upon the Leased

 

88



--------------------------------------------------------------------------------

Properties at reasonable hours to inspect the Leased Properties or, during the
period commencing one year prior to the end of the Term, for the purpose of
exhibiting same to prospective tenants and posting “for lease” or similar
signage at the Leased Properties, all in Landlord’s discretion. Any such entry
and/or inspection by Landlord shall not unreasonably interfere with Tenant’s
ability to conduct its business operations at the Leased Properties.

37.    Liability of Landlord; Landlord’s Rights Under Lease. The obligations of
Landlord under this Lease are not personal obligations of the individual
members, partners, directors, officers, shareholders, agents or employees of
Landlord. Tenant shall look solely to the Leased Properties for satisfaction of
any liability of Landlord and shall not look to other assets of Landlord nor
seek recourse against the assets of the individual members, partners, directors,
officers, shareholders, agents or employees of Landlord. Whenever Landlord
transfers its interest in the Leased Properties, Landlord shall be automatically
released from further performance under this Lease and from all further
liabilities and expenses hereunder related thereto, whether arising before or
after such transfer. Any and all rights of Landlord under this Lease shall inure
to the benefit of Landlord’s successors and assigns, as well as Landlord’s
Lenders and their respective successors and assigns as third party
beneficiaries. Landlord shall mean the owner from time to time of Landlord’s
estate and property in any Leased Property and if such estate or property is
sold or transferred to an unaffiliated third party, the seller or transferor
shall thereupon be relieved of all obligations and liabilities arising after
such sale or transfer and the purchaser or transferee shall be deemed to have
assumed and agreed to perform and observe all obligations and liabilities
hereunder arising after the sale or transfer.

38.    Brokers. Landlord and Tenant each (a) represents to the other party that
such representing party has dealt with no broker or brokers in connection with
the negotiation, execution

 

89



--------------------------------------------------------------------------------

and delivery of this Lease and (b) agrees to indemnify, defend, protect (with
counsel selected by the indemnified party, subject to the approval of the
indemnifying party (unless the indemnifying party is the Tenant and a default
has occurred)) and hold such other party free and harmless of, from and against
any and all Losses arising from (including all brokerage commissions and/or
finder’s fees due or alleged to be due as a result of) any agreement or
purported agreement made by such indemnifying party.

39.    Intent.

39.1    Subject to the provisions of Section 29 and 42 of this Lease and
Section 5.02(j) and (k) of the Real Estate Agreement, Landlord and Tenant intend
that: (i) this Lease constitutes an un-severable, unitary and single master
lease of all, but not less than all, of the Leased Properties, (ii) this Lease
does not constitute separate leases contained in one document; (iii) the Rent
and all other provisions of this Lease have been negotiated and agreed to based
upon a demise of all the Leased Properties covered by this Lease as a single,
composite, inseparable transaction; (iv) this Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; (v) except as
expressly provided in this Lease, the Rent payable hereunder is payable for the
Leased Properties as a single, indivisible, integrated transaction and that but
for such integration, the Rent would have been computed on a different basis;
and (vi) the business relationship created by this Lease and any related
documents is solely that of a long term commercial lease between Landlord and
Tenant, this Lease has been entered into by both parties in reliance upon the
economic and legal bargains contained herein, and none of the agreements
contained herein is intended, or shall be deemed or construed, to create a
partnership (de facto or de jure) between Landlord and Tenant,

 

90



--------------------------------------------------------------------------------

to make them joint venturers, to make either party an agent, legal
representative, partner, subsidiary or employee of the other party, or to make
either party in any way responsible for the debts, obligations or losses of the
other party. Except as expressly provided in this Lease for specific isolated
purposes (and in such cases only to the extent expressly so stated), the
provisions of this Lease shall at all times be construed, interpreted and
applied such that the intention of Landlord and Tenant to create a unitary lease
shall be preserved and maintained. In the event that any court determines that
this Lease is a financing arrangement, this Lease shall be deemed a secured
financing arrangement with Landlord having a valid, first-priority security
interest in the Leased Properties. Landlord and Tenant covenant and agree that:
(i) each will treat this Lease as an operating lease pursuant to Accounting
Standards Codification (ASC) 842, as amended, and as a true lease for state law
reporting purposes and for federal income tax purposes; (ii) each will not, nor
will it permit any Affiliate to, at any time, take any action or fail to take
any action with respect to the preparation or filing of any statement or
disclosure to Governmental Authority, including without limitation, any income
tax return (including an amended income tax return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 39, and (iii) to support the intent of
the parties that the lease of the Leased Properties pursuant to this Lease is a
true lease and does not create a joint venture, partnership (either de jure or
de facto), equitable mortgage, trust, financing device or arrangement, security
interest or the like, if, and to the extent that, any challenge occurs.

39.2    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease and as a master lease of all of
the Leased Properties. Tenant stipulates and agrees: (i) not to challenge the
validity, enforceability or characterization of the lease of the Leased
Properties as a true lease and/or as a single, unitary, un-severable instrument

 

91



--------------------------------------------------------------------------------

pertaining to the lease of all, but not less than all, of the Leased Properties;
(ii) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in this Section 39; and (iii) to support
the intent of the parties that the lease of the Leased Properties pursuant to
this Lease is a true lease and does not create a joint venture, partnership
(either de jure or de facto), equitable mortgage, trust, financing device or
arrangement, security interest or the like, if, and to the extent that, any
challenge occurs.

39.3    The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section are a material inducement to each of Landlord and Tenant in entering
into this Lease.

40.    Local Laws. The following provision in this Section 40 shall apply to any
Leased Property located in the State of California. If Tenant applies for a
pharmacy license from the California Board of Pharmacy (the “Pharmacy Board”) in
connection with Tenant’s permitted use of a Leased Property, Landlord’s access
to the licensed pharmacy area on the Leased Property shall be subject to all
statutory and Pharmacy Board regulatory requirements with respect to such
access, including, without limitation, Section 4116(a) of the California
Business and Professions Code (which requires that a pharmacist must be present
at all times when anyone enters the pharmacy area described in the pharmacy
license), and Section 1714(d) of the California Code of Regulations (16 CCR §
1714(d)) (which provides that only a pharmacist may have a key to the pharmacy
where dangerous drugs and controlled substances are stored). Landlord
acknowledges that all parties with legal access to the Leased Property are
required to abide by statutory and regulatory requirements (as amended from time
to time) concerning access to the licensed pharmacy area. Notwithstanding the
foregoing, nothing in this paragraph shall limit or restrict Landlord’s rights
under Article 19 hereof, including the right to re-enter the Leased Property in

 

92



--------------------------------------------------------------------------------

the event of a Tenant default and all other remedies provided by law or statute,
so long as any access to the licensed pharmacy area of the Leased Property is
made in accordance with all statutory and Pharmacy Board regulatory
requirements.

41.    Confidentiality. Neither party, nor its respective agents,
representatives, employees, partners, members, officers or directors will
disclose the terms of this Lease unless prior consent to such disclosure is
obtained from the other party, which consent may be withheld at either party’s
sole discretion. Each party shall hold in strict confidence and shall disclose
the terms of this Lease only to Landlord’s or Tenant’s employees, agents,
attorneys, accountants, consultants, investors, potential investors, lenders,
potential lenders, purchasers, potential purchasers and service providers who
have a reason to know such terms in order to assist Landlord or Tenant, as the
case may be; provided, that Landlord and Tenant shall remain liable for any
breach of the provisions of this Section by any of the parties for whom it is
responsible. Neither Landlord nor Tenant nor any of their employees, agents,
attorneys, accountants, consultants, investors, potential investors, lenders or
service providers shall disclose the terms of this Lease to any other person or
entity except in connection with any tax, regulatory or loan securitization
obligations. The obligation hereunder to maintain the confidentiality of the
Lease terms shall not expire. The foregoing restrictions do not apply to
information in the public domain as a result of lawful disclosure, or if the
disclosure is (i) required under applicable laws, including, governmental
regulatory, disclosure, tax and other reporting requirements, or (ii) in
response to lawful process or subpoena or other valid or enforceable order of a
court.

42.    New Leased Properties and Removal of Leased Properties. It is anticipated
by Landlord and Tenant that following the Effective Date, additional real
properties (each, “New Leased Property”) may be added to the Lease pursuant to
the terms of the Real Estate Agreement.

 

93



--------------------------------------------------------------------------------

Landlord and Tenant agree that upon addition of each New Leased Property to this
Lease (“New Leased Property Addition Date”), this Lease shall be amended by an
amendment to the Lease (“Amendment to Lease”) (and a corresponding memorandum or
short form of such amendment if applicable), which Amendment to Lease shall
provide for a revised Schedule 3.1 to include the Annual Rent for the New Leased
Property, and a revised Schedule II to reflect the addition of the New Leased
Property. If the New Leased Property Addition Date is not the first day of a
calendar month, Tenant shall pay to Landlord the monthly installment of Annual
Rent prorated on a daily basis for each New Leased Property on the New Leased
Property Addition Date for the partial calendar month in which the New Leased
Property Addition Date occurs. It is anticipated by Landlord and Tenant that
following the Effective Date, certain Leased Properties may be removed from the
Lease pursuant to the terms of the Real Estate Agreement. Landlord and Tenant
agree that upon the removal of each Leased Property to this Lease (each, a
“Removed Leased Property”), this Lease shall be amended by an Amendment to the
Lease (and a corresponding memorandum or short form of such amendment if
applicable), in the form of Exhibit J, to exclude any such Leased Properties
from the Lease and the Annual Rent due hereunder shall be reduced by an amount
equal to the product of (i) the Applicable Rent Reduction Percentage for such
Leased Property, and (ii) the Annual Rent in effect at the time of such
assignment.

[The remainder of this page is intentionally left blank]

 

94



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

TENANT:

 

ALBERTSON’S LLC,

a Delaware limited liability company

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-1



--------------------------------------------------------------------------------

ACME MARKETS, INC.,

a Delaware corporation

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-2



--------------------------------------------------------------------------------

JEWEL FOOD STORES, INC.,

an Ohio corporation

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-3



--------------------------------------------------------------------------------

NAI SATURN EASTERN LLC,

a Delaware limited liability company

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-4



--------------------------------------------------------------------------------

RANDALL’S FOOD & DRUGS LP,

a Delaware limited partnership

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-5



--------------------------------------------------------------------------------

SAFEWAY INC.,

a Delaware corporation

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-6



--------------------------------------------------------------------------------

THE VONS COMPANIES, INC.,

a Michigan corporation

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-7



--------------------------------------------------------------------------------

UNITED SUPERMARKETS, L.L.C.,

a Texas limited liability company

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-8



--------------------------------------------------------------------------------

LANDLORD:

ACI REAL ESTATE COMPANY LLC,

a Delaware limited liability company

BY:  

/s/ Laura A. Donald

NAME:   Laura A. Donald ITS:   Authorized Signatory

 

Signature Page to Unitary Master Sublease S-9



--------------------------------------------------------------------------------

EXHIBIT A

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

RECORDING REQUESTED AND WHEN RECORDED RETURN TO:

c/o Albertsons Companies Inc.

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Legal Department - Real Estate

 

 

 

(Space above this line for Recorder’s Use)

#             -                              

 

                                               

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of the      day of              20    , between [                    ],
a [                    ] (“Landlord”), [                    ], a
[                    ], a                      (“Tenant”), and
                    , a[n]                      (“Lender”).

RECITALS:

A.    Tenant is the holder of a leasehold interest in that certain real property
together with all buildings and improvements thereon and all easements, rights
and appurtenances thereto located in the City of                     , County of
                    , State of                     , as legally described on
Schedule I attached hereto and incorporated herein by this reference (“Leased
Premises”) pursuant to that certain Unitary Master Sublease, dated as of
                    , between Landlord and Tenant [and a Memorandum of Lease,
dated             , 20     and recorded on             , 20     in Book
            , Page     , Public Records of                      County,
                    .] The Lease and [Memorandum of Lease] as they may have been
amended from time to time shall hereafter be referred to as the “Lease;” and

B.    Lender has made or has agreed to make a loan to Landlord in the maximum
principal amount of $            , which loan shall be secured by that certain
[Deed of Trust/Mortgage] encumbering all or a part of the Leased Premises, dated
as of             , 20    , and recorded on             , 20    , in Official
Records Book                     , Page     , Public Records of
                     County,                     (“Mortgage”); and



--------------------------------------------------------------------------------

C.    The parties desire to subordinate the Lease to the Mortgage and to
establish certain rights of quiet and peaceful possession to the Leased Premises
for Tenant’s benefit together with certain obligations of attornment, all in the
manner hereafter provided.

The foregoing recitals are incorporated into and made an integral part of this
Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is mutually agreed between the parties as follows:

1.    Subject to the terms and conditions set forth in this Agreement, the
Tenant agrees that the Lease and the estate conveyed thereby are and shall at
all times be subordinate to the Mortgage and to all renewals, modifications, and
extensions thereof.

2.    Lender agrees that, if no default exists under the Lease which at such
time would then permit Landlord to terminate the Lease or to exercise any
dispossessory remedy provided for therein: (a) Tenant will not be made a party
in any action or proceeding to foreclose the Mortgage or to remove or evict
Landlord from the Leased Premises (unless Tenant is deemed to be a necessary
party under applicable law in order for Lender to avail itself of and complete
the foreclosure and in such event, only to avail itself of and to complete the
foreclosure); (b) Tenant will not be evicted or removed from the Leased Premises
nor will its possession or right to possession of the Leased Premises under the
Lease for the term thereof (including any and all extensions or renewals thereof
effected in accordance with any option therefor in the Lease) be terminated or
disturbed or in any way interfered with by any action taken by Lender to enforce
any rights or remedies under the Mortgage; and (c) Lender, upon succeeding to
Landlord’s interest in the Leased Premises, will recognize the Lease and Tenant
as its direct tenant under the Lease for the full term thereof (including any
and all extensions or renewals thereof effected in accordance with any option
therefor in the Lease), and, subject to the terms of the Lease and this
Agreement, will be bound by and perform all of the obligations of Landlord set
forth in the Lease as if said person were originally named therein as the
landlord thereunder.

3.    In the event that the Lender or any other person (Lender, as such a
successor, or such other person, a “New Landlord”) acquires title to the Leased
Premises pursuant to the exercise of any remedy provided for in the Mortgage or
other proceedings brought to enforce the rights of the holder of the Mortgage,
by deed in lieu of foreclosure or by any other method (each, a “Succession”),
and New Landlord acquires title to the Leased Premises, the Lease shall not be
terminated or affected by said Succession except in accordance with the terms of
the Lease, and New Landlord shall assume the obligations of the Landlord
thereunder, except as provided herein.

4.    Tenant agrees that, if the interest of Landlord in the Leased Premises
shall be transferred to and owned by New Landlord by reason of Succession,
Tenant shall be bound to the New Landlord under all of the terms, covenants,
conditions and agreements set forth in the Lease



--------------------------------------------------------------------------------

for the balance of the term thereof remaining (including any and all extensions
or renewals thereof effected in accordance with any option therefor in the
Lease) with the same force and effect as if New Landlord were originally named
therein as the landlord thereunder, and Tenant does hereby agree to attorn to
New Landlord as its landlord thereunder so as to establish direct privity of
estate and contract between New Landlord and Tenant, said attornment to be
effective and self-operative without the execution of any further instrument on
the part of either of the parties hereto immediately upon New Landlord
succeeding to the interest of Landlord under the Lease. The parties acknowledge
and agree that the Mortgage provides that, under certain circumstances, New
Landlord shall be entitled to collect, receive and demand payment of all or any
part of the rent and other sums due and payable to Landlord under the Lease to
New Landlord. The parties agree that: (a) Tenant shall be under no obligation to
pay rent or any other sums due and payable to Landlord under the Lease to New
Landlord until such time as Tenant receives written notice from New Landlord
that New Landlord has succeeded to the interests of Landlord under the Lease;
(b) Tenant shall be entitled to rely on any such written notice from New
Landlord and shall not incur any liability to Landlord as a result of such
reliance notwithstanding the existence of any dispute between Landlord and New
Landlord with respect to the existence of any default or the satisfaction of any
condition under the Mortgage or any other document executed in connection with
the transaction which is the subject of the Mortgage which would entitle New
Landlord to collect, receive or demand payment of said amounts from Tenant; and
(c) all amounts paid by Tenant to New Landlord shall be credited toward Tenant’s
corresponding obligations under the Lease.

5.    At such time, if any, as New Landlord succeeds to the Landlord’s interest
in the Leased Premises, subject to the terms of this Agreement, New Landlord
assumes and agrees to be bound, by each and every term, covenant, condition and
agreement contained in the Lease as if each thereof were set forth herein at
length, and each of said terms, covenants, conditions and agreements shall inure
to the benefit of and be enforceable by Tenant, its successors and assigns,
including, without limitation, the mortgagee or beneficiary under any mortgage
or deed of trust on Tenant’s interest in the Lease or the Leased Premises, its
successors and assigns; provided, however, that notwithstanding anything to the
contrary contained herein, New Landlord shall not be:

 

  (a)

Liable for any act or omission of any prior landlord (including Landlord);

 

  (b)

Bound by any rent or additional rent which Tenant might have paid for more than
one (1) month in advance to any prior landlord (including Landlord); or

 

  (c)

Bound by any amendment or modification of the Lease made without Lender’s
consent.

Lender covenants and agrees that in the event of a conflict, whether in the
express provisions or by reason of variation in inclusion of provisions, between
the Mortgage and the Lease, the provisions of this Agreement shall govern for
all purposes.

6.    Lender agrees that all condemnation awards and insurance proceeds payable
to Landlord or Lender with respect to the Leased Premises shall be paid and
applied to restoration of the Leased Premises in accordance with the provisions
for condemnation and casualty under the



--------------------------------------------------------------------------------

Lease. In no event shall the lien of the Mortgage affect or constitute a lien or
charge on any fixtures, equipment or personal property owned by Tenant, and
Tenant may at any time remove any of its fixtures, equipment or personal
property from the Leased Premises in accordance with the provisions of the
Lease.

7.    For the purpose of this Agreement: (a) the term “Lease” shall be deemed to
include the Lease as described above in Recital A along with all amendments,
modifications and supplements thereto; provided, however, that no such
amendment, modification or supplement shall be binding on Lender without
Lender’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; (b) the term “foreclosure” shall be deemed to include
the acquisition of Landlord’s interest in the Leased Premises by foreclosure or
pursuant to the exercise of any power of sale contained in the Mortgage, or by
deed (or assignment) given in lieu of, or in anticipation of, foreclosure or the
exercise of any such power of sale, or by any other means whatsoever; and
(c) the term “Lender” shall be deemed to include anyone who succeeds to
Landlord’s interest in the Leased Premises pursuant to the Mortgage including,
without limitation, any purchaser at foreclosure or pursuant to the exercise of
any power of sale contained in the Mortgage, or any grantee of a deed (or
assignment) given in lieu of, or in anticipation of, foreclosure or the exercise
of any such power of sale.

8.    If any term, covenant, condition or agreement contained in this Agreement
or the application thereof to any person, firm or entity shall at any time or to
any extent be deemed or found to be invalid or unenforceable by operation of
law, judicial proceedings or otherwise, the remainder of this Agreement or the
application of such term, covenant, condition or agreement to persons or
entities or to circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each remaining term, covenant,
condition or agreement of this Agreement or the application thereof shall be
valid and enforced to the fullest extent permitted by law.

9.    All notices given pursuant to this Agreement shall be in writing and shall
be given by personal delivery, by United States registered or certified mail, or
by United States express mail or other established express delivery service
(such as Federal Express), postage or delivery charge prepaid, return receipt
requested, addressed to the appropriate party at the address set forth below.



--------------------------------------------------------------------------------

Landlord:   

[                             ]

[                                         ]

[                                         ]

[                                         ]

Attention:

[                                         ]

Email:                               ]

With a copy to:   

 

[                                         ]

[                                         ]

[                                         ]

Attention: [                                         ]

E-Mail: [                                         ]

Tenant:   

 

[                                         ]

250 Parkcenter Blvd.

Boise, Idaho 83726

Attention: Bradley R. Beckstrom, Legal Department

- Real Estate

ABS #         

 

And                        

  

[                                         ]

11555 Dublin Canyon Road

Pleasanton, CA 94588

Attn: Natacha Epley

Legal Department – Real Estate

With a copy to:   

 

[                                         ]

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Travis M. Molis and Senior Director of Corporate Real Estate



--------------------------------------------------------------------------------

Lender:   

 

                                                             

                                                                   
                                                                
                                                                
Attention:                                            

The person and address to which notices are to be given may be changed at any
time by any party upon written notice to the other party. All notices given
pursuant to this Agreement shall be deemed given upon receipt. For the purpose
of this Agreement, the term “receipt” shall mean the earlier of any of the
following: (a) the date of delivery of the notice or other document to the
address specified above as shown on the return receipt; (b) the date of actual
receipt of the notice or other document by the person or entity specified
pursuant to this section; or (c) in the case of refusal to accept delivery or
inability to deliver the notice or other document, the earlier of: (i) the date
of the attempted delivery or refusal to accept delivery; (ii) the date of the
postmark on the return receipt; or (iii) the date of receipt of notice of
refusal or notice of nondelivery by the sending party. Tenant further agrees to
send to Lender at the address above copies of those notices given to Landlord
pursuant to the terms of the Lease which relate to Tenant’s or Landlord’s
default, insurance, casualty, or condemnation, at the same time notice is given
to Landlord. Notices from any party may be given by such party’s attorney.

10.    If any litigation is commenced between the parties hereto concerning this
Agreement or the rights or obligations of any party in relation thereto, the
prevailing party in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum for its attorney’s fees in such
litigation (including any appeal thereof), which sum shall be determined by the
court in such litigation or in a separate action brought for that purpose.

11.    This Agreement shall bind and inure to the benefit of the parties hereto,
their heirs, personal representatives, successors and assigns, including,
without limitation, the mortgagee or beneficiary under any mortgage or deed of
trust on Tenant’s interest in the Lease or the Leased Premises, its successors
and assigns.

12.    This Agreement may be executed in any number of counterparts, each of
which shall for all purposes be deemed to be an original and all of which
together shall constitute but one and the same instrument, and shall be
effective upon execution of one or more of such counterparts by each of the
parties hereto.



--------------------------------------------------------------------------------

13.    This Agreement contains the entire agreement between the parties and
supersedes all prior agreements, oral or written, with respect to the subject
matter hereof. This Agreement may not be modified in any manner whatsoever
except by an instrument in writing signed by each of the parties hereto. If
Tenant consists of one or more than one person, the obligations and liabilities
of each such person hereunder shall be joint and several.

14.    In construing the provisions of this Agreement and whenever the context
so requires, the use of a gender shall include all other genders, the use of the
singular shall include the plural, and the use of the plural shall include the
singular.

15.    Lender shall, at its expense, promptly record this Agreement in the
[Public/Official] Records of                      County,                     ,
and the original, recorded Agreement shall be promptly provided by Lender to
Tenant.

16.    LANDLORD, TENANT AND LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS AGREEMENT, THE MORTGAGE, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LANDLORD, TENANT
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. LANDLORD,
TENANT AND LENDER EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

17.    The submission of this Agreement for examination, or its negotiation or
the negotiation of the transaction described herein, does not constitute an
offer to subordinate the Lease, and execution of this Agreement by Landlord
and/or by Lender does not constitute a binding agreement until such time as this
Agreement has been executed by all other parties, including by an authorized
officer of Tenant, and a fully-executed and acknowledged original of this
Agreement has been delivered to all parties. If this Agreement is not executed
by both Landlord and Lender and a fully executed and acknowledged original
delivered to Albertson’s Legal Department at the address set forth herein on or
before             , 20    , then Tenant shall consider the request for this
Agreement withdrawn and Tenant’s execution hereof shall be of no force or
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

LENDER:     TENANT:      

[                                         ],

a [                    ]

 

   

By:

 

                                                               
                           

   

By:

 

                                                               
                           

Name:  

 

                 Name:  

 

Its:       Its:   LANDLORD:       [                                         ],  
    a                                                 By:  

 

      Name:  

 

      Its:        



--------------------------------------------------------------------------------

STATE OF                                          )

                                                             ) ss.

County of                                     )

On this      day of             , 20    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     , to me
known to be the                     of                     , the
                     that executed the foregoing instrument, and acknowledged to
me that the said instrument is the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she is authorized to execute the said instrument.

WITNESS MY HAND and official seal hereto affixed the day, month and year in this
certificate first above written.

My commission expires:

                                                         
                                         
                                                                        

Notary Public in and for the

State of                                                  

Residing at                                            

STATE OF                                          )

                                                             ) ss.

County of                                     )

On this      day of             , 20    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     , to me
known to be the                     of                     ,
the                     that executed the foregoing instrument, and acknowledged
to me that the said instrument is the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she is authorized to execute the said instrument.

WITNESS MY HAND and official seal hereto affixed the day, month and year in this
certificate first above written.

My commission expires:

                                                         
                                         
                                                                        

Notary Public in and for the

State of                                                  

Residing at                                            

STATE OF                                          )

                                                             ) ss.

County of                                     )



--------------------------------------------------------------------------------

On this      day of             , 20    , before me, the undersigned, a Notary
Public in and for said State, personally appeared                     , to me
known to be the                      of                     , the
                     that executed the foregoing instrument, and acknowledged to
me that the said instrument is the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she is authorized to execute the said instrument.

WITNESS MY HAND and official seal hereto affixed the day, month and year in this
certificate first above written.

My commission expires:

                                                                       
                                         
                                                                   

 

Notary Public in and for the State of                                  
                Residing at                                             



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY OF LEASE

This Guaranty of Lease (“Guaranty”) is made as of             , 2020, by the
entities listed on Schedule I hereof (collectively, and jointly and severally,
and together with their respective permitted successors and permitted assigns,
“Guarantor”), to and for the benefit of [                    ], a
[                    ] (“Landlord”).

WITNESSETH:

Landlord and the entities listed on Schedule II hereof, as tenant (collectively
with their respective permitted successors and permitted assigns, “Tenant”) has
entered into that certain Unitary Master Sublease (as amended and assigned, the
“Lease”) listed on Exhibit A attached hereto, relating to the lease of certain
property as more particularly described in the Lease. Any capitalized terms used
herein but not otherwise defined shall have the meaning set forth in the Lease.

Guarantor is a direct or indirect owner or an affiliate of Tenant as of the date
hereof. Landlord would not enter into the Lease but for the execution and
delivery of this Guaranty by Guarantor. Guarantor is willing to execute this
Guaranty for the express and intended purposes of inducing Landlord enter into
the Lease. Guarantor will benefit from the execution of the Lease. Guarantor is
executing this Guaranty in consideration of that anticipated benefit.

Guarantor hereby agrees to the following:

1.    Guaranty. Guarantor hereby absolutely and unconditionally guarantees to
Landlord the full, prompt and faithful performance by Tenant of all Tenant’s
Obligations (as hereinafter defined). As used herein, “Tenant’s Obligations”
means all covenants, terms, and conditions of the Lease, and any extensions,
modifications or renewals thereof, to be hereafter performed and kept by Tenant,
including the prompt payment of all amounts that Tenant may at any time owe
under the Lease (including, interest and postpetition interest to the extent a
petition is filed by or against Tenant under the Bankruptcy Code of the United
States of America, or under any other present or future federal or state
statute, law or regulation of similar intent or application), and any
extensions, renewals or modifications thereof. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for Tenant’s Obligations
as a primary obligor.

2.    Remedies. Without limiting anything contained in Section 1 hereof, if
Guarantor fails to pay any amount due under this Guaranty within five
(5) Business Days after written demand from Landlord, Landlord may from time to
time, and without first requiring payment by Tenant, bring any action at law or
in equity or both to compel Guarantor to pay such amounts, and to collect in any
such action compensation for all Losses sustained or incurred by Landlord as a
direct or indirect consequence of the failure of Guarantor to pay such amounts.
Without limiting the foregoing, all amounts owed from Guarantor to Landlord
hereunder shall bear interest from and after the expiration of such five
(5) Business Day period, until paid to Landlord, at the lesser of ten percent
(10%) per annum of such amounts, or the maximum rate allowed under applicable
law. Any attorneys’ fees and other expenses incurred by Landlord in enforcing a



--------------------------------------------------------------------------------

judgment in its favor under this Guaranty shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorney’s fees’ obligation is intended to be severable from the other
provisions of this Guaranty and to survive and not be merged into any such
judgment.

3.    Independent Obligations. Guarantor’s obligations hereunder are independent
of the obligations of Tenant, and a separate action or actions may be brought
and prosecuted against Guarantor whether or not any action or actions are
brought against Tenant and whether or not Tenant shall be joined in any such
action or actions.

4.    Rights of Landlord. Subject to Section 13 below, Guarantor authorizes
Landlord, without notice or demand and without affecting its liability
hereunder, from time to time to (a) extend, accelerate, or otherwise change the
time for any payment provided for in the Lease, or any covenant, term or
condition of the Lease, delay enforcing Landlord’s remedies or rights against
Tenant in connection with the Lease, and consent to any assignment, subletting
or reassignment of the Lease, (b) take and hold security for any payment
provided for in the Lease or for the performance of any covenant, term or
condition of the Lease, or exchange, waive or release any such security; and
(c) apply such security and direct the order or manner of sale thereof as
Landlord in its sole discretion may determine. Landlord may without notice
assign this Guaranty, the Lease, or the rents and other sums payable thereunder.
Notwithstanding any termination, renewal, extension, or holding over of the
Lease, or any assignment of the Lease by Landlord or Tenant, this Guaranty shall
continue until all of Tenant’s Obligations have been fully and completely
performed by Tenant, and all of Guarantor’s obligations hereunder have been
performed by Guarantor.

5.    No Release or Discharge. Guarantor shall not be released by any act or
event which might, but for this provision of this Guaranty, be deemed a legal or
equitable discharge of a surety, or by reason of any waiver, extension,
modification, forbearance or delay or other act or omission of Landlord or its
failure to proceed promptly or otherwise as against Tenant or Guarantor, or by
reason or any action taken or omitted or circumstance which may or might vary
the risk or affect the rights or remedies of Guarantor as against Tenant, or by
reason of any further dealings between Tenant and Landlord, whether relating to
the Lease or otherwise, and Guarantor hereby expressly waives and surrenders any
defense to its liability hereunder based upon any of the foregoing acts,
omissions, things, or agreements. It is the purpose and intent of this Guaranty
that the obligations of Guarantor hereunder are absolute and unconditional under
any and all circumstances.

6.    Preferential Payments. Guarantor further agrees that to the extent Tenant
or Guarantor makes any payment to Landlord in connection with Tenant’s
Obligations and all or any part of such payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid by
Landlord or paid over to a trustee, receiver or any other entity, whether under
any bankruptcy act or otherwise (any such payment is hereinafter referred to as
a “Preferential Payment”), then this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, and, to the extent of such payment or
repayment by Landlord, Tenant’s Obligations or part thereof intended to be
satisfied by such Preferential Payment shall be revived and continued in full
force and effect as if such Preferential Payment had not been made.



--------------------------------------------------------------------------------

7.    Waiver of Subrogation. Guarantor hereby waives any and all rights of
subrogation (if any) that it may have against Tenant as a result of actions
taken or amounts paid in connection with or relating to this Guaranty or to the
Lease.

8.    Waiver of Defenses. Guarantor waives (a) any right to require Landlord to
(i) proceed against Tenant or any other person or entity; (ii) proceed against
or exhaust any security held from Tenant or Guarantor; (iii) pursue any other
remedy in Landlord’s power against Tenant which Guarantor cannot itself pursue,
and which would lighten its burden; (b) all statutes of limitation as a defense
to any action brought against Guarantor by Landlord to the fullest extent
permitted by law; (c) any defense based upon any legal disability of Tenant, or
any discharge or limitation of the liability of Tenant to Landlord, whether
consensual or arising by operation of law or any bankruptcy, reorganization,
receivership, insolvency, or debtor-relief proceeding, or from any other similar
cause; (d) presentment, demand, protest and notice of any kind; and (e) any
defense based upon or arising out of any defense which Tenant may have to the
payment or performance of any part of Tenant’s Obligations. Guarantor waives all
demand and notices, including demands for performance, notices of
non-performance, notices of non-payment and notice of acceptance of this
Guaranty.

9.    Delay; Cumulative Remedies. No delay or failure by Landlord to exercise
any right or remedy against Tenant or Guarantor will be construed as a waiver of
that right or remedy. All remedies of Landlord against Tenant and Guarantor are
cumulative.

10.    Exclusive Jurisdiction; Waiver Of Jury Trial. This Guaranty shall be
construed in accordance with, and this Guaranty and all matters arising out of
or relating to this Guaranty (whether in contract, tort or otherwise) shall be
governed by, the law of the State of New York without regard to conflicts of law
principles. If any provision of this Guaranty or the application thereof shall,
to any extent, be invalid or unenforceable, the remainder of this Guaranty shall
not be affected thereby, and each provision of this Guaranty shall be valid and
enforceable to the fullest extent permitted by applicable Law.

11.

GUARANTOR, AND, BY ITS ACCEPTANCE HEREOF, LANDLORD, EACH HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY
OF NEW YORK, STATE OF NEW YORK, AND EACH IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE LITIGATED IN
SUCH COURTS. GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LANDLORD, EACH ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY.

EACH OF GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LANDLORD, TO THE FULL EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (WHETHER



--------------------------------------------------------------------------------

SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS GUARANTY. GUARANTOR ACKNOWLEDGES THAT THE PROVISIONS OF
THIS SECTION ARE A MATERIAL INDUCEMENT TO LANDLORD’S ACCEPTING THIS GUARANTY AND
ENTERING INTO THE LEASE.

12.     Notices.

 

  a.

Any notice, demand or other communication to be given under the provisions of
this Guaranty by either party hereto to the other party hereto shall be
effective only if in writing and (i) personally served, (ii) mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
(iii) sent by a nationally recognized courier service (such as Federal Express)
for next-day delivery, to be confirmed in writing by such courier, or (iv) sent
by electronic- mail, addressed as follows:

 

To Guarantor:

  

c/o ALBERTSONS COMPANIES, INC.

  

250 Parkcenter Blvd.

  

Boise, Idaho 83726

  

Attention: Bradley R. Beckstrom, Legal Department - Real Estate ABS#

  

E-Mail: Brad.Beckstrom@Albertsons.com

with a copy to:

  

c/o ALBERTSONS COMPANIES, INC.

  

250 Parkcenter Boulevard

  

Boise, ID 83726

  

Attention: Travis M. Molis and Senior Director of Corporate Real Estate

  

E-Mail: Travis.Molis@Albertsons.com

Landlord:

  

ACI Real Estate Company LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Travis M. Molis and Senior Director of Corporate Real Estate

 

ACI Real Estate Company LLC

11555 Dublin Canyon Road

Pleasanton, CA 94588

Attn: Natacha Epley

Legal Department – Real Estate

 

ACI Real Estate Company LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attention: Bradley R. Beckstrom, Legal Department



--------------------------------------------------------------------------------

  

GREENBERG TRAURIG, LLP

77 W. Wacker Drive, Suite 3100

Chicago, Illinois 60601

Attention: Corey Light

E-Mail: lightc@gtlaw.com

with a copy to:   

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166-0193

Attention: Matthew Kidd, Esq.

 

  b.

Subject to the terms of this subsection (b), all notices, demands and other
communications sent in the foregoing manner shall be deemed delivered when
actually received or refused by the party to whom sent, unless (i) mailed, in
which event the same shall be deemed delivered on the day of actual delivery as
shown by the addressee’s registered or certified mail receipt or at the
expiration of the third (3rd) Business Day after the date of mailing, whichever
first occurs, or (ii) sent by facsimile, in which event the same shall be deemed
delivered only if a duplicate notice sent pursuant to a method described in
subsection (a)(i), (a)(ii) or (a)(iii) of this Section 12 is deemed to have been
delivered within one Business Day after such facsimile is received by the
recipient. Notwithstanding the foregoing, if any notice, demand or other
communication is not received during business hours on a Business Day, such
notice, demand or other communication shall be deemed to have been delivered at
the opening of business on the next Business Day. Notices from either party may
be given by such party’s attorney.

 

  c.

Either Landlord or Guarantor may from time to time change its address for
receiving notices under this Guaranty by providing written notice to the other
party in accordance with this Section 12.

13.    Amendments to Lease. Without limiting Section 4 of this Guaranty,
Landlord and Tenant, without notice to or consent by Guarantor, may at any time
or times enter into such separate written amendments respecting the Lease as
they may deem appropriate, without notice to or consent from Guarantor, and
Guarantor shall not be released thereby, but shall continue to be fully liable
for the payment and performance of all obligations of Tenant under the Lease as
so amended; provided, however, if, and only if, at any time (a) Tenant is not an
Affiliate of Guarantor, and (b) Guarantor delivers written notice to Landlord
certifying that Tenant is not an Affiliate of Guarantor, then, notwithstanding
Section 4 of this Guaranty, Guarantor’s written consent to any separate written
amendment of the Lease shall thereafter be required, such consent not to be
unreasonably withheld; provided, however, that if Guarantor’s consent is not so
obtained, this Guaranty shall remain in full force and effect, but Guarantor
shall not be liable hereunder for any increased obligations of Tenant under any
such separate written amendment (and Guarantor shall have no other remedy for
Landlord and Tenant failing to obtain its written consent to such



--------------------------------------------------------------------------------

amendment). Nothing herein shall be construed as limiting Tenant’s Obligations
guaranteed hereunder except as expressly provided in this Section, and without
limiting the foregoing, in no event shall Guarantor’s obligations hereunder be
modified or released due to any consent or approval granted or withheld by
Landlord or Tenant under the express terms of the Lease, or the exercise of any
rights of Landlord or Tenant under the terms of the Lease (other than entering
into a separate written amendment to the Lease as expressly described herein).

14.    Financial Statements. In accordance with Section 27.1 of the Lease,
Guarantor shall furnish to Tenant, at Landlord’s written request, financial
statements of Guarantor as provided for therein (whether or not the Lease is
terminated or expires).

15.    Bankruptcy. The liability of Guarantor hereunder shall in no way be
affected by (a) the release or discharge of Tenant in any creditors,
receivership, bankruptcy or other proceedings; (b) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy or
of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provisions of the United
States Bankruptcy Code or other statute or from the decision in any court,
(c) the rejection or disaffirmance of the Lease in any such proceedings; (d) the
assignment or transfer of the Lease by Tenant to any subsidiary or Affiliate of
Guarantor; (e) any change of control of Tenant to an Affiliate of Guarantor; or
(f) any disability or other defense of Tenant other than the defense of payment.
As used herein, “Affiliate” means any person or entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with Guarantor.

16.    Further Assurances. In order to carry out the terms and intent of this
Guaranty more effectively, Guarantor agrees to do all reasonable acts reasonably
necessary to preserve for Landlord the benefits of this Guaranty and will,
within thirty (30) days after receipt of written request from Landlord, execute
all agreements and instruments acceptable in form and substance to Guarantor,
acting reasonably, which Landlord may from time to time reasonably request for
that purpose.

17.    Prevailing Party. In the event that Landlord should institute any suit
against Guarantor for violation of or to enforce any of the covenants or
conditions of this Guaranty, or should either party institute a suit against the
other for a declaration of rights hereunder, or should either party intervene in
any suit in which the other is a party, to enforce or protect its interest or
rights hereunder, the prevailing party in any such suit shall be entitled to all
of its costs, expenses and reasonable fees of its attorney(s) in connection
therewith. “Prevailing party” shall be the party whose position is substantially
upheld in the final judgment rendered in such action. Where neither party
achieves a complete victory on all claims, it is within the discretion of the
trial court to determine which party, if either, “prevailed” for the purpose of
awarding attorneys’ fees.

18.    Successors and Assigns. Guarantor shall not assign this Guaranty without
the prior written consent of Landlord, which consent Landlord may withhold in
its sole discretion. Any assignment of this Guaranty by Guarantor without the
prior written consent of Landlord shall be null and void ab initio. This
Guaranty shall be binding upon Guarantor and the successors and assigns of
Guarantor, and shall inure to the benefit of Landlord and its successors and
assigns. Without limitation, this Guaranty shall remain in full force and effect
with respect to any surviving



--------------------------------------------------------------------------------

entity of any merger of Guarantor of or with any other entity or resulting from
any other corporate reorganization of Guarantor and nothing contained herein
shall be construed to limit or prohibit Guarantor’s right to merge or
reorganize; provided, however, that in the event Guarantor’s entity form or
name, or both, changes as a result of any such merger or reorganization, then
Guarantor shall deliver written notice of same to Landlord not less than five
(5) Business Days after such merger or reorganization becomes effective, and
thereafter Guarantor agrees to deliver to Landlord a substitute guaranty in form
and substance materially identical to this Guaranty, within five (5) Business
Days after any request therefor by Landlord, but whether or not such execution
and delivery shall take place the surviving or purchasing corporation shall be
bound by this Guaranty as if it had executed and delivered such guaranty.

19.    Amended and Restated Guaranty. Upon the effective date of any Partial
Lease Assignment with respect to an Assigned Leased Property, this Guaranty
shall be automatically amended and restated with respect to the applicable
Amended and Restated Lease upon all of the terms, covenants, conditions, and
agreements set forth in this Guaranty (each, an “Amended and Restated
Guaranty”), except that any references herein to (i) Landlord shall mean New
Landlord (together with any permitted successors and permitted assigns thereof),
(ii) Tenant shall mean New Tenant (together with any permitted successors and
permitted assigns thereof), and (iii) the Lease shall mean the Amended and
Restated Lease, and any extensions, modifications or renewals thereof. Any such
Amended and Restated Guaranty shall be self-operative without execution of any
Amended and Restated Guaranty or any further instrument on the part of either of
New Landlord or Guarantor. Notwithstanding the foregoing, in connection with any
Partial Lease Assignment, the applicable New Landlord at its sole cost and
expense may (but is not obligated to) prepare in writing the applicable Amended
and Restated Guaranty, and Guarantor shall execute and deliver to such New
Landlord any such Amended and Restated Guaranty within five (5) Business Days
after delivery thereof to Guarantor, but whether or not execution and delivery
of such Amended and Restated Guaranty shall take place, upon the effective date
of such Partial Lease Assignment, Guarantor shall be bound by the
above-described Amended and Restated Guaranty as if it had been executed and
delivered by Guarantor.

20.    Amended Guaranty. Upon the effective date of any addition of a Substitute
Property or New Leased Property to the Leased Properties under the Lease, or the
removal of any Replacement Property or Removed Leased Property from the Leased
Properties under the Lease, in each case in accordance with the terms of the
Lease, this Guaranty shall remain in full force and effect solely with respect
to all Leased Properties and Tenant’s Obligations as so modified thereby, and
accordingly this Guaranty shall be automatically amended (each, a “Leased
Property Change Guaranty Amendment”) to take into account such modified Tenant’s
Obligations. Any such Leased Property Change Guaranty Amendment shall be
self-operative without execution of any Leased Property Change Guaranty
Amendment or any further instrument on the part of either of Landlord or
Guarantor. Notwithstanding the foregoing, in connection with any such
modification to the Tenant’s Obligations hereunder, Landlord at its sole cost
and expense may (but is not obligated to) prepare in writing the applicable
Leased Property Change Guaranty Amendment, and Guarantor shall execute and
deliver to such Landlord any such Leased Property Change Guaranty Amendment
within five (5) Business Days after delivery thereof to Guarantor, but whether
or not execution and delivery of such Leased Property Change Guaranty Amendment
shall take place, upon the effective date of such change to the Leased
Properties in accordance with the Lease, Guarantor shall be bound by the
above-described Leased Property Change Guaranty Amendment as if it had been
executed and delivered by Guarantor.



--------------------------------------------------------------------------------

21.    Facsimile and Email. The executed signature page of this Guaranty
transmitted via facsimile or electronic mail shall be valid and binding as an
original signature and shall be considered an agreement the Guarantor to fully
execute and deliver originally signed copies of this Guaranty.

22.    Estoppel. Landlord and Guarantor shall each, at any time and from time to
time (but not more frequently than once per year unless required in connection
with a sale or financing), within 30 days following request by the other,
execute, acknowledge and deliver to the other a statement certifying that this
Guaranty is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
such modifications) and that to the certifying party’s knowledge, Guarantor is
not in default hereunder (or if there is such a default, describing such default
in reasonable detail).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE GUARANTOR HAS EXECUTED this Guaranty as of the date first written above.

[                    ],

a                     

 

By:                                                                          
Name: Bradley Beckstrom Its:       Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

to Guaranty

Unitary Master Sublease, dated as of the date hereof, by and between Landlord
and Tenant.



--------------------------------------------------------------------------------

EXHIBIT E

RESERVED



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DEED

[SUBJECT TO ANY FORMAT CHANGES REQUIRED BY THE APPLICABLE STATE

AND COUNTY FOR RECORDING PURPOSES]

When recorded mail to:

 

 

  

 

  

 

  

 

  

SPECIAL WARRANTY DEED

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,                                                  , a
                     (“Grantor”), hereby conveys to [                    , a
                    ], a                      (“Grantee”), that certain parcel
of land located in                     , County of                     , State
of                     , and legally described on Exhibit A attached hereto and
incorporated herein by this reference (the “Property”), together with all
buildings and other improvements located thereon, if any, and all and singular
the rights, privileges and appurtenances thereto in any manner belonging to said
Grantor.

And Grantor, for itself, and its successors and assigns, does hereby covenant,
promise and agree, to and with Grantee, its successors and assigns, that it has
not done or suffered to be done, anything whereby the property hereby granted
is, or may be, in any manner encumbered or charged, except as herein recited,
that Grantor is lawfully seized of said property in fee simple; that Grantor has
good right and lawful authority to grant and convey said real property and
hereby warrants the title to said property, and that said property against all
persons lawfully claiming, or to claim the same, by through and under Grantor,
but not otherwise, Grantor will WARRANT AND DEFEND, subject to current taxes not
yet due and payable; patent reservations; all leases, liens, covenants,
conditions, restrictions, reservations, easements, encumbrances and declarations
or other matters of record or to which reference is made in the public record,
the state of facts which a physical inspection, or accurate survey, of the
Property would reveal; and the applicable zoning and use regulations of any
municipality, county, state, or the United States affecting the Property.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed as of the
day and year written below.    

DATED as of the                      day of             , 202    .

 

GRANTOR:                                      
                                                , an
                                                                                
By:                                          
                                     Name:
                                                                          Title:
                                                                           

STATE OF                              )

                                                  ) ss.

County of                                 )

The foregoing instrument was acknowledged before me this      day of
            , 202  , by                     , the                     ., an
                    , on behalf thereof.

 

 

Notary Public

My Commission Expires:

 

                                                 



--------------------------------------------------------------------------------

EXHIBIT A TO DEED

(LEGAL DESCRIPTION)

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

DECLARATION OF EASEMENTS, COVENANTS AND RESTRICTIONS

RECORDING REQUESTED AND

WHEN RECORDED RETURN TO:

 

 

 

(Space above this line for Recorder’s use only)

DECLARATION OF EASEMENTS,

COVENANTS, CONDITIONS, AND RESTRICTIONS

THIS DECLARATION OF EASEMENTS, COVENANTS, CONDITIONS, AND RESTRICTIONS (this
“Declaration”) is made and entered into this      day of             , 202  , by
and between [                        ], a
[                                        ] (“Supermarket Parcel Owner”) and
[                                        ], a
[                                        ] (“Fuel Facilities Parcel Owner”).

RECITALS

A.    Supermarket Parcel Owner is the owner of that certain real property
situated in the                     , more particularly described in Schedule I
attached hereto and incorporated herein by this reference (the “Supermarket
Parcel”).

B.    Fuel Facilities Parcel Owner the owner of that certain real property
situated in the                     , more particularly described in Schedule II
attached hereto and incorporated herein by this reference (the “Fuel Facilities
Parcel”) (the Supermarket Parcel and the Fuel Facilities Parcel are hereinafter
sometimes referred to each as a “Parcel” and collectively “Parcels”). The Fuel
Facilities Parcel is currently improved with a building or kiosk and fuel
facilities consisting of fuel islands, fuel island canopies, fuel pumps, fuel
storage tanks, piping, tank filling ports, compressed air islands, trash
receptacles, air hoses, water hoses and other structures or equipment associated
with selling and dispensing of gasoline, motor fuel and or non-packaged
petroleum products (“Fuel Facilities”).

C.    Supermarket Parcel Owner and Fuel Facilities Parcel Owner, together with
their successors and assigns with respect to each Parcel, are hereinafter
sometimes referred to each as an “Owner” and collectively “Owners”.

D.    The Owners desire to provide for certain rights of the Owners and to (1)
impose certain restrictions upon the Fuel Facilities Parcel for the benefit of
the Supermarket



--------------------------------------------------------------------------------

Parcel and the present and future owners thereof, on the terms and conditions
hereinafter set forth and (2) impose certain restrictions upon the Supermarket
Parcel for the benefit of the Fuel Facilities Parcel and the present and future
owners thereof, on the terms and conditions hereinafter set.    

E.    The Supermarket Parcel and the Fuel Facilities Parcel, the Owners thereof,
and their successors and assigns, shall continue to be subject to (and benefited
by, as the case may be) the easements, covenants, restrictions, liens and
encumbrances set forth in any reciprocal easement agreement, operating
agreement, common areas maintenance agreement or declaration of record
(collectively, the “Existing Declaration”), in addition to the restrictions set
forth in this Declaration. To the extent of any inconsistency between the
provisions of this Declaration and the Existing Declaration, the more
restrictive provision shall apply. The provisions of this Declaration shall be
for the exclusive benefit of the Supermarket Parcel and the Fuel Facilities
Parcel and may not be enforced by the owner or occupant of any other property or
enforced for the benefit of any other property.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties, the Owners agrees as follows:

1.    BUILDING AND COMMON AREA.

1.1     Construction Requirements. All buildings and structures on the Parcels
shall be constructed and maintained in accordance with all local, state and
federal laws, rules and regulations applicable thereto. All work performed in
the construction, maintenance, repair, replacement, alteration or expansion of
any improvements on the Parcels (the “Work”) shall be effected as expeditiously
as reasonably possible. All staging for the Work including, without limitation,
the location of any temporary buildings or construction sheds, the storage of
building materials, and the parking of construction vehicles and equipment shall
be limited to the Parcel on which such Work is being performed unless otherwise
approved in writing by the other Owner. The Owner of the Parcel on which the
Work is being performed shall, at its sole cost and expense, promptly repair and
restore or cause to be promptly repaired and restored to its prior condition all
buildings, improvements, signs, utility lines and Common Area damaged or
destroyed in the performance of the Work.

1.2     Common Area. All those areas on the Supermarket Parcel and the Fuel
Facilities Parcel which are not now or hereafter improved with a building or
Fuel Facilities shall constitute common area (“Common Area”). Except as
otherwise specifically provided in this Declaration, the Common Area on each
Parcel is hereby reserved for the sole and exclusive use of the Owner of the
respective Parcel, its tenants, contractors, employees, agents, customers,
licensees, and invitees and the subtenants, contractors, employees, agents,
customers, licensees and invitees of such tenants. The Common Area on each
Parcel may be used for vehicular driving, parking (except that there shall be no
multilevel parking), pedestrian traffic, directional signs, sidewalks, walkways,
landscaping, perimeter walls and fences, parking lot lighting, recycle centers,
utility lines, cart corrals and for no other purpose unless specifically
provided for in this Declaration.



--------------------------------------------------------------------------------

2.    EASEMENTS.

2.1     Access Easement. The Owner of the Fuel Facilities Parcel, as grantor,
hereby grants to the Owner of the Supermarket Parcel, its tenants, contractors,
employees, agents, customers, licensees and invitees, and the subtenants,
contractors, employees, agents, customers, licensees and invitees of such
tenants, for the benefit of the Owner of the Supermarket Parcel, as grantee, a
nonexclusive perpetual easement solely for ingress and egress by vehicular and
pedestrian traffic, over and across the Common Area located on the Fuel
Facilities Parcel, except for those areas devoted to service facilities or
drive-up or drive-through customer service facilities. The Owner and occupant of
the Supermarket Parcel, as grantor, grants to the Owner and occupant of the Fuel
Facilities Parcel, its tenants, contractors, employees, agents, customers,
licensees and invitees, and the subtenants, contractors, employees, agents,
customers, licensees and invitees of such tenants, for the benefit of the
occupant of the Fuel Facilities Parcel, as grantee, a nonexclusive perpetual
easement solely for ingress and egress by vehicular and pedestrian traffic over
and across the Common Area located on the Supermarket Parcel, except for those
areas devoted to service facilities or drive-ups or drive-through customer
service facilities. Except as otherwise expressly set forth herein, no Owner
shall block or obstruct the use of the access easements described herein or use
such access easements in a manner that is inconsistent with or detrimental to
the use of such access easement for the purposes set forth herein or the other
Owner’s business.

2.2     Sign Easement. The Owner of the Fuel Facilities Parcel, as grantor,
hereby grants to the Owner of the Supermarket Parcel, its tenants, contractors,
employees, agents, customers, licensees and invitees, and the subtenants,
contractors, employees, agents, customers, licensees and invitees of such
tenants, for the benefit of the Owner of the Supermarket Parcel, as grantee, a
perpetual easement under, through and across the Common Area on the Fuel
Facilities Parcel for the operation, maintenance, repair and replacement of the
free-standing signs located thereon that benefit the Supermarket Parcel, if any,
and all utility lines appurtenant thereto. The Owner of the Supermarket Parcel,
as grantor, hereby grants to the Owner of the Fuel Facilities Parcel, its
tenants, contractors, employees, agents, customers, licensees and invitees, and
the subtenants, contractors, employees, agents, customers, licensees and
invitees of such tenants, for the benefit of the Owner of the Fuel Facilities
Parcel, as grantee, a perpetual easement under, through and across the Common
Area on the Supermarket Parcel for the operation, maintenance, repair and
replacement of the free-standing signs located thereon that benefit the Fuel
Facilities Parcel, if any, and all utility lines appurtenant thereto; provided,
however, to the extent there is a free-standing pylon or monument sign located
on the Supermarket Parcel as of the date of this Declaration which includes
space on such signage for the Owner or occupant of the Fuel Facilities Parcel,
then the Owner of the Supermarket Parcel shall not remove, alter or modify such
signage without the consent of the Owner and occupant of the Fuel Facilities
Parcel. Any new signs to be installed by the Owner of the Supermarket Parcel on
the Common Area of the Fuel Facilities Parcel must be approved in writing by the
Owner of the Fuel Facilities Parcel, which approval shall not be unreasonably
withheld or delayed. No signs, buildings or other structures shall be installed
on either of the Parcels that interfere with or block the view of the
free-standing signs located thereon from the adjacent roads and highways.



--------------------------------------------------------------------------------

2.3     Utilities Easement. The Owner of the Fuel Facilities Parcel, as grantor,
hereby grants to the Owner of the Supermarket Parcel, its tenants, contractors,
employees, agents, customers, licensees and invitees, and the subtenants,
contractors, employees, agents, customers, licensees and invitees of such
tenants, for the benefit of the Owner of the Supermarket Parcel, as grantee, a
perpetual easement under, through and across the Common Area of the Fuel
Facilities Parcel for the installation, operation, maintenance, repair and
replacement of facilities and systems for transmission of utility services,
including, but not limited to, water drainage and storage systems or structures;
fire protection, irrigation and domestic water mains; sewer lines; telephone
lines; electrical conduits or systems; telecommunication, computer lines, data
conduits and pneumatic conduits; gas mains and other public or private utilities
(“Utility Lines”) so long as one or more of the aforedescribed uses does not
materially interfere with the operation of or materially lessen the value of the
Fuel Facilities (which shall be determined at the time such Utility Line is
installed). The Owner of the Fuel Facilities Parcel agrees to grant such
additional easements as are reasonably required by any public or private utility
for the purpose of providing Utility Lines provided such easements are not
otherwise inconsistent with the provisions of this Declaration, so long as the
use of the additional easement does not materially interfere with the operation
of or materially lessen the value of the Fuel Facilities (which shall be
determined at the time such Utility Line is installed). The Owner of the
Supermarket Parcel, as grantor, hereby grants to the Owner of the Fuel
Facilities Parcel, its tenants, contractors, employees, agents, customers,
licensees and invitees, and the subtenants, contractors, employees, agents,
customers, licensees and invitees of such tenants, for the benefit of the Owner
of the Supermarket Parcel, as grantee, a perpetual easement under, through and
across the Common Area of the Supermarket Parcel for the installation,
operation, maintenance, repair and replacement of Utility Lines so long as one
or more of the aforedescribed uses does not materially interfere with the
operation of or materially lessen the value of the Supermarket Parcel. The Owner
of the Supermarket Parcel agrees to grant such additional easements as are
reasonably required by any public or private utility for the purpose of
providing Utility Lines provided such easements are not otherwise inconsistent
with the provisions of this Declaration. At any time that Albertsons Companies,
Inc. (or its successor), or an affiliate of Albertsons Companies, Inc. (or its
successor) is neither operating nor occupying both Parcels, at the reasonable
request of either Owner, an Owner (the “Requesting Owner”) may elect to
separately meter some or all of the Utility Line at the Requesting Owner’s cost
and expense and in such event each of the Owners will pay the metered cost of
usage to their respective Parcel.

2.4     Parking Easement. Each Owner shall have a nonexclusive easement for
vehicular access to and parking upon, over and across the parking areas within
the Common Area located from time to time on each of the other Parcels, for the
use of said Owner and its Permittees (hereinafter defined); provided, however,
in no event shall employees of an Owner be permitted to utilize the easement
contemplated by this Section 2.4. As used herein the term “Permittee” shall mean
all Occupants and the officers, directors, partners, agents, contractors,
customers, vendors, suppliers, visitors, invitees, licensees, subtenants, and
concessionaires of the occupants of the Parcels. Notwithstanding anything to the
contrary in this Declaration or otherwise, the Owner of each Parcel shall have
the sole right to determine the number and location of any parking spaces
located on its Parcel in accordance with any applicable laws and regulations.



--------------------------------------------------------------------------------

3.    COMMON AREA MAINTENANCE.

3.1     Maintenance by Individual Owners. Except as otherwise provided in this
Declaration, commencing on the date of this Declaration, each Owner, at such
Owner’s sole cost and expense, shall maintain the Common Area and service
facilities located on such Owner’s Parcel at all times in good and clean
condition and repair in a quality and condition comparable to the quality and
condition of first class shopping centers within the general area in which the
Parcels are located.

3.2     Maintenance by Owner of the Supermarket Parcel. To the extent certain
items of Common Area maintenance cannot practically be segregated or allocated
between the Parcels as agreed upon by the Owners of the Parcels (“Shared
Maintenance Items”), the Owner of the Supermarket Parcel shall perform such
maintenance itself or contract with a third party or parties to perform any such
maintenance. The Owner of the Fuel Facilities Parcel will reimburse the Owner of
the Supermarket Parcel for its Pro Rata Share (as hereinafter defined) of all
such Common Area expenses. Such costs shall include all reasonable expenses
incurred for labor, services, equipment, supplies and materials in connection
therewith. The Owner of the Supermarket Parcel shall bill the Owner of the Fuel
Facilities Parcel for its Pro Rata Share of the costs incurred by the owner of
the Supermarket Parcel in performing the Shared Maintenance Items no more often
than monthly in arrears and such costs shall be payable within thirty (30) days
after receipt of an invoice therefore and, if requested, supporting
documentation maintained by the Owner of the Supermarket Parcel in its ordinary
course of business. For purposes of this Declaration, the Fuel Facilities
Parcel’s “Pro Rata Share” shall be based on a fraction, the numerator of which
is the square footage of the land area on the Fuel Facilities Parcel and the
denominator of which is the total square footage of the land area on the
Supermarket Parcel and the Fuel Facilities Parcel.

3.3    Emergencies. In the event of any emergency requiring maintenance or
repair of any portion of the access easement, any Owner may, at its option and
without notice to the other Owner, undertake such action as is reasonably
required in response to such emergency, pay any and all reasonable costs and
charges associated therewith, and (if applicable) obtain reimbursement from the
Owner responsible for such maintenance, repair or other performance under this
Declaration. Each Owner grants the other Owner a temporary easement to enter
onto the granting Owner’s property to perform the cure work described herein (if
the conditions herein are met).

4.    RESTRICTIONS.

4.1     Use Restrictions. The Fuel Facilities Parcel shall not be used or
occupied (a) as a supermarket (which shall be defined as any store or department
primarily devoted to the retail sale of food for off-premises consumption), drug
store, or any combination thereof; (b) for the sale of fresh or frozen meat,
fish, poultry or produce for off-premises consumption; or (c) for the sale or
offer for sale of any pharmaceutical products requiring dispensation through a
pharmacy or the services of a registered or licensed pharmacist; provided,
however, the aforesaid restrictions shall not be deemed to prohibit (i) the
operation of a convenience store selling foods, snacks, alcoholic beverages for
off-premises consumption, and any items typically found or sold in a convenience
store, or (ii) the operation of a free standing “fast food” restaurant, such as,
but not limited to, Wendy’s, McDonald’s, Burger King or Subway Sandwiches. The
Supermarket Parcel shall not be used or occupied as a facility selling and
dispensing gasoline, motor fuel or other non-packaged petroleum products.



--------------------------------------------------------------------------------

4.2    Special Use Restrictions. No part of the Fuel Facilities Parcel shall be
used for any Noxious Uses (hereinafter defined). For purposes of this
Section 4.2, a “Noxious Use” means any of the following uses:

 

  1.

any unlawful use;

 

  2.

tanning, bowling alley, karate center, skating rink, or other live sports
facility other than a first class or nationally or regionally recognized gym,
fitness center or spa;

 

  3.

any laundromat or commercial laundry or dry cleaning plant (other than shops
serving as a drop-off and pick-up cleaning establishment which do no processing
on their premises);

 

  4.

funeral parlor, crematorium, mortuary or similar service;

 

  5.

off track betting or bingo parlor, or other betting or gambling establishment;

 

  6.

any billiard or pool room;

 

  7.

any cash for gold, or so called “second hand” or surplus store, pawn shop, flea
market, swap meet, junk yard, or auction fire sale, bankruptcy or “going out of
business” sale, liquidation, second hand or surplus store or flea market
(excluding any store that is part of a recognized national or regional chain of
first class stores selling second hand merchandise, including, but not limited
to, Funcoland, Play It Again Sports and Once Upon A Child, and excluding quality
antique stores);

 

  8.

massage parlor (excluding (a) facilities for therapeutic massage incidental to a
permitted retail use such as a first class or nationally or regionally
recognized day spa and (b) nationally or regionally recognized massage chains of
comparable quality to Massage Envy);

 

  9.

living quarters (including, without limitation, drug rehabilitation or “halfway”
house) or for residential purposes;

 

  10.

theater (movie or live), movie theater, auditorium or meeting hall, catering or
banquet facility, night club, discotheque, dance hall or ballroom; provided,
however, that use of electronic media incidental to another permitted use shall
not be a prohibited use

 

  11.

church or other place of public assembly or religious worship, except that
retail stores selling religious merchandise are expressly not prohibited;

 

  12.

any gun range or use which involves any unusual firing, explosive or other
damaging or dangerous hazard (but excluding the storage, display or sales of
fireworks);

 

  13.

pornographic use (i.e., the exhibition, sale or display of sexually explicit
printed materials, audio or video tapes, videocassettes, or film, or sexual
devices or sexually oriented entertainment unless, (i) incidental to a permitted
use, (ii) permitted by law, and (iii) commonly exhibited, sold, rented or
displayed in first class shopping centers similar in the metropolitan area where
the property is located), adult book or video tape store (i.e., stores a
significant part of the inventory of which is not available for sale or rental
to children under 15 years old because such inventory explicitly deals with or
depicts human sexuality);

 

  14.

hotel or motel;



--------------------------------------------------------------------------------

  15.

school (except training incidental to a retail use; provided same is conducted
within the applicable retail premises), library, reading room, beauty school, or
barber college;

 

  16.

drug paraphernalia store or so called “head” shop;

 

  17.

any trailer court, mobile home park, sales office or lot for sale, rental or
leasing of new or used boats, automobiles, motorcycles, trucks, mobile homes,
trailers or other vehicles, labor camp, junk yard, stockyard;

 

  18.

off-track betting, gambling, gaming or check cashing facility (other than a bona
fide banking institution);

 

  19.

Amusement park, carnival, circus, fair, disco, or nightclub;

 

  20.

animal kennel, or animal raising or boarding (other than pet supply stores and
veterinarian offices that are an incidental use in a national or regional pet
store, provided the same does not sell animals raised in puppy mills);

 

  21.

any assembling or manufacturing facility;

 

  22.

any factory, processing or rendering plant;

 

  23.

any dust, dirt or fly-ash in excessive quantities;

 

  24.

any industrial use or other use for a purpose which causes strong or offensive
odors, fumes, dust or vapors and/or untidiness; any distilling, refining,
smelting, agriculture or mining operation; or drilling for or removal of
subsurface substances, dumping, disposal, incineration or reduction of garbage
or refuse (other than handling or reducing such waste produced on the premises
from otherwise authorized uses and, in such latter event, only if handled in a
reasonably clean and sanitary manner), provided, however, that such activities
will be permitted in connection with the construction of buildings and tenant
improvements.

4.3    Hazardous Materials. The Owner of the Fuel Facilities Parcel shall not
use or permit the use, handling, generation, storage, release, disposal or
transportation of Hazardous Materials, other than Permitted Materials
(hereinafter defined), on, about, or under the Fuel Facilities Parcel, and the
Owner of the Fuel Facilities shall cause such use, handling, generation,
storage, release, disposal or transportation of Permitted Materials to be done
in the ordinary course of its operation of the business at the Fuel Facilities
Parcel and in compliance with all Environmental Laws (hereinafter defined). For
purposes of this Declaration, “Hazardous Material” means any substance or
material currently or in the future regulated, classified, defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “acutely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “pollutant”, “contaminant” or
“known to cause cancer or reproductive toxicity”, (or words of similar import),
petroleum products (including crude oil or any fraction thereof), asbestos or
asbestos containing materials, PCBs, or any other chemical, substance or
material which is prohibited, limited or regulated under any Environmental Law
(hereinafter defined). “Environmental Law” means current or future federal,
state, or local laws, statutes, ordinances, rules, regulations, orders, permits,
licenses, decrees, common law, treaties and other pronouncements having the
effect of law and regulating, relating to, or protecting health and safety, the
environment or natural resources, or imposing liability or standards concerning
materials or substances known or suspected to be toxic or hazardous to health
and safety, the environment, or



--------------------------------------------------------------------------------

natural resources. For purposes of this Declaration, “Permitted Materials” means
Hazardous Materials which are motor fuels (and components thereof and additions
thereto) stored or dispensed through any Fuel Facilities, petroleum products for
retail sale, batteries or energy and electricity storage, transmission and
dispensing equipment used for the energizing of automobiles and other vehicles
and other commercial products in retail packaging or containers for sale that
constitute or contain Hazardous Materials, or cleaning, maintenance and office
supplies in reasonable commercial quantities utilized in the ordinary course of
the occupant of the Fuel Facilities Parcel’s business that constitute or contain
Hazardous Materials.

5.    INSURANCE, TAXES, UTILITIES, TAX PARCEL DIVISION. Each Owner shall at all
times any easement is in effect maintain comprehensive public liability
insurance covering such easement or easements on its Parcel in amounts that are
commercially reasonable. Each Owner shall pay for its own potable water service
and maintain and pay for its own electric and natural gas utilities. Each Owner
shall pay real estate taxes and assessments on its Parcel, including that
portion within any easement area covered by this Declaration.

6.    EXISTING DECLARATION. From and after the date of this Declaration, the
Owners of the Supermarket Parcel and the Fuel Facilities Parcel shall, with
respect to their respective Parcel, fully perform all of the obligations
otherwise imposed by the Existing Declaration, notwithstanding that there is no
mention of the Supermarket Parcel and the Fuel Facilities Parcel (or any Owner
thereof) in the Existing Declaration.

7.    NO RIGHTS IN PUBLIC/THIRD PARTY BENEFICIARIES. Nothing contained in this
Declaration shall be construed as creating any rights in the general public or
as dedicating for public use any portion of the Supermarket Parcel or the Fuel
Facilities Parcel. This Declaration is not intended to create, nor shall it in
any way be interpreted or construed to create, any third party beneficiary
rights in any person not a party hereto.

8.    REMEDIES. In the event of a breach of any of the terms or provisions of
this Declaration, and subject to the terms herein, the non-defaulting party
shall be entitled to exercise any and all available remedies at law or in equity
for full and adequate relief from such breach, which remedies shall be
cumulative. Notwithstanding anything to the contrary contained in this
Declaration, in no event shall any default or breach under this Declaration
entitle any party to seek or to enforce the cancellation, rescission, or
termination in whole or in part of this Declaration or of any of the easements
or use restrictions herein granted. In the event of any violation or threatened
violation by any person of any of the provisions of this Declaration, any or all
of the parties shall have the right to enjoin such violation or threatened
violation in a court of competent jurisdiction. The right of injunction shall be
in addition to all other remedies set forth in this Declaration or provided by
law or equity.

9.    INTENTIONALLY OMITTED.

10.    MISCELLANEOUS.

10.1     Notices. Any notice to be given by any party under this Declaration
shall be given in writing and delivered in person, or by reputable nationwide
overnight courier (e.g., Federal



--------------------------------------------------------------------------------

Express), or forwarded by certified or registered mail, postage prepaid, return
receipt requested, at the address indicated below, unless the party giving such
notice has been notified, in writing, of a change of address:

 

   Supermarket Parcel Owner:    [                                         ]   
[                                         ]   
[                                         ]    Attention:    E-Mail: with a copy
to:    [                                         ]   
[                                         ]   
[                                         ]    Attention:    E-Mail: and a copy
to:    [                                         ]   
[                                         ]   
[                                         ]    Attention:    Email: Fuel
Facilities Parcel Owner:    c/o Albertsons Companies, Inc.    250 Parkcenter
Boulevard    Boise, Idaho 83706    Attention:        Travis M. Molis    E-Mail:
           travis.molis@albertsons.com    with a copy to:    c/o Albertsons
Companies, Inc.    250 Parkcenter Boulevard    Boise, Idaho 83706    Attention:
       Brad Beckstrom    E-Mail:            Bradley.Beckstrom@albertsons.com   
and a copy to:    Greenberg Traurig, LLP    77 W. Wacker Drive, Suite 3100   
Chicago, Illinois 60601    Attention:         Corey Light    E-Mail:
            lightc@gtlaw.com



--------------------------------------------------------------------------------

Any such notice shall be deemed effective on the date on which such notice is
delivered, if notice is given by personal delivery or overnight courier, or if
notice is sent through the United States mail, on the date of actual delivery as
shown by the addressee’s receipt or upon the expiration of three (3) days
following the date of mailing, whichever first occurs.

10.2     Attorneys’ Fees. In the event a party institutes any legal action or
proceeding for the enforcement of any right or obligation contained in this
Declaration, the prevailing party shall be entitled to recover from the
unsuccessful party its costs and reasonable attorneys’ fees incurred in the
preparation and prosecution of such action or proceeding.

10.3     Amendment. The parties agree that this Declaration may be terminated,
modified, or amended only by the written consent of all record Owners of the
Supermarket Parcel and the Fuel Facilities Parcel. Any such termination,
modification, or amendment of this Declaration shall be evidenced by a document
that has been fully executed and acknowledged by all such Owners and recorded in
the official records of the County Recorder of the County in which the Parcels
are located.

10.4     Consents. Wherever in this Declaration the consent or approval of a
party is required, unless otherwise expressly provided in this Declaration, such
consent or approval shall not be unreasonably withheld or delayed. Any request
for consent or approval shall: (a) be in writing; (b) specify the Section hereof
which requires that such notice be given or that such consent or approval be
obtained; and (c) be accompanied by such background data as is reasonably
necessary to make an informed decision thereon.

10.5     No Waiver. No waiver of any default of any obligation by any party to
this Declaration shall be implied from any omission by the other party to take
any action with respect to such default.

10.6     No Agency. Nothing in this Declaration shall be deemed or construed by
any third party or by any third person to create the relationship of principal
and agent or of limited or general partners or of joint venturers or of any
other association between the Owner of the Supermarket Parcel and the Owner of
the Fuel Facilities Parcel.

10.7     Covenants to Run with Land. It is intended that each of the easements,
covenants, conditions, restrictions, rights, and obligations set forth in this
Declaration shall run with the land and create equitable servitudes in favor of
the real property benefited thereby, shall bind every person having any fee,
leasehold, or other interest therein and shall inure to the benefit of the
respective parties and their successors, assigns, heirs, and personal
representatives. However, no easement, covenant, condition, restriction, or
other right or benefit accruing under this Declaration in favor of any Parcel
shall be assignable, transferable, or otherwise delegable to or for the benefit
of neighboring real property that is not a Parcel hereunder (for example, the
Owner of the



--------------------------------------------------------------------------------

Supermarket Parcel shall have no right to assign the easement for vehicular
access over the Common Areas of the Fuel Facilities Parcel arising under this
Declaration in favor of other real property in the vicinity of the Parcels).

10.8     Grantee’s Acceptance. The grantee of any Parcel or any portion thereof,
by acceptance of a deed conveying title thereto or the execution of a contract
for the purchase thereof, whether from an original party or from a subsequent
Owner of such Parcel, shall accept such deed or contract upon and subject to
each and all of the easements, covenants, conditions, restrictions, and
obligations contained herein. By such acceptance, any such grantee shall, from
and after the date of such transfer, for himself and his successors, assigns,
heirs, and personal representatives, covenant, consent, and agree to and with
all other parties, to keep, observe, comply with, assume the burdens of and
perform the obligations and agreements set forth herein with respect to the
property so acquired by such grantee, whereupon the grantor of such property
shall be released from such obligations and agreements thereafter arising in
respect of such property.

10.9     Intentionally Omitted.

10.10    Severability. Each provision of this Declaration and the application
thereof to the Supermarket Parcel and the Fuel Facilities Parcel are hereby
declared to be independent of and severable from the remainder of this
Declaration. If any provision contained in this Declaration shall be held to be
invalid or to be unenforceable or not to run with the land, such holding, shall
not affect the validity or enforceability of the remainder of this Declaration.
In the event the validity or enforceability of any provision of this Declaration
is held to be dependent upon the existence of a specific legal description, the
parties agree to promptly cause such legal description to be prepared.

10.11     Time of Essence. Time is of the essence of this Declaration.

10.12     Entire Agreement. This Declaration contains the complete understanding
and agreement of the parties with respect to all matters referred to in this
Declaration, and all prior representations, negotiations, and understandings are
superseded by this Declaration.

10.13     Estoppel Certificate. Each party, upon the written request of another
party, shall execute, acknowledge, and deliver, without charge and within thirty
(30) days following such request to such requestor or, if requested, such
requestor’s mortgagee, prospective mortgagee, prospective transferee or
prospective tenant, an estoppel certificate certifying that this Declaration is
unmodified and in full force and effect, that no party is in default under this
Declaration (or stating such default(s), if any, are claimed), whether to such
party’s knowledge any unpaid costs or liens exist with respect to the requesting
party’s performance under this Declaration and setting forth such other
information as may reasonably be requested.

10.14     Subordinate Declarations. Nothing contained in this Declaration shall
be deemed to prohibit the recording by a party of additional easements,
covenants, conditions, or restrictions applicable to such party’s Parcel only,
so long as the same are subordinate to this Declaration and not in conflict with
this Declaration.



--------------------------------------------------------------------------------

10.15     Governing Law and Jurisdiction. The laws of the State in which the
Parcels are located shall govern the interpretation, validity, performance, and
enforcement of this Declaration. The parties irrevocably consent to jurisdiction
and venue in the State in which the Parcels are located and agree not to attempt
to remove or transfer any action properly commenced in the State in which the
Parcels are located.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owners have executed this Declaration as of the date
first written above.

 

SUPERMARKET PARCEL OWNER [                            ], a
[                    ], By:  

                                                              

Name:  

 

Title:  

 

[INSERT NOTARY BLOCK]

[Signature page continues on next page]



--------------------------------------------------------------------------------

FUEL FACILITIES PARCEL OWNER By:  

 

Name:   Title:   Authorized Signatory

STATE OF                           )

                                               ) ss.

County of                              )

On this      day of             , 202  , before me                     ,
personally appeared                     , known or identified to me (or proved
to me on the oath of                     ) to be an Authorized Signatory of
                    , and acknowledged to me that he executed the within
instrument on behalf of said corporation, and that such corporation executed the
same in said partnership name.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

NOTARY PUBLIC FOR IDAHO

Residing at  

            

My Commission Expires  

        



--------------------------------------------------------------------------------

Schedule I

Legal Description of the Supermarket Parcel



--------------------------------------------------------------------------------

Schedule II

Legal Description of the Fuel Facilities Parcel



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBLEASE OR LICENSE NON-DISTURBANCE AGREEMENT

[SUBLEASE/LICENSE] RECOGNITION AGREEMENT

THIS [SUBLEASE/LICENSE] RECOGNITION AGREEMENT (“Agreement”), made as of
            , 20    , by and between                     , a
                     (“Landlord”) and                      a
                     (“Subtenant”).

R E C I T A L S :

A.    Landlord and                      (“Tenant”) have entered into a certain
[amended and restated] Unitary Master Sublease (the “Lease”) dated as of
            , 20[    ],    [a memorandum of which has been recorded in the
Recorder of Deeds Office in and for                      County,
                    ,] which demises certain real property located at
                     (the “Property Location”), which Property Location is more
particularly described on Exhibit “A” attached hereto and made a part hereof.

B.    Pursuant to a [Sublease/License] dated as of             , 20     (the
“Sublease”), Tenant has leased to Subtenant                      of the Property
Location (the “Subleased Property Location”), and which Subleased Property
Location is more particularly described in the Sublease.

C.    The parties hereto desire to effectuate the provisions of Section 18.3 of
the Lease with respect to the Sublease and the Subleased Property Location.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:

1.    Landlord warrants and represents as follows:

a.    that the Lease is unmodified (except as may be otherwise set forth in
Exhibit B annexed hereto, if any) and is in full force and effect;

b.    that the term of the Lease expires on , but is subject          to
extension periods of                      (        ) years each, subject to the
terms of the Lease; and

c.    that, to Landlord’s knowledge, Tenant is not in default under the Lease

2.    Subtenant hereby represents, warrants, and covenants to Landlord that it
has delivered to Landlord a true, correct, and complete copy of the Sublease and
that the Sublease embodies the complete and entire agreement between Tenant and
Subtenant relating to or affecting the use or occupancy of the Property Location
and the Subleased Property Location. Landlord hereby acknowledges receipt of a
copy of the Sublease, and agrees the exercise by Subtenant of any of its rights,
remedies and options contained therein shall not constitute a default under the
Lease.



--------------------------------------------------------------------------------

3.    If the Leased Property is then one of the Leased Properties under the
Lease and not substituted or removed pursuant to Section 19.8, Section 28, or
Section 42 of the Lease, Landlord shall not, in the exercise of any of the
rights arising or which may arise out of the Lease or of any instrument
modifying or amending the same or entered into in substitution or replacement
thereof, as a result of Tenant’s default, disturb or deprive Subtenant in or of
its possession or its rights to possession of the Subleased Property Location or
of any right or privilege granted to or inuring to the benefit of Subtenant
under the Sublease, provided that Subtenant is not in default under the Sublease
beyond the expiration of any applicable notice and cure period.

4.    If the Leased Property is then one of the Leased Properties under the
Lease and not substituted or removed pursuant to Section 19.8, Section 28, or
Section 42 of the Lease, then in the event of the termination of the Lease by
reentry, notice, conditional limitation, surrender, summary proceeding or other
action or proceeding, or otherwise, due to an Event of Default and if
immediately prior to such surrender, termination or expiration the Sublease
shall be in full force and effect, Subtenant shall not be made a party in any
removal or eviction action or proceeding nor shall Subtenant be evicted or
removed of its possession or its right of possession of the Subleased Property
Location be disturbed or in any way interfered with, and the Sublease shall
continue in full force and effect as a direct lease between Landlord and
Subtenant, provided that Subtenant is not in default under the Sublease beyond
the expiration of any applicable notice and cure period. Without limitation,
Subtenant hereby agrees to attorn to Landlord as its landlord thereunder so as
to establish direct privity of estate and contract between Landlord and
Subtenant, said attornment to be effective and self-operative without the
execution of any further instrument on the part of either of the parties hereto
immediately upon Landlord succeeding to the interest of Tenant under the
Sublease. Notwithstanding any other provision of this Agreement, no event shall
Landlord be (a) liable for any act or omission of any prior sublandlord under
the Sublease (including without limitation Tenant), (b) bound by any rent or
additional rent that Subtenant might have paid for more than one (1) month in
advance to any prior sublandlord (including without limitation Tenant), or
(c) bound by any amendment, extension, or other modification of the Sublease
made without Landlord’s consent.

5.    Landlord hereby waives and relinquishes any lien, statutory or otherwise,
that it may have against the personal property, goods or chattels of Subtenant
in or on the Subleased Property Location, subject to the terms of the Sublease.

6.    All notices, demands, designations, certificates, requests, offers,
consents, approvals, appointments and other instruments given pursuant to this
Agreement shall be in writing and given by any one of the following: (a) hand
delivery; (b) express overnight delivery service; (c) certified or registered
mail, return receipt requested; or (d) facsimile or E-Mail transmission, and
shall be deemed to have been delivered upon (i) receipt, if hand delivered;
(ii) the next Business Day, if delivered by a reputable express overnight
delivery service; (iii) the third Business Day following the day of deposit of
such notice with the United States Postal Service, if sent by certified or
registered mail, return receipt requested; or (iv) transmission, if



--------------------------------------------------------------------------------

delivered by facsimile or E-Mail transmission. Notices shall be provided to the
parties and addresses (or electronic mail addresses) specified below:

 

If to the Landlord, at:

                                                                              

                                                                             
                                                                             

Attention:

 

                    

If to the Subtenant, at:                                            
                                                                              
                                     Attention:  

 

If to the Tenant:                                            
                                                                              
                                     Attention:  

                                          

with a copy to:                                            
                                                                              
                                     Attention  

                    

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Notices from any party may be given by such party’s attorney.

7.    No modification, amendment, waiver or release of any provision of this
Agreement or of any right, obligation, claim or cause of action arising
hereunder shall be valid or binding for any purpose whatsoever unless in writing
and duly executed by the party against whom the same is sought to be asserted.

8.    If any litigation is commenced between the parties hereto concerning this
Agreement or the rights or obligations of any party in relation thereto, the
prevailing party in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum for its attorney’s fees in such
litigation (including any appeal thereof), which sum shall be determined by the
court in such litigation or in a separate action brought for that purpose. The
parties hereto hereby waive any right to trial by jury.1

 

 

1 

NTD: Judicial reference provision to be added for this Exhibit to a CA Leased
Property.



--------------------------------------------------------------------------------

9.    This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors,
assigns and sublessees.

[THIS SPACE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal the date first above written.

 

WITNESS/ATTEST:         LANDLORD:                                           
                                           , a                     
                                                                                
                                                                 
                                                                

                    

    By:                                     
                                                               

Name:

Title:

 

SUBTENANT:

                                          
                                           , a                     
                                                                                
                                                                 
                                                                

                     

    By:                                     
                                                               

Name:

Title:

TENANT’S CONSENT

Tenant consents and agrees to the foregoing Agreement, which was entered into at
Tenant’s request. The foregoing Agreement shall not alter, waive or diminish any
of Tenant’s obligations under the Lease or Sublease. Tenant is not a party to
the above Agreement.

 

    TENANT:                                           
                                           , a                     
                                                                                
                                                                 
                                                                

                     

    By:                                     
                                                               

Name:

Title:

LIST OF EXHIBITS

If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.

Exhibit “A” - Legal Description of the Property Location



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGMENT

STATE OF                                               :

                                                                  :  
          SS

COUNTY OF                                           :

On this, the      day of            , 20    , before me a Notary Public in and
for the State and County noted above, the undersigned officer, personally
appeared                     , who acknowledged that he/she is the             
of                     , a , and that he/she, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by himself/herself as such officer.

In witness whereof, I hereunto set my hand and official seal.

 

 

  [Seal] Notary Public  

My Commission Expires:

            , 20    



--------------------------------------------------------------------------------

SUBTENANT’S ACKNOWLEDGMENT

STATE OF                                  :

                                                     :                 SS

COUNTY OF                             :

On this, the      day of             , 20    , before me a Notary Public in and
for the State and County noted above, the undersigned officer, personally
appeared                     , who acknowledged that he/she is the              
of                     , a                     , and that he/she, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by himself/herself as such officer.

In witness whereof, I hereunto set my hand and official seal.

 

                     

  [Seal] Notary Public

My Commission Expires:

            , 20    



--------------------------------------------------------------------------------

EXHIBIT I

RESERVED



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LEASE AMENDMENT

                     AMENDMENT TO UNITARY MASTER SUBLEASE

(Removing Leased Property Store #                     located at
                    ,                     )

THIS                      AMENDMENT TO UNITARY MASTER SUBLEASE (this
“Amendment”) is made as of              , 20        , by and between
[                    ], a [                    ] (“Landlord”) and those entities
set forth on Schedule I (collectively, “Tenant”).

R E C I T A L S:

A.    Landlord and Tenant have previously entered into that certain Unitary
Master Sublease dated [                    ], as modified by those certain
amendments set forth on Exhibit A hereto (the “Lease”), with respect to the
Leased Properties more particularly described on Schedule II to the Lease,
including the Leased Property known as Store #                     and located
at                     ,                      (the “Removed Property”).

B.    In connection therewith, Landlord and Tenant desire to amend the Lease to
remove the Removed Property from the Leased Properties, to reduce Annual Rent
payable under the Lease and to amend the Lease in other respects, in each case
upon the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.    Removal of the Removed Property. The Removed Property is hereby removed
from the Leased Properties leased to Tenant pursuant to the Lease. The
attachment to the Lease referred to as Schedule II is amended such that the
entry for the Removed Property, is deleted in its entirety.



--------------------------------------------------------------------------------

2.    Reduction of Annual Rent. Schedule 3.1 to the Lease is hereby deleted and
replaced with Schedule 3.1 attached hereto.

3.    Ratification. Except as otherwise provided herein, the Lease is ratified
and affirmed and is not amended. All references to “Lease” shall henceforth mean
the Lease as amended by this Amendment.

4.    Conflicts. The provisions of this Amendment shall govern and control in
the event of any conflict between this Amendment and the provisions of the
Lease.

5.    Further Assurances. The parties hereto, and each of them, agree to execute
from time to time, any and all documents reasonably requested by the others to
carry out the intent of this Amendment.

6.    Counterparts. This Amendment may be executed by each of the parties hereto
in separate counterparts, which shall have the same force and effect as if all
of the parties had executed this Amendment as a single document. Counterparts of
this Amendment which are delivered by facsimile or electronic mail shall be
deemed original counterparts for all purposes.

7.    Successors and Assigns. This Amendment shall inure to the benefit of the
legal representatives, successors, and assigns of the parties and shall be
binding upon their respective heirs, representatives, successors and assigns.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first above written.

 

LANDLORD:                     , a                                          By:  

                                         

Name:  

 

Its:  

 

TENANT: [TENANT], a [                    ] By:  

                                         

Name:  

 

Its:  

 

[TENANT], a [                    ] By:  

                                         

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

Schedule I

Tenant

 

                                         



--------------------------------------------------------------------------------

Exhibit A

                     Amendment to Unitary Master Sublease dated
                    , between Landlord and Tenant (Removing Leased Property
located at                     ).



--------------------------------------------------------------------------------

SCHEDULE 1.34

NOXIOUS USE

As used in this Lease, “Noxious Use” means any of the following uses:

 

  (1)

any unlawful use;

 

  (2)

tanning, bowling alley, karate center, skating rink, or other live sports
facility other than a first class or nationally or regionally recognized gym,
fitness center or spa;

 

  (3)

any laundromat or commercial laundry or dry cleaning plant (other than shops
serving as a drop-off and pick-up cleaning establishment which do no processing
on their premises);

 

  (4)

funeral parlor, crematorium, mortuary or similar service;

 

  (5)

off track betting or bingo parlor, or other betting or gambling establishment;

 

  (6)

any billiard or pool room;

 

  (7)

any cash for gold, or so called “second hand” or surplus store, pawn shop, flea
market, swap meet, junk yard, or auction fire sale, bankruptcy or “going out of
business” sale, liquidation, second hand or surplus store or flea market
(excluding any store that is part of a recognized national or regional chain of
first class stores selling second hand merchandise, including, but not limited
to, Funcoland, Play It Again Sports and Once Upon A Child, and excluding quality
antique stores);

 

  (8)

massage parlor (excluding (a) facilities for therapeutic massage incidental to a
permitted retail use such as a first class or nationally or regionally
recognized day spa and (b) nationally or regionally recognized massage chains of
comparable quality to Massage Envy);

 

  (9)

living quarters (including, without limitation, drug rehabilitation or “halfway”
house) or for residential purposes;

 

  (10)

theater (movie or live), movie theater, auditorium or meeting hall, catering or
banquet facility, night club, discotheque, dance hall or ballroom; provided,
however, that use of electronic media incidental to another permitted use shall
not be a prohibited use;

 

  (11)

church or other place of public assembly or religious worship, except that
retail stores selling religious merchandise are expressly not prohibited;

 

  (12)

any gun range or use which involves any unusual firing, explosive or other
damaging or dangerous hazard (but excluding the storage, display or sales of
fireworks in compliance with the terms and provisions of the Lease);

 

  (13)

pornographic use (i.e., the exhibition, sale or display of sexually explicit
printed materials, audio or video tapes, videocassettes, or film, or sexual
devices or sexually oriented entertainment unless, (i) incidental to a permitted
use, (ii) permitted by law, and (iii) commonly exhibited, sold, rented or
displayed in first class shopping centers similar in the metropolitan area where
the property is located), adult book or video tape store (i.e., stores a
significant part of the inventory of which is not available for sale or rental
to children under 15 years old because such inventory explicitly deals with or
depicts human sexuality);

 

  (14)

hotel or motel;



--------------------------------------------------------------------------------

  (15)

school (except training incidental to a retail use; provided same is conducted
within the applicable retail premises), library, reading room, beauty school, or
barber college;

 

  (16)

drug paraphernalia store or so called “head” shop;

 

  (17)

any car wash or the performance of any automobile or boat body and fender repair
work or other business servicing boats or motor vehicles (including quick lube
oil change service, tire center, gasoline or service station, dispensing of
petroleum products); provided, however, that in connection with Tenant or an
Affiliate of Tenant operating any Fuel Facilities on the portion of the Leased
Premises that does not include the Building, a car wash shall not be deemed a
“Noxious Use” hereunder;

 

  (18)

any trailer court, mobile home park, sales office or lot for sale, rental or
leasing of new or used boats, automobiles, motorcycles, trucks, mobile homes,
trailers or other vehicles, labor camp, junk yard, stockyard;

 

  (19)

off-track betting, gambling, gaming or check cashing facility (other than a bona
fide banking institution);

 

  (20)

Amusement park, carnival, circus, fair, disco, or nightclub;

 

  (21)

animal kennel, or animal raising or boarding (other than pet supply stores and
veterinarian offices that are an incidental use in a national or regional pet
store, provided the same does not sell animals raised in puppy mills);

 

  (22)

any assembling or manufacturing facility;

 

  (23)

any factory, processing or rendering plant;

 

  (24)

any dust, dirt or fly-ash in excessive quantities;

 

  (25)

any industrial use or other use for a purpose which causes strong or offensive
odors, fumes, dust or vapors and/or untidiness; any distilling, refining,
smelting, agriculture or mining operation; or drilling for or removal of
subsurface substances, dumping, disposal, incineration or reduction of garbage
or refuse (other than handling or reducing such waste produced on the premises
from otherwise authorized uses and, in such latter event, only if handled in a
reasonably clean and sanitary manner), provided, however, that such activities
will be permitted in connection with the construction of buildings and tenant
improvements.



--------------------------------------------------------------------------------

SCHEDULE 3.1

RENT SCHEDULE

If the Primary Term is reset due to RE Investor exercising the Investor Exchange
Right and selling the Selected SPE/Real Estate Asset as contemplated in
Section 2.1 of the Lease, for purposes of Annual Rent, the Lease Year shall
re-set to the Annual Rent set forth in the Lease Year that the re-set occurred
(e.g. if the re-set occurs in Lease Year 7 then the Annual Rent for the re-set
back to Lease Year 1 will be the Annual Rent set forth in Lease Year 7) and the
Annual Rent bumps revert to 1.5% annually for Lease Years 2 - 5, 0% increase
annually for Lease Years 6 – 10, and then 7.5% increase every 5 years commencing
in Lease Year 11 and then occurring every 5 years thereafter until, with respect
to each Leased Property, the reset of Annual Rent for such Leased Property to
the greater of FMV and the then last Lease Year’s Annual Rent for such Leased
Property (each, a “FMV Reset”). The first FMV Reset for each Leased Property
occurs upon the beginning of that particular option term when such Leased
Property is at 80% of its useful life (“80% UL”), which 80% UL for each Leased
Property is set forth in the column entitled “80% of UL (FMV Reset Yr)” of the
Rent Schedule (e.g. if the Primary Term is reset due to the RE Investor
exercising the Investor Exchange Right in Lease Year 7 and the 80% UL is in Year
35 for a particular Leased Property, then the first FMV Reset for such Leased
Property shall be effective upon the commencement of Option Term 2 for that
particular Leased Property), and subsequent FMV Resets for such Leased Property
shall occur every 5 years thereafter for the balance of the Term.